



Execution Version










 
 
 
 
 



INTERCREDITOR AGREEMENT
dated as of May 10, 2016 between
JPMorgan Chase Bank, N.A.,
as Priority Lien Agent,


and
Wilmington Trust, National Association,
as Second Lien Collateral Trustee


and Acknowledged and Agreed by
Denbury Resources Inc. and certain of its subsidiaries
 
 
 
 
 

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE INDENTURE DATED AS OF
MAY 10, 2016, AMONG DENBURY RESOURCES INC., CERTAIN OF ITS SUBSIDIARIES FROM
TIME TO TIME PARTY THERETO, WILMINGTON TRUST, NATIONAL ASSOCIATION, AS TRUSTEE
AND AS COLLATERAL TRUSTEE, (B) THE AMENDED AND RESTATED CREDIT AGREEMENT DATED
AS OF DECEMBER 9, 2014 AS HERETOFORE OR HEREAFTER AMENDED, SUPPLEMENTED,
RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME, AMONG DENBURY RESOURCES INC.,
THE LENDERS PARTY THERETO FROM TIME TO TIME AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT, (C) THE OTHER NOTE DOCUMENTS REFERRED TO IN SUCH INDENTURE
AND (D) THE OTHER CREDIT DOCUMENTS REFERRED TO IN SUCH CREDIT AGREEMENT.
 
 
 
 
 









--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
PAGE


ARTICLE 1
DEFINITIONS
Section 1.01
Construction; Certain Defined Terms
1


 
 
 
ARTICLE II
LIEN PROPERTIES
 
 
 
Section 2.01
Relative Priorities
18


Section 2.02
Prohibition on Marshalling, Etc.
20


Section 2.03
No New Liens
20


Section 2.04
Similar Collateral and Agreements
21


Section 2.05
No Duties of Priority Lien Agent
22


Section 2.06
No Duties of Second Lien Collateral Trustee
22


 
 
 
ARTICLE III
ENFORCEMENT RIGHTS; PURCHASE OPTION
 
 
 
Section 3.01
Limitation on Enforcement Action
23


Section 3.02
Standstill Periods; Permitted Enforcement Action
25


Section 3.03
Insurance
27


Section 3.04
Notification of Release of Collateral
28


Section 3.05
No Interference; Payment Over
29


Section 3.06
Purchase Option
31


 
 
 
ARTICLE IV
OTHER AGREEMENTS
 
 
 
Section 4.01
Release of Liens; Automatic Release of Second Liens and Third Liens
34


Section 4.02
Certain Agreements with Respect to Insolvency or Liquidation Proceedings
35


Section 4.03
Reinstatement
42


Section 4.04
Refinancings; Additional Second Lien Debt; Initial Third Lien Debt; Additional
Third Lien Debt
43


Section 4.05
Amendments to Second Lien Documents and Third Lien Documents
45


Section 4.06
Legends
46


Section 4.07
Second Lien Secured Parties and Third Lien Secured Parties Rights as Unsecured
Creditors; Judgment Lien Creditor
47


Section 4.08
Postponement of Subrogation
47


Section 4.09
Acknowledgment by the Secured Debt Representatives
47


 
 
 
ARTICLE V
GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS
 
 
 
Section 5.01
General
48


Section 5.02
Deposit Accounts
49


 
 
 





i



--------------------------------------------------------------------------------





ARTICLE VI
APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS
 
 
 
Section 6.01
Application of Proceeds
50


Section 6.02
Determination of Amounts
50


 
 
 
ARTICLE VII
NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE; CONSENT OF GRANTORS, ETC.
 
 
 
Section 7.01
No Reliance; Information
51


Section 7.02
No Warranties or Liability
51


Section 7.03
Obligations Absolute
52


Section 7.04
Grantors Consent
53


 
 
 
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES
 
 
 
Section 8.01
Representations and Warranties of Each Party
53


Section 8.02
Representations and Warranties of Each Representative
53


 
 
 
ARTICLE IX
MISCELLANEOUS
 
 
 
Section 9.01
Notices
54


Section 9.02
Waivers; Amendment
54


Section 9.03
Actions Upon Breach; Specific Performance
55


Section 9.04
Parties in Interest
56


Section 9.05
Survival of Agreement
56


Section 9.06
Counterparts
56


Section 9.07
Severability
56


Section 9.08
Governing Law; Jurisdiction; Consent to Services of Process
56


Section 9.09
WAIVER OF JURY TRIAL
57


Section 9.10
Headings
57


Section 9.11
Conflicts
57


Section 9.12
Provisions Solely to Define Relative Rights
57


Section 9.13
Certain Terms Concerning the Second Lien Collateral Trustee and the Third Lien
Collateral Trustee
57


Section 9.14
Certain Terms Concerning the Priority Lien Agent; the Second Lien Collateral
Trustee and the Third Lien Collateral Trustee
58


Section 9.15
Authorization of Secured Agents
58


Section 9.16
Further Assurances
58


Section 9.17
Relationship of Secured Parties
59


Section 9.18
Agreements with respect to Borrowing Base Cap and Borrowing Base Cap
Certificates
59


Section 9.19
Third Lien Provisions
60


 
 
 
 
 
 





ii



--------------------------------------------------------------------------------





 
 
 
Annex and Exhibits
 
Annex I
Legends
 
Exhibit A
Form of Priority Confirmation Joinder
 
Exhibit B
Security Documents
 









iii



--------------------------------------------------------------------------------






INTERCREDITOR AGREEMENT, dated as of May 10, 2016 (as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”), between JPMorgan Chase Bank, N.A., as administrative agent for the
Priority Lien Secured Parties referred to herein (in such capacity, and together
with its successors and assigns in such capacity, the “Original Priority Lien
Agent”), and Wilmington Trust, National Association, solely in its capacity as
collateral trustee for the Second Lien Secured Parties referred to herein (in
such capacity, and together with its successors in such capacity, the “Original
Second Lien Collateral Trustee”) and acknowledged and agreed by Denbury
Resources Inc., a Delaware corporation (together with its successors and
assigns, “Denbury”) and certain of its subsidiaries.
Reference is made to (a) the Priority Lien Credit Agreement (defined below) and
(b) the Second Lien Indenture (defined below) governing the Second Lien
Indenture Notes (defined below).
From time to time following the date hereof, Denbury may (i) incur Additional
Notes and Additional Second Lien Obligations (each defined below) to the extent
permitted by the Secured Debt Documents (as defined below), and in connection
with any Additional Second Lien Obligations, the applicable Second Lien
Representative (defined below) and the Second Lien Collateral Trustee (defined
below) shall, concurrently with the incurrence of such Additional Second Lien
Obligations, enter into a joinder to the Second Lien Collateral Trust Agreement
(defined below) and (ii) incur Initial Third Lien Obligations and Additional
Third Lien Obligations (each as defined below) to the extent permitted by the
Secured Debt Documents, and (A) in connection with the Initial Third Lien
Obligations, Denbury and certain of its subsidiaries, the Third Lien
Representative (defined below) and the Third Lien Collateral Trustee (defined
below) shall, concurrently with the incurrence of such Initial Third Lien
Obligations, enter into a Third Lien Collateral Trust Agreement (defined below)
and (B) in connection with any Additional Third Lien Obligations, the applicable
Third Lien Representative (defined below) and the Third Lien Collateral Trustee
shall, concurrently with the incurrence of such Additional Third Lien
Obligations, enter into a joinder to the Third Lien Collateral Trust Agreement.
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Original Priority Lien Agent (for itself and on behalf of the
Priority Lien Secured Parties) and the Original Second Lien Collateral Trustee
(for itself and on behalf of the Second Lien Secured Parties) agree as follows:
ARTICLE I
DEFINITIONS


Section 1.01Construction; Certain Defined Terms. (a) The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
reference herein to any agreement, instrument, other document, statute or
regulation shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified, (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, but shall not be deemed to
include the subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles and
Sections of and Annexes to this Agreement, (v) unless otherwise expressly
qualified herein, the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets




1

--------------------------------------------------------------------------------





and properties, including cash, securities, accounts and contract rights and
(vi) the term “or” shall not be exclusive.


(b)All terms capitalized but not defined herein have the meanings assigned to
them in the Priority Lien Credit Agreement as in effect on the date hereof.


(c)All terms used in this Agreement that are defined in Article 1, 8 or 9 of the
New York UCC (whether capitalized herein or not) and not otherwise defined
herein have the meanings assigned to them in Article 1, 8 or 9 of the New York
UCC. If a term is defined in Article 9 of the New York UCC and another Article
of the New York UCC, such term shall have the meaning assigned to it in Article
9 of the New York UCC.


(d)Unless otherwise set forth herein, all references herein to (i) the Second
Lien Collateral Trustee shall be deemed to refer to the Second Lien Collateral
Trustee in its capacity as collateral trustee under the Second Lien Collateral
Trust Agreement and (ii) the Third Lien Collateral Trustee shall be deemed to
refer to the Third Lien Collateral Trustee in its capacity as collateral trustee
under the Third Lien Collateral Trust Agreement.


(e)As used in this Agreement, the following terms have the meanings specified
below:


“Accounts” has the meaning assigned to such term in Section 3.01(a).
“Additional Notes” has the meaning given to the term “Additional Securities” in
the Second Lien Indenture as in effect on the date hereof.
“Additional Second Lien Debt Facility” means any Debt for which the requirements
of Section 4.04(b) of this Agreement have been satisfied, as amended, restated,
modified, renewed, refunded, restructured, increased, supplemented, replaced or
refinanced in whole or in part from time to time in accordance with each
applicable Secured Debt Document; provided that neither the Second Lien
Indenture nor any Second Lien Substitute Facility shall constitute an Additional
Second Lien Debt Facility at any time.
“Additional Second Lien Documents” means any Additional Second Lien Debt
Facility and the Additional Second Lien Security Documents.
“Additional Second Lien Obligations” means, with respect to any Grantor, any
Obligations of such Grantor owed to any Additional Second Lien Secured Party (or
any of its Affiliates) in respect of the Additional Second Lien Documents.
“Additional Second Lien Secured Parties” means, at any time, the trustee, agent
or other representative of the holders of any Series of Second Lien Debt that
maintains the transfer register for such Series of Second Lien Debt, the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any Additional Second Lien Document and each other holder of, or obligee in
respect of, any holder or lender pursuant to any Series of Second Lien Debt
outstanding at such time; provided that the Second Lien Indenture Secured
Parties shall not be deemed Additional Second Lien Secured Parties.
“Additional Second Lien Security Documents” means the Additional Second Lien
Debt Facility (insofar as the same grants a Lien on the Collateral) and any
other security agreements, pledge agreements, collateral assignments, mortgages,
deeds of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed




2

--------------------------------------------------------------------------------





and delivered by Denbury or any other Grantor creating (or purporting to create)
a Lien upon the Second Lien Collateral in favor of the Additional Second Lien
Secured Parties.
“Additional Third Lien Debt Facility” means any Debt for which the requirements
of Section 4.04(b) of this Agreement have been satisfied, as amended, restated,
modified, renewed, refunded, restated, restructured, increased, supplemented,
replaced or refinanced in whole or in part from time to time in accordance with
each applicable Secured Debt Document; provided that no Third Lien Substitute
Facility shall constitute an Additional Third Lien Debt Facility at any time.
“Additional Third Lien Documents” means any Additional Third Lien Debt Facility
and the Additional Third Lien Security Documents.
“Additional Third Lien Obligations” means, with respect to any Grantor, any
Obligations of such Grantor owed to any Additional Third Lien Secured Party (or
any of its Affiliates) in respect of the Additional Third Lien Documents.
“Additional Third Lien Secured Parties” means, at any time, the trustee, agent
or other representative of the holders of any Series of Third Lien Debt who
maintains the transfer register for such Series of Third Lien Debt, the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any Additional Third Lien Document and each other holder of, or obligee in
respect of, any Series of Third Lien Debt outstanding at such time.
“Additional Third Lien Security Documents” means the Additional Third Lien Debt
Facility (insofar as the same grants a Lien on the Collateral) and any other
security agreements, pledge agreements, collateral assignments, mortgages, deeds
of trust, collateral agency agreements, control agreements, or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by Denbury or any other Grantor creating (or purporting
to create) a Lien upon the Third Lien Collateral in favor of the Additional
Third Lien Secured Parties.
“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person directly or indirectly, whether through
the ownership of Voting Stock, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
“Agreement” has the meaning assigned to such term in the preamble hereto.
“Bank Product” means each and any of the following bank services and products
provided to Denbury or any other Grantor by any lender under the Priority Lien
Credit Agreement or any Affiliate of any such lender: (a) commercial credit
cards, merchant card services, purchase or debit cards, including non-card
e-payables services, (b) treasury management services (including controlled
disbursement, overdraft, automated clearing house fund transfer services, return
items and interstate depository network services) and (c) any other demand
deposit or operating account relationships or other cash management services,
including pursuant to any agreement in respect of the foregoing.
“Bank Product Obligations” means any and all Obligations of Denbury or any other
Grantor, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with any Bank
Product.




3

--------------------------------------------------------------------------------





“Bankruptcy Code” means Title 11 of the United States Code.
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law providing for the relief of debtors.
“Board of Directors” means, (a) with respect to a corporation, the board of
directors of the corporation; (b) with respect to a partnership, the Board of
Directors of the general partner of the partnership; and (c) with respect to any
other Person, the board or committee of such Person serving a similar function.
“Borrowing Base” means the maximum amount in United States dollars determined or
re-determined from time to time by the lenders (or such of them as shall be
entitled thereunder to make such determination) under the Priority Lien Credit
Agreement as the Borrowing Base (as defined therein) based on such lenders’
normal and customary oil and gas reserve-based lending criteria as they exist at
the particular time and which are generally applied by commercial lenders with
respect to similar oil and gas reserve-based credits for similarly situated
borrowers, as determined either quarterly, semi-annually or annually during each
year and/or on such other occasions as may be provided for by the Priority Lien
Credit Agreement; provided that the majority of commitments to lend under such
Priority Lien Credit Agreement are from commercial banks, and the administrative
agent for the lenders is a commercial bank, in each case, engaged in oil and gas
reserve based lending in the ordinary course of their businesses (it being
understood that the administrative agent and all lenders under the Priority Lien
Credit Agreement as of the date hereof constitute commercial banks for purposes
hereof); provided further that in no event shall the Borrowing Base exceed, as
of the date of any initial determination, scheduled redetermination or interim
redetermination of the Borrowing Base pursuant to the terms of the Priority Lien
Credit Agreement, the Borrowing Base Cap.
“Borrowing Base Cap” means, as of the date of any initial determination,
scheduled redetermination or interim redetermination of the Borrowing Base under
the Priority Lien Credit Agreement pursuant to the terms thereof, an amount
equal to 60% of the Net Present Value, discounted at 9% per annum, of the future
net revenues (before state or federal income taxes) from Proved Reserves
attributable to the Oil and Gas Properties of Denbury and the other Grantors, as
estimated in the most recent Reserve Report but calculated by Denbury using
Modified ACNTA Prices (after giving effect to commodity derivatives contracts in
effect as of the date of determination) and otherwise prepared in accordance
with SEC guidelines, after giving effect to exploration and production
activities, acquisitions, dispositions and production since the date of such
Reserve Report.
“Borrowing Base Certificate” has the meaning assigned to such term in Section
9.18(a)(i).
“Business Day” means any day excluding Saturday, Sunday and any other day on
which banking institutions in New York City or Dallas, Texas are authorized or
required by law to remain closed.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests (however designated) in equity of such Person,
including any Preferred Stock, but excluding any debt securities convertible
into such equity.
“Carbon Dioxide Interests” shall mean all rights, titles, interests and estates
now or hereafter acquired in and to carbon dioxide (whether from natural or
anthropogenic sources), including, to the extent each of the following may be
related thereto, leases, fee interests, overriding royalty and royalty
interests, net profit interests and production payment interests, including any
reserved or residual interests of whatever nature.




4

--------------------------------------------------------------------------------





“Class” means (a) in the case of Priority Lien Debt, the Priority Lien Debt, (b)
in the case of Second Lien Debt, all Series of Second Lien Debt, taken together
and (c) in the case of Third Lien Debt, all Series of Third Lien Debt, taken
together.
“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting Priority Lien Collateral, Second Lien Collateral
and/or Third Lien Collateral.
“Credit Facilities” means one or more debt facilities (including, without
limitation, the Priority Lien Credit Agreement) with banks or other
institutional lenders providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables) or letters of
credit, including any notes, mortgages, guarantees, collateral documents,
security documents, instruments and agreements executed in connection therewith,
in each case, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time, and any debt facilities with
banks or other institutional lenders providing for revolving credit loans, term
loans, receivables financings (including through the sale of receivables) or
letters of credit that replace, refund or refinance any part of the loans,
notes, other credit facilities or commitments thereunder, including any such
replacement, refunding or refinancing facility that increases the amount
permitted to be borrowed thereunder or alters the maturity thereof or adds
Restricted Subsidiaries as additional borrowers or guarantors thereunder and
whether by the same or any other agent, lender or group of lenders.
“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement with respect to currency values.
“Debt” means of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person (other than (i)
any earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and (ii) obligations resulting
under firm transportation contracts or take or pay contracts entered into in the
ordinary course of business), (d) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all drafts drawn
thereunder, (e) all Debt (excluding prepaid interest thereon) of any other
Person secured by any Lien on any property owned by such Person, whether or not
such Debt has been assumed by such Person (but if such Debt has not been
assumed, limited to the lesser of the amount of such Debt and the fair market
value of the property securing such Debt), (f) the principal component of all
capitalized lease obligations of such Person, (g) obligations to deliver
commodities, goods or services, including Hydrocarbons, in consideration of one
or more advance payments, other than (1) obligations relating to net oil,
natural gas liquids or natural gas balancing arrangements arising in the
ordinary course of business and (2) obligations to deliver commodities or pay
royalties or other payments in connection with obligations arising from net
profits interests, working interests, overriding royalty interests or similar
real property interests, (h) the undischarged balance of any production payment
created by such Person or for the creation of which such Person directly or
indirectly received payment, and (i) without duplication, all obligations of
other Persons in respect of the items described in clauses (a) through (h) above
guaranteed by such Person; provided that Indebtedness shall not include (i)
trade and other ordinary course payables and accrued expenses arising in the
ordinary course of business, (ii) deferred or prepaid revenue, (iii) purchase
price holdbacks in respect of a portion of the purchase price of an asset to
satisfy warranty or other unperformed obligations of the respective seller, (iv)
in the case of Denbury and its Restricted Subsidiaries, (A) all intercompany
Debt between Denbury and a Restricted Subsidiary or between a Restricted
Subsidiary and another Restricted Subsidiary having a term not exceeding 364
days (inclusive of any roll-over or extensions of terms) and (B) intercompany
liabilities between Denbury and a Restricted Subsidiary or between a Restricted
Subsidiary and another Restricted Subsidiary in connection with the cash
management, tax and accounting activities of Denbury and the




5

--------------------------------------------------------------------------------





Restricted Subsidiaries, (v) any obligation in respect of a farm-in agreement,
joint development agreement, joint operating agreement or similar arrangement
whereby such Person agrees to pay all or a share of the drilling, completion or
other expenses of an exploratory or development well (which agreement may be
subject to a maximum payment obligation, after which expenses are shared in
accordance with the working or participation interest therein or in accordance
with the agreement of the parties) or perform the drilling, completion or other
operation on such well in exchange for an ownership interest in an oil or gas
property, (vi) any obligations in respect of any Hedge Agreement that is
permitted under the Priority Lien Credit Agreement (other than to the extent
secured by any Priority Lien Documents) and (vii) prepayments for gas or crude
oil production or net gas imbalances not in excess of $50,000,000 in the
aggregate at any time outstanding.
“Denbury” has the meaning assigned to such term in the preamble hereto.
“DIP Financing” has the meaning assigned to such term in Section 4.02(b).
“DIP Financing Liens” has the meaning assigned to such term in Section 4.02(b).
“DIP Lenders” has the meaning assigned to such term in Section 4.02(b).
“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:
(a)    termination or expiration of all commitments to extend credit that would
constitute Priority Lien Obligations (other than Excess Priority Lien
Obligations);
(b)    payment in full in cash of the principal of and interest and premium (if
any) on all Priority Lien Debt (other than Excess Priority Lien Obligations and
other than any undrawn letters of credit);
(c)    discharge or cash collateralization (in an amount equal to the lesser of
(i) 105% of the aggregate undrawn amount and (ii) the percentage of the
aggregate undrawn amount required for release of Liens under the terms of the
applicable Priority Lien Document) of all outstanding letters of credit the
reimbursement obligations in respect of which constitute Priority Lien
Obligations (other than Excess Priority Lien Obligations) and the aggregate
fronting and similar fees which will accrue thereon through the stated expiry of
such letters of credit;
(d)    payment in full in cash of Hedging Obligations constituting Priority Lien
Obligations (and, with respect to any particular Hedge Agreement, termination of
such agreement and payment in full in cash of all Obligations thereunder or such
other arrangements as shall have been made by the counterparty thereto (and
communicated to the Priority Lien Agent) pursuant to the terms of the Priority
Lien Credit Agreement); and
(e)    payment in full in cash of all other Priority Lien Obligations other than
Excess Priority Lien Obligations (including without limitation, Bank Product
Obligations to the extent included in Priority Lien Obligations) that are
outstanding and unpaid at the time the Priority Lien Debt is paid in full in
cash (other than any Obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at or prior to such time);
provided however, that if, at any time after the Discharge of Priority Lien
Obligations has occurred, Denbury enters into any Priority Lien Document
evidencing a Priority Lien Obligation which incurrence is not prohibited by the
applicable Secured Debt Documents, then such Discharge of Priority Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement with respect to such new Priority Lien Obligations (other than
with respect to any actions taken after and




6

--------------------------------------------------------------------------------





permitted as a result of the occurrence of such first Discharge of Priority Lien
Obligations), and, from and after the date on which Denbury designates such Debt
as Priority Lien Debt in accordance with this Agreement, the Obligations under
such Priority Lien Document shall automatically and without any further action
be treated as Priority Lien Obligations for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of
Collateral set forth in this Agreement, any Second Lien Obligations shall be
deemed to have been at all times Second Lien Obligations and at no time Priority
Lien Obligations and any Third Lien Obligations shall be deemed to have been at
all times Third Lien Obligations and at no time Priority Lien Obligations or
Second Lien Obligations. For the avoidance of doubt, a Replacement as
contemplated by Section 4.04(a) shall not be deemed to cause a Discharge of
Priority Lien Obligations.
“Discharge of Second Lien Obligations” means the occurrence of all of the
following:
(a) payment in full in cash of the principal of and interest and premium (if
any) on all Second Lien Debt; and
(b)    payment in full in cash of all other Second Lien Obligations that are
outstanding and unpaid at the time the Second Lien Debt is paid in full in cash
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at or prior to such time);
provided, however that if, at any time after the Discharge of Second Lien
Obligations, Denbury enters into any Second Lien Document evidencing a Second
Lien Obligation which incurrence is not prohibited by the applicable Secured
Debt Documents, then such Discharge of Second Lien Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
with respect to such new Second Lien Obligations (other than with respect to any
actions taken after and permitted as a result of the occurrence of such first
Discharge of Second Lien Obligations), and, from and after the date on which
Denbury designates such Debt as Second Lien Debt in accordance with this
Agreement, the Obligations under such Second Lien Document shall automatically
and without any further action be treated as Second Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth in this Agreement, and any Third Lien
Obligations shall be deemed to have been at all times Third Lien Obligations and
at no time Second Lien Obligations. For the avoidance of doubt, a Replacement as
contemplated by Section 4.04(a) shall not be deemed to cause a Discharge of
Second Lien Obligations.
“Disposition” means any sale, lease, exchange, assignment, license,
contribution, transfer or other disposition. “Dispose” shall have a correlative
meaning.
“Excess Priority Lien Obligations” means the principal amount of Debt (including
letters of credit and letter of credit reimbursement obligations) under the
Priority Lien Credit Agreement that shall at the time of incurrence thereof,
together with all other Priority Lien Debt then outstanding, exceed the amount
in clause (a) of the definition of “Priority Lien Cap”, and interest, fees,
costs and other charges with respect to the principal amount of such excess
Debt. For the avoidance of doubt, in no event shall any Hedging Obligations
constituting Priority Lien Obligations or any Bank Product Obligations
constituting Priority Lien Obligations constitute Excess Priority Lien
Obligations.
“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other Person exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.




7

--------------------------------------------------------------------------------





“Grantor” means Denbury and each Subsidiary that shall have granted any Lien in
favor of any of the Priority Lien Agent, the Second Lien Collateral Trustee or
the Third Lien Collateral Trustee on any of its assets or properties to secure
any of the Secured Obligations.
“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, fixed-price physical delivery
contracts, whether or not exchange traded, or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and any
confirmations or trades, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement; provided, that
notwithstanding the foregoing, agreements or obligations to physically sell any
commodity at any index-based price shall not be considered “Hedge Agreements”.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under Hedge Agreements.
“Hydrocarbon Interests” shall mean all rights, titles, interests and estates,
excluding Carbon Dioxide Interests, now or hereafter acquired in and to oil and
gas leases, oil, gas and mineral leases, or other liquid or gaseous hydrocarbon
leases, mineral fee interests, overriding royalty and royalty interests, net
profit interests and production payment interests, including any reserved or
residual interests of whatever nature.


“Hydrocarbons” means all oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.


“Initial Third Lien Debt Facility” means Debt secured by a Third Lien for which
the requirements of Section 4.04(c) of this Agreement have been satisfied, as
amended, restated, modified, renewed, refunded, restated, restructured,
increased, supplemented, replaced or refinanced in whole or in part from time to
time in accordance with each applicable Secured Debt Document.
“Initial Third Lien Documents” means the Initial Third Lien Debt Facility and
the Initial Third Lien Security Documents.
“Initial Third Lien Obligations” means, with respect to any Grantor, any
Obligations of such Grantor owed to any Initial Third Lien Secured Party (or any
of its Affiliates) in respect of the Initial Third Lien Documents.
“Initial Third Lien Secured Parties” means, at any time, the Third Lien Trustee,
the Third Lien Collateral Trustee, the trustees, agents and other
representatives of the holders of the Initial Third Lien Debt Facility
(including any holders of notes pursuant to supplements executed in connection
with the issuance of Series of Third Lien Debt under the Initial Third Lien Debt
Facility) who maintain the transfer register for such Third Lien Debt, the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any Initial Third Lien Document and each other holder of, or obligee in respect
of, any




8

--------------------------------------------------------------------------------





Initial Third Lien Obligations, any holder or lender pursuant to any Initial
Third Lien Document outstanding at such time; provided that the Additional Third
Lien Secured Parties shall not be deemed Initial Third Lien Secured Parties.
“Initial Third Lien Security Documents” means the Initial Third Lien Debt
Facility (insofar as the same grants a Lien on the Collateral) and any other
security agreements, pledge agreements, collateral assignments, mortgages, deeds
of trust, collateral agency agreements, control agreements or grants or
transfers for security, now existing or entered into after the date hereof,
executed and delivered by Denbury or any other Grantor creating (or purporting
to create) a Lien upon the Third Lien Collateral in favor of the Initial Third
Lien Secured Parties (including any such agreements, assignments, mortgages,
deeds of trust and other documents or instruments associated with any Third Lien
Substitute Facility).
“Insolvency or Liquidation Proceeding” means:
(a)    any case commenced by or against Denbury or any other Grantor under the
Bankruptcy Code or any other Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of Denbury or any other Grantor, any receivership or assignment for
the benefit of creditors relating to Denbury or any other Grantor or any similar
case or proceeding relative to Denbury or any other Grantor or its creditors, as
such, in each case whether or not voluntary;
(b)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to Denbury or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or
(c)    any other proceeding of any type or nature (including any composition
agreement) in which substantially all claims of creditors of Denbury or any
other Grantor are determined and any payment or distribution is or may be made
on account of such claims.
“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on common law, statute or contract, and whether such obligation or claim
is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties; provided that in no event shall an operating lease be deemed
to be a Lien. The term “Lien” shall include easements, restrictions, servitudes,
permits, conditions, covenants, exceptions or reservations.
“Modified ACNTA” has the meaning set forth in the Second Lien Indenture as in
effect on the date hereof, and any component definition used therein has the
meaning set forth in the Second Lien Indenture as in effect on the date hereof.
“Modified ACNTA Prices” means, as of any date of determination, the forward
month prices for the most comparable hydrocarbon commodity applicable to such
future production month for a five year period (or such shorter period if
forward month prices are not quoted for a reasonably comparable hydrocarbon
commodity for the full five year period), with such prices held constant
thereafter based on the last quoted forward month price of such period, as such
prices are (a) quoted on the NYMEX (or its successor) as of the calculation date
(as defined in the definition of Modified ACNTA) and (b) adjusted for energy
content, quality and basis differentials; provided that with respect to
estimated future production for which prices are defined, within the meaning of
SEC guidelines, by contractual




9

--------------------------------------------------------------------------------





arrangements excluding escalations based upon future conditions, then such
contract prices shall be applied to future production subject to such
arrangements.
“Net Present Value” means, with respect to any proved hydrocarbon reserves, the
discounted future net cash flows associated with such reserves, determined in
accordance with the rules and regulations (including interpretations thereof) of
the SEC in effect on the date hereof.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Obligations” means any principal (including reimbursement obligations and
obligations to provide cash collateral with respect to letters of credit whether
or not drawn), interest, premium (if any), fees, indemnifications,
reimbursements, expenses and other liabilities payable under the documentation
governing any Debt. Notwithstanding any other provision hereof, the term
“Obligations” will include accrued interest, fees, costs and other charges
incurred under such documentation, whether incurred before or after commencement
of an Insolvency or Liquidation Proceeding and whether or not allowable in an
Insolvency or Liquidation Proceeding
“Officer” means, with respect to any Person, the Chairman of the Board of
Directors, the Chief Executive Officer, the President, the Chief Operating
Officer, the Chief Financial Officer, the Treasurer, any Assistant Treasurer,
the General Counsel, the Controller, the Secretary or Corporate Secretary, any
Executive Vice President, any Senior Vice President, any Vice President or any
Assistant Vice President of such Person.
“Officers’ Certificate” means a certificate signed on behalf of Denbury by any
two Officers of Denbury.
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests; and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, gas processing
plants and pipeline systems, power and cogeneration facilities and any
infrastructure related to any thereof, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.




10

--------------------------------------------------------------------------------





“Original Priority Lien Agent” has the meaning assigned to such term in the
preamble hereto.
“Original Second Lien Collateral Trustee” has the meaning assigned to such term
in the preamble hereto.
“Original Second Lien Trustee” has the meaning assigned to such term in the
preamble hereto.
“Permanent Principal Repayment” means, with respect to any Priority Lien Debt, a
prepayment, repayment, redemption or purchase of such Priority Lien Debt that
permanently retires, or reduces the related loan commitment (if any) for, such
Priority Lien Debt in an amount equal to the principal amount so prepaid,
repaid, redeemed or purchased.
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or a
Governmental Authority.
“Petroleum Industry Standards” means the Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.
“Preferred Stock”, as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
shares of Capital Stock of any other class of such Person.
“Priority Confirmation Joinder” means an agreement substantially in the form of
Exhibit A.
“Priority Lien” means a Lien granted by Denbury or any other Grantor in favor of
the Priority Lien Agent at any time upon any Collateral of Denbury or such
Grantor to secure Priority Lien Obligations (including Liens on such Collateral
under the security documents associated with any Priority Lien Substitute
Facility).
“Priority Lien Agent” means the Original Priority Lien Agent, and, from and
after the date of execution and delivery of a Priority Lien Substitute Facility,
the agent, collateral agent, trustee or other representative of the lenders or
holders of the Debt and other Obligations evidenced thereunder or governed
thereby, in each case, together with its successors in such capacity.
“Priority Lien Cap” means, with respect to any Priority Lien Debt as of the date
on which such Priority Lien Debt is incurred, (a) a principal amount of Priority
Lien Debt (with outstanding letters of credit being deemed to have a principal
amount equal to the stated amount thereof) equal to the greatest of
(i) $1,050,000,000, less the aggregate amount of all Permanent Principal
Repayments of Priority Lien Debt since the date hereof that are made in
satisfaction of all the requirements described in Section 4.07 of the Second
Lien Indenture as in effect on the date hereof, (ii) 35% of Modified ACNTA at
the time of incurrence of such Debt and (iii) the Borrowing Base in effect at
the time of incurrence of such Debt, plus (b) the amount of all Hedging
Obligations, to the extent such Hedging Obligations are secured by the Priority
Liens, plus (c) the amount of all Bank Product Obligations, to the extent such
Bank Product Obligations are secured by the Priority Liens, plus (d) the amount
of accrued and unpaid interest (excluding any interest paid-in-kind) with
respect to such principal amount and outstanding fees, to the extent such
Obligations are secured by the Priority Liens, plus (e) any amount of protective
advances made by the Priority Lien Secured Parties in respect of any Collateral
for insurance, taxes or maintenance of Collateral, plus (f) fees,
indemnifications, reimbursements and expenses due pursuant to the terms of any
Priority Lien Debt.




11

--------------------------------------------------------------------------------





“Priority Lien Collateral” means all “Collateral”, as defined in the Priority
Lien Credit Agreement or any other Priority Lien Document, and any other assets
of any Grantor now or at any time hereafter subject to Liens which secure, but
only to the extent securing, any Priority Lien Obligation.
“Priority Lien Credit Agreement” means the Amended and Restated Credit Agreement
among Denbury as borrower and JPMorgan Chase Bank, N.A. as administrative agent
and certain other financial institutions, dated December 9, 2014, as amended on
May 4, 2015, as further amended on February 17, 2016, and as further amended on
April 18, 2016, as such agreement may be amended, restated, adjusted, waived,
renewed, extended, supplemented or otherwise modified from time to time with the
same and/or different lenders and/or agents and any credit agreement, loan
agreement or any other agreement or instrument evidencing or governing the terms
of any Priority Lien Substitute Facility.
“Priority Lien Debt” means the Debt under the Priority Lien Credit Agreement
(including reimbursement obligations with respect to letters of credit).
“Priority Lien Documents” means the Priority Lien Credit Agreement, the Priority
Lien Security Documents, the other “Credit Documents” (as defined in the
Priority Lien Credit Agreement), any documents with respect to Hedging
Obligations and Banking Service Obligations secured under the terms of Priority
Lien Security Documents and all other loan documents, notes, guarantees,
instruments and agreements governing or evidencing, or executed or delivered in
connection with, any Priority Lien Substitute Facility.
“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations in respect of or in connection with Priority Lien Debt together with
Hedging Obligations and Bank Product Obligations. For the avoidance of doubt,
Hedging Obligations and Bank Product Obligations shall only constitute Priority
Lien Obligations to the extent that such Hedging Obligations or Bank Product
Obligations, as applicable, are secured under the terms of the Priority Lien
Credit Agreement and Priority Lien Security Documents. Notwithstanding any other
provision hereof, the term “Priority Lien Obligations” will include accrued
interest, fees, costs and other charges incurred under the Priority Lien Credit
Agreement and the other Priority Lien Documents, whether incurred before or
after commencement of an Insolvency or Liquidation Proceeding and whether or not
allowable in an Insolvency or Liquidation Proceeding. To the extent that any
payment with respect to the Priority Lien Obligations (whether by or on behalf
of Denbury or any other Grantor, as proceeds of security, enforcement of any
right of set-off, or otherwise) is declared to be fraudulent or preferential in
any respect, set aside, or required to be paid to a debtor in possession,
trustee, receiver, or similar Person, then the Obligation or part thereof
originally intended to be satisfied will be deemed to be reinstated and
outstanding as if such payment had not occurred.
“Priority Lien Secured Parties” means, at any time, (a) the Priority Lien Agent,
(b) each lender or issuing bank under the Priority Lien Credit Agreement, (c)
each holder, provider or obligee of any Hedging Obligations or Bank Product
Obligations that (i) is a lender under the Priority Lien Credit Agreement or an
Affiliate (as defined in the Priority Lien Credit Agreement) thereof or of the
Priority Lien Agent, or (ii) was such a lender or Affiliate of a lender or of
the Priority Lien Agent at the time such Hedging Obligation or Bank Product
Obligation, as applicable, was entered into, and is a secured party (or a party
entitled to the benefits of the security) under any Priority Lien Document, (d)
the beneficiaries of each indemnification obligation undertaken by any Grantor
under any Priority Lien Document, (e) each other Person that provides letters of
credit, guarantees or other credit support related thereto under any Priority
Lien Document and (f) each other holder of, or obligee in respect of, any
Priority Lien Obligations (including pursuant to a Priority Lien Substitute
Facility), in each case to the extent designated as a secured party (or a party
entitled to the benefits of the security) under any Priority Lien Document
outstanding at such time.




12

--------------------------------------------------------------------------------





“Priority Lien Security Documents” means the Priority Lien Credit Agreement
(insofar as the same grants a Lien on the Collateral), each agreement listed in
Part A of Exhibit B hereto, and any other security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, control
agreements or grants or transfers for security, now existing or entered into
after the date hereof, executed and delivered by Denbury or any other Grantor
creating (or purporting to create) a Lien upon Collateral in favor of the
Priority Lien Agent (including any such agreements, assignments, mortgages,
deeds of trust and other documents or instruments associated with any Priority
Lien Substitute Facility).
“Priority Lien Substitute Facility” means any Credit Facility (without regard to
any subsequent replacements thereof contemplated in the definition thereof
unless each such replacement also complies with the requirements of this
definition) with respect to which the requirements of Section 4.04(a) of this
Agreement have been satisfied and that Replaces the Priority Lien Credit
Agreement then in existence. For the avoidance of doubt, no Priority Lien
Substitute Facility shall be required to be a revolving or asset-based loan
facility and any such facility may be evidenced or governed by a credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument; provided that the Liens securing any such Priority Lien
Substitute Facility shall be subject to the terms of this Agreement for all
purposes (including the lien priorities set forth herein as of the date hereof)
to the same extent as the Liens securing the other Priority Lien Obligations.
“Property” means, with respect to any Person, any interest of such Person in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, including, without limitation, cash, securities, accounts, contract
rights, Capital Stock and other securities issued by any other Person (but
excluding Capital Stock or other securities issued by such first mentioned
Person).
“Proved Reserves” means oil and gas reserves that, in accordance with Petroleum
Industry Standards, are classified as both “Proved Reserves” and one of the
following: (a) “Developed Producing Reserves”, (b) “Developed Non-Producing
Reserves” or (c) “Undeveloped Reserves.”
“Purchasable Obligations” has the meaning assigned to such term in Section
3.06(a).
“Recovery” has the meaning assigned to such term in Section 4.03(a).
“Replaces” means, (a) in respect of any agreement with reference to the Priority
Lien Credit Agreement or the Priority Lien Obligations or any Priority Lien
Substitute Facility, that such agreement refunds, refinances, amends and
restates or replaces the Priority Lien Credit Agreement, the Priority Lien
Obligations or such Priority Lien Substitute Facility in whole (in a transaction
that is in compliance with Section 4.04(a)) and results in all commitments
thereunder being terminated, or, to the extent permitted by the terms of the
Priority Lien Credit Agreement, Priority Lien Obligations or such Priority Lien
Substitute Facility, in part, (b) in respect of any agreement with reference to
the Second Lien Documents, the Second Lien Obligations or any Second Lien
Substitute Facility, that such Debt refunds, refinances, amends and restates or
replaces the Second Lien Documents, the Second Lien Obligations or such Second
Lien Substitute Facility in whole (in a transaction that is in compliance with
Section 4.04(a)) and that results in all commitments thereunder being
terminated, or, to the extent permitted by the terms of the Second Lien
Documents, the Second Lien Obligations or such Second Lien Substitute Facility,
in part and (c) in respect of any agreement with reference to the Third Lien
Documents, the Third Lien Obligations or any Third Lien Substitute Facility,
that such Debt refunds, refinances, amends and restates or replaces the Third
Lien Documents, the Third Lien Obligations or such Third Lien Substitute
Facility in whole (in a transaction that is in compliance with Section 4.04(a))
and that results in all commitments thereunder being terminated, or, to the
extent permitted by the terms of the Third Lien Documents, the Third Lien
Obligations or such Third Lien Substitute Facility, in part. “Replace,”
“Replaced,” “Replacing” and “Replacement” shall have correlative meanings.




13

--------------------------------------------------------------------------------





“Reserve Report” means a report setting forth, as of each June 30th and December
31st, as applicable (or such other date in the event of any interim
redetermination of the Borrowing Base pursuant to the terms of the Priority Lien
Credit Agreement), the Proved Reserves and the Proved Developed Reserves
attributable to the Oil and Gas Properties of Denbury and the other Grantors,
together with a projection of the rate of production and future net income,
taxes, operating expenses and capital expenditures with respect thereto as of
such date, in each case in the form delivered in accordance with the
requirements of the Priority Lien Credit Agreement, or if there is no Priority
Lien Credit Agreement requiring delivery of a Reserve Report, in form
substantially consistent as determined in good faith by Denbury with the form of
Reserve Report required under the Priority Lien Credit Agreement as in effect on
the date hereof.
“Restricted Subsidiaries” has the meaning assigned to such term in the Priority
Lien Credit Agreement, as in effect from time to time.
“SEC” means the Securities and Exchange Commission.
“Second Lien” means a Lien granted by any Grantor in favor of the Second Lien
Collateral Trustee, at any time, upon any Collateral of such Grantor to secure
the Second Lien Obligations (including Liens on such Collateral under the
security documents associated with any Second Lien Substitute Facility).
“Second Lien Collateral” means all “Collateral”, as defined in any Second Lien
Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Second Lien
Obligations.
“Second Lien Collateral Trust Agreement” means the Collateral Trust Agreement
dated as of the date hereof among Denbury, the other Grantors from time to time
party thereto, the Second Lien Trustee, the other Second Lien Representatives
from time to time party thereto and the Second Lien Collateral Trustee, as
amended, restated, adjusted, waived, renewed, extended, supplemented or
otherwise modified from time to time in accordance with each applicable Second
Lien Document.
“Second Lien Collateral Trustee” means the Original Second Lien Collateral
Trustee and, from and after the date of execution and delivery of a Second Lien
Substitute Facility, the agent, collateral agent, trustee or other
representative of the lenders or other holders of the Debt and other obligations
evidenced or governed thereby, in each case together with its successors in such
capacity appointed in accordance with the terms of the Second Lien Collateral
Trust Agreement.
“Second Lien Debt” means the Debt under the Second Lien Indenture Notes issued
on the date hereof and guarantees thereof and all additional Debt incurred under
any Additional Second Lien Documents and all additional Debt in respect of
Additional Notes and guarantees thereof, in each case that was permitted to be
incurred and secured in accordance with the Secured Debt Documents and with
respect to which the requirements of Section 4.04(b) have been (or are deemed to
have been) satisfied, and all Debt incurred under any Second Lien Substitute
Facility.
“Second Lien Documents” means the Second Lien Indenture Documents and the
Additional Second Lien Documents.
“Second Lien Indenture” means the Indenture dated as of the date hereof among
Denbury, the Grantors party thereto from time to time, the Original Second Lien
Trustee and the Original Second Lien Collateral Trustee, as amended, restated,
adjusted, waived, renewed, extended, supplemented or otherwise modified from
time to time in accordance with the terms hereof (including any supplements
executed in




14

--------------------------------------------------------------------------------





connection with the issuance of any Series of Second Lien Debt under the Second
Lien Indenture) unless restricted by the terms of this Agreement, and any credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument evidencing or governing the terms of any Second Lien
Substitute Facility.
“Second Lien Indenture Documents” means the Second Lien Indenture, the Second
Lien Indenture Notes, the Second Lien Indenture Security Documents and all other
documents, notes, guarantees, instruments and agreements governing or evidencing
the Second Lien Indenture Obligations or any Second Lien Substitute Facility.
“Second Lien Indenture Notes” means (i) the 9% Senior Secured Second Lien Notes
due 2021 issued under the Second Lien Indenture on the date hereof and (ii) any
Additional Notes permitted to be issued and secured under the Second Lien
Indenture and for which the requirements of Section 3.8 of the Second Lien
Collateral Trust Agreement have been satisfied.
“Second Lien Indenture Obligations” means, with respect to any Grantor, any
Obligations of such Grantor owed to any Second Lien Indenture Secured Party (or
any of its Affiliates) in respect of the Second Lien Indenture Documents.
“Second Lien Indenture Secured Parties” means, at any time, the Second Lien
Trustee, the Second Lien Collateral Trustee, the trustees, agents and other
representatives of the holders of the Second Lien Indenture Notes (including any
holders of notes pursuant to supplements executed in connection with the
issuance of any Series of Second Lien Debt under the Second Lien Indenture) who
maintain the transfer register for such Second Lien Indenture Notes or such
Series of Second Lien Debt, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Second Lien Indenture Document, each other
holder of, or obligee in respect of, any Second Lien Indenture Notes or any
other Second Lien Indenture Document outstanding at such time; provided that the
Additional Second Lien Secured Parties shall not be deemed Second Lien Indenture
Secured Parties.
“Second Lien Indenture Security Documents” means the Second Lien Indenture
(insofar as the same grants a Lien on the Collateral), the Second Lien
Collateral Trust Agreement, each agreement listed in Part B of Exhibit B hereto
and any other security agreements, pledge agreements, collateral assignments,
mortgages, deeds of trust, collateral agency agreements, control agreements, or
grants or transfers for security, now existing or entered into after the date
hereof, executed and delivered by Denbury or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Second Lien
Collateral Trustee (including any such agreements, assignments, mortgages, deeds
of trust and other documents or instruments associated with any Second Lien
Substitute Facility).
“Second Lien Obligations” means Second Lien Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Second
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Second Lien Indenture and the other Second Lien Documents,
whether incurred before or after commencement of an Insolvency or Liquidation
Proceeding and whether or not allowable in an Insolvency or Liquidation
Proceeding.
“Second Lien Purchaser Representative” means (a) initially, the Second Lien
Trustee or (b) such other Person as is appointed from time to time by the Second
Lien Purchasers to replace the Second Lien Trustee (or subsequent Second Lien
Purchaser Representative) pursuant to a written notice to the Priority Lien
Agent.
“Second Lien Purchasers” has the meaning assigned to such term in Section
3.06(a).




15

--------------------------------------------------------------------------------





“Second Lien Recovery” has the meaning assigned to such term in Section 4.03(b).
“Second Lien Representative” means (a) in the case of the Second Lien Indenture
Notes, the Second Lien Trustee, and (b) in the case of any other Series of
Second Lien Debt, the trustee, agent or representative of the holders of such
Series of Second Lien Debt that (i) is appointed as a Second Lien Representative
(for purposes related to the administration of the Additional Second Lien
Security Documents) pursuant to the indenture, credit agreement or other
agreement governing such Series of Second Lien Debt, together with its
successors in such capacity, and (ii) has become party to the Second Lien
Collateral Trust Agreement by executing a joinder in the form required under the
Second Lien Collateral Trust Agreement.
“Second Lien Secured Parties” means the Second Lien Indenture Secured Parties
and the Additional Second Lien Secured Parties.
“Second Lien Security Documents” means the Second Lien Indenture Security
Documents and the Additional Second Lien Security Documents.
“Second Lien Standstill Period” has the meaning assigned to such term in Section
3.02(a)(i).
“Second Lien Substitute Facility” means any facility with respect to which the
requirements of Section 4.04(a) and (b) of this Agreement have been satisfied
and that is permitted to be incurred pursuant to the Priority Lien Documents and
that Replaces the Second Lien Indenture and/or any Additional Second Lien Debt
Facility then in existence. For the avoidance of doubt, no Second Lien
Substitute Facility shall be required to be evidenced by notes or other
instruments and any such facility may be evidenced or governed by a credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument; provided that the Liens securing any such Second Lien
Substitute Facility shall be subject to the terms of this Agreement for all
purposes (including the lien priorities set forth herein as of the date hereof)
to the same extent as the Liens securing the other Second Lien Obligations.
“Second Lien Trustee” means the Original Second Lien Trustee, and, from and
after the date of execution and delivery of a Second Lien Substitute Facility,
the agent, collateral agent, trustee or other representative of the lenders or
other holders of the Debt and other obligations evidenced thereunder or governed
thereby, together with its successors in such capacity appointed pursuant to the
terms of the Second Lien Indenture.
“Secured Debt Documents” means the Priority Lien Documents, the Second Lien
Documents and the Third Lien Documents.
“Secured Debt Representative” means the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee, as applicable.
“Secured Obligations” means the Priority Lien Obligations, the Second Lien
Obligations and the Third Lien Obligations.
“Secured Parties” means the Priority Lien Secured Parties, the Second Lien
Secured Parties and the Third Lien Secured Parties.
“Security Documents” means the Priority Lien Security Documents, the Second Lien
Security Documents and the Third Lien Security Documents.




16

--------------------------------------------------------------------------------





“Series of Second Lien Debt” means, severally, the Second Lien Indenture Notes
and each other issue or series of Second Lien Debt (including any Additional
Second Lien Debt Facility) for which a single transfer register is maintained.
“Series of Secured Debt” means the Priority Lien Debt, each Series of Second
Lien Debt and each Series of Third Lien Debt.
“Series of Third Lien Debt” means, severally, the Initial Third Lien Debt
Facility and each other issue or series of Third Lien Debt (including any
Additional Third Lien Debt Facility) for which a single transfer register is
maintained.
“Standstill Period” means the Second Lien Standstill Period, the Third Lien
First Standstill Period and the Third Lien Second Standstill Period, as
applicable.
“Subsidiary” means any subsidiary of Denbury.
“subsidiary” means, in respect of any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
owned or controlled, directly or indirectly, by (a) such Person, (b) such Person
and one or more subsidiaries of such Person or (c) one or more subsidiaries of
such Person.
“Third Lien” means a Lien granted by any Grantor in favor of the Third Lien
Collateral Trustee at any time, upon any Collateral of such any Grantor to
secure Third Lien Obligations (including Liens on such Collateral under the
security documents associated with any Third Lien Substitute Facility).
“Third Lien Collateral” means all “Collateral”, as defined in any Third Lien
Document, and any other assets of any Grantor now or at any time hereafter
subject to Liens which secure, but only to the extent securing, any Third Lien
Obligations.
“Third Lien Collateral Trust Agreement” means from and after the date of
execution and delivery of the Initial Third Lien Debt Facility, a collateral
trust agreement entered into among Denbury, the other Grantors, the Third Lien
Trustee, the other Third Lien Representatives and the Third Lien Collateral
Trustee, as amended, restated, adjusted, waived, renewed, extended, supplemented
or otherwise modified from time to time, in accordance with each applicable
Third Lien Document.
“Third Lien Collateral Trustee” means from and after the date of execution and
delivery of the Initial Third Lien Debt Facility, the agent, collateral agent,
trustee, collateral trustee or other representative of the lenders or other
holders of the Debt and other Obligations evidenced or governed thereby,
together with its successors in such capacity appointed in accordance with the
terms of the Third Lien Collateral Trust Agreement.
“Third Lien Debt” means Debt under the Initial Third Lien Debt Facility and Debt
incurred under any Additional Third Lien Documents with respect to which the
requirements of Section 4.04(c) have been satisfied, and all Debt incurred under
any Third Lien Substitute Facility.
“Third Lien Documents” means the Initial Third Lien Documents, the Additional
Third Lien Documents and all other loan documents, notes, guarantees,
instruments and agreements governing or evidencing any Third Lien Substitute
Facility.




17

--------------------------------------------------------------------------------





“Third Lien Excluded Property” means property that, by the terms of the Third
Lien Security Documents, is expressly excluded from the Third Lien Collateral.
“Third Lien First Standstill Period” has the meaning assigned to such term in
Section 3.02(a)(ii).
“Third Lien Obligations” means Third Lien Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Third
Lien Obligations” will include accrued interest, fees, costs and other charges
incurred under the Third Lien Documents, whether incurred before or after
commencement of an Insolvency or Liquidation Proceeding.
“Third Lien Representative” means (a) in the case of the Initial Third Lien Debt
Facility, the Third Lien Trustee and (b) in the case of any other Series of
Third Lien Debt, the trustee, agent or representative of the holders of such
Series of Third Lien Debt who (i) is appointed as a Third Lien Representative
(for purposes related to the administration of the security documents) pursuant
to the indenture, credit agreement or other agreement governing such Series of
Third Lien Debt, in each case, together with its successors in such capacity,
and (ii) has become party to the Third Lien Collateral Trust Agreement by
executing a joinder in the form required under the Third Lien Collateral Trust
Agreement.
“Third Lien Second Standstill Period” has the meaning assigned to such term in
Section 3.02(b).
“Third Lien Secured Parties” means the Initial Third Lien Secured Parties and
the Additional Third Lien Secured Parties.
“Third Lien Security Documents” means the Initial Third Lien Security Documents
and the Additional Third Lien Security Documents.
“Third Lien Substitute Facility” means any facility with respect to which the
requirements of Section 4.04(a) and (b) of this Agreement have been satisfied
and that is permitted to be incurred pursuant to the Priority Lien Documents and
the Second Lien Documents and that Replaces any Initial Third Lien Debt Facility
and/or Additional Third Lien Debt Facility then in existence. For the avoidance
of doubt, no Third Lien Substitute Facility shall be required to be evidenced by
notes or other instruments and any such facility may be evidenced or governed by
a credit agreement, loan agreement, note agreement, promissory note, indenture
or other agreement or instrument; provided that the Liens securing any such
Third Lien Substitute Facility shall be subject to the terms of this Agreement
for all purposes (including the lien priorities set forth herein as of the date
hereof) to the same extent as the Liens securing the other Third Lien
Obligations.
“Third Lien Trustee” means, from and after the date of execution and delivery of
the Initial Third Lien Debt Facility or Third Lien Substitute Facility, the
agent, collateral agent, trustee or other representative of the lenders or other
holders of the Debt and other Obligations evidenced thereunder or governed
thereby, together with its successors in such capacity.
“Voting Stock” means, with respect to any Person, securities of any class or
classes of Capital Stock in such Person entitling the holders thereof (whether
at all times or only so long as no senior class of stock has voting power by
reason of contingency) to vote in the election of members of the Board of
Directors of such Person.
ARTICLE II
LIEN PRIORITIES


Section 2.01Relative Priorities.








18

--------------------------------------------------------------------------------





(a)The grant of the Priority Liens pursuant to the Priority Lien Documents, the
grant of the Second Liens pursuant to the Second Lien Documents and the grant of
the Third Liens pursuant to the Third Lien Documents each create separate and
distinct Liens on the Collateral.


(b)Notwithstanding anything contained in this Agreement, the Priority Lien
Documents, the Second Lien Documents, the Third Lien Documents or any other
agreement or instrument or operation of law to the contrary, or any other
circumstance whatsoever and irrespective of (i) how a Lien was acquired (whether
by grant, possession, statute, operation of law, subrogation, or otherwise),
(ii) the time, manner, or order of the grant, attachment or perfection of a
Lien, (iii) any conflicting provision of the New York UCC or other applicable
law, (iv) any defect in, or non-perfection, setting aside, or avoidance of, a
Lien or a Priority Lien Document, a Second Lien Document or a Third Lien
Document, (v) the modification of a Priority Lien Obligation, a Second Lien
Obligation or a Third Lien Obligation, or (vi) the subordination of a Lien on
Collateral securing a Priority Lien Obligation to a Lien securing another
obligation of Denbury or any other Person that is permitted under the Priority
Lien Documents as in effect on the date hereof or securing a DIP Financing, each
of the Second Lien Collateral Trustee, on behalf of itself and the other Second
Lien Secured Parties, and the Third Lien Collateral Trustee, on behalf of itself
and the other Third Lien Secured Parties, hereby agrees that (i) any Priority
Lien on any Collateral now or hereafter held by or for the benefit of any
Priority Lien Secured Party shall be senior in right, priority, operation,
effect and in all other respects to (A) any and all Second Liens on any
Collateral, subject to the Priority Lien Cap, and (B) any and all Third Liens on
any Collateral, (ii) any Second Lien on any Collateral now or hereafter held by
or for the benefit of any Second Lien Secured Party shall be (A) junior and
subordinate in right, priority, operation, effect and in all other respects to
any and all Priority Liens on any Collateral, subject to the Priority Lien Cap,
and (B) senior in right, priority, operation, effect and in all other respects
to any and all Third Liens on any Collateral and (iii) any Third Lien on any
Collateral now or hereafter held by or for the benefit of any Third Lien Secured
Party shall be junior and subordinate in right, priority, operation, effect and
in all other respects to (A) any and all Priority Liens on any Collateral
(without regard to the Priority Lien Cap) and (B) any and all Second Liens on
any Collateral. The subordination of the Liens securing the Second Lien
Obligations to the Liens securing the Priority Lien Obligations (subject to the
Priority Lien Cap) and the subordination of the Liens securing the Third Lien
Obligations to the Liens securing Priority Lien Obligations (without regard to
the Priority Lien Cap) and to the Liens securing the Second Lien Obligations set
forth in this Section 2.01(b) affects only the relative priority of those Liens,
and does not subordinate the Second Lien Obligations or the Third Lien
Obligations in right of payment to the Priority Lien Obligations, and does not
subordinate the Excess Priority Lien Obligations or the Third Lien Obligations
in right of payment to the Second Lien Obligations.


(c)It is acknowledged that (i) the aggregate amount of the Priority Lien
Obligations may be increased from time to time pursuant to the terms of the
Priority Lien Documents, (ii) a portion of the Priority Lien Obligations
consists or may consist of Debt that is revolving in nature, and the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and (iii) (A) the Priority
Lien Documents may be replaced, restated, supplemented, restructured or
otherwise amended or modified from time to time and (B) the Priority Lien
Obligations may be increased, extended, renewed, replaced, restated,
supplemented, restructured, repaid, refunded, refinanced or otherwise amended or
modified from time to time, in the case of the foregoing (A) and (B) all without
affecting the subordination of the Second Liens (subject to the Priority Lien
Cap) or Third Liens (without regard to the Priority Lien Cap) hereunder or the
provisions of this Agreement defining the relative rights of the Priority Lien
Secured Parties, the Second Lien Secured Parties and the Third Lien Secured
Parties in connection with the Collateral. Subject in each case to the Priority
Lien Documents and this Agreement, it is acknowledged that (i) the aggregate
amount of Second Lien Obligations may be increased from time to time pursuant to
the terms of the Second Lien Documents and (ii) (A) the Second Lien Documents
may be replaced, restated, supplemented, restructured or otherwise




19

--------------------------------------------------------------------------------





amended or modified from time to time and (B) the Second Lien Obligations may be
increased, extended, renewed, replaced, restated, supplemented, restructured,
repaid, refunded, refinanced or otherwise amended or modified from time to time,
in the case of the foregoing (A) and (B) all without affecting the subordination
of the Third Liens hereunder or the provisions of this Agreement defining the
relative rights of the Priority Lien Secured Parties, the Second Lien Secured
Parties and the Third Lien Secured Parties in connection with the Collateral.
The lien priorities provided for herein shall not be altered or otherwise
affected by any amendment, modification, supplement, extension, increase,
renewal, restatement or Replacement of the Priority Lien Obligations (or any
part thereof), the Second Lien Obligations (or any part thereof) or the Third
Lien Obligations (or any part thereof), by the release of any Collateral or of
any guarantees for any Priority Lien Obligations or the Second Lien Obligations
or by any action that any Secured Debt Representative or Secured Party may take
or fail to take in respect of any Collateral.


Section 2.02Prohibition on Marshalling, Etc.


(a)So long as the Discharge of Priority Lien Obligations has not occurred, the
Second Lien Collateral Trustee will not assert any marshalling, appraisal,
valuation, or other similar right that may otherwise be available to such Second
Lien Collateral Trustee, for itself, or as a representative of another Person.


(b)So long as the Discharge of Priority Lien Obligations and the Discharge of
Second Lien Obligations has not occurred, the Third Lien Collateral Trustee will
not assert any marshalling, appraisal, valuation, or other similar right that
may otherwise be available to such Third Lien Collateral Trustee, for itself, or
as a representative of another Person.


Section 2.03No New Liens. The parties hereto agree that, (a) so long as the
Discharge of Priority Lien Obligations has not occurred, none of the Grantors
shall, nor shall any Grantor permit any of its subsidiaries to, (i) grant or
permit any additional Liens on any asset of such Grantor to secure any Third
Lien Obligation, or take any action to perfect any additional Liens to secure
any Third Lien Obligation, unless it has granted, or substantially concurrently
therewith grants (or offers to grant), a Lien on such asset to secure (A) the
Priority Lien Obligations and has taken all actions required to perfect such
Liens and (B) the Second Lien Obligations and has taken all actions required to
perfect such Liens; provided, however, that the refusal or inability of the
Priority Lien Agent or the Second Lien Collateral Trustee to accept such Lien
will not prevent the Third Lien Collateral Trustee from taking the Lien, (ii)
grant or permit any additional Liens on any asset of any Grantor to secure any
Second Lien Obligation, or take any action to perfect any additional Liens to
secure any Second Lien Obligation, unless it has granted, or substantially
concurrently therewith grants (or offers to grant), a Lien on such asset of such
Grantor to secure (A) the Priority Lien Obligations and has taken all actions
required to perfect such Liens and (B) the Third Lien Obligations and has taken
all actions required to perfect such Liens; provided, however, that the refusal
or inability of the Priority Lien Agent or the Third Lien Collateral Trustee to
accept such Lien will not prevent the Second Lien Collateral Trustee from taking
the Lien, or (iii) grant or permit any additional Liens on any asset of a
Grantor to secure any Priority Lien Obligation, or take any action to perfect
any additional Liens to secure any Priority Lien Obligation, unless it has
granted, or substantially concurrently




20

--------------------------------------------------------------------------------





therewith grants (or offers to grant), a Lien on such asset of such Grantor to
secure (A) the Second Lien Obligations and has taken all actions required to
perfect such Liens and (B) the Third Lien Obligations and has taken all actions
required to perfect such Liens; provided, however, that the refusal or inability
of the Second Lien Collateral Trustee or the Third Lien Collateral Trustee to
accept such Lien will not prevent the Priority Lien Agent from taking the Lien
and (b) after the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, none of the Grantors shall, nor shall any
Grantor permit any of its subsidiaries to, (i) grant or permit any additional
Liens on any asset of a Grantor to secure any Second Lien Obligation, or take
any action to perfect any additional Liens to secure any Second Lien Obligation,
unless it has granted, or substantially concurrently therewith grants (or offers
to grant), a Lien on such asset of a Grantor to secure the Third Lien
Obligations and has taken all actions required to perfect such Liens; provided,
however, that the refusal or inability of the Third Lien Collateral Trustee to
accept such Lien will not prevent the Second Lien Collateral Trustee from taking
the Lien, or (ii) grant or permit any additional Liens on any asset to secure
any Third Lien Obligations, or take any action to perfect any additional Liens
to secure any Third Lien Obligation, unless it has granted, or substantially
concurrently therewith grants (or offers to grant), a Lien on such asset to
secure the Second Lien Obligations and has taken all actions required to perfect
such Liens; provided, however, that the refusal or inability of the Second Lien
Collateral Trustee to accept such Lien will not prevent the Third Lien
Collateral Trustee from taking the Lien, with each such Lien as described in
clauses (a) and (b) of this Section 2.03 to be subject to the provisions of this
Agreement. To the extent that the provisions of the immediately preceding
sentence are not complied with for any reason, without limiting any other right
or remedy available to the Priority Lien Agent, the other Priority Lien Secured
Parties, the Second Lien Collateral Trustee, the other Second Lien Secured
Parties, the Third Lien Collateral Trustee or the other Third Lien Secured
Parties, each of the Second Lien Collateral Trustee, for itself and on behalf of
the other Second Lien Secured Parties, and the Third Lien Collateral Trustee,
for itself and on behalf of the other Third Lien Secured Parties, agrees that
any amounts received by or distributed to any Second Lien Secured Party or Third
Lien Secured Party, as applicable, pursuant to or as a result of any Lien
granted in contravention of this Section 2.03, shall be subject to Section
3.05(b).


Section 2.04Similar Collateral and Agreements. The parties hereto acknowledge
and agree that it is their intention that the Priority Lien Collateral, the
Second Lien Collateral and the Third Lien Collateral be identical other than
with respect to Third Lien Excluded Property which shall not constitute Third
Lien Collateral. In furtherance of the foregoing, the parties hereto agree (a)
to cooperate in good faith in order to determine, upon any reasonable request by
the Priority Lien Agent, the Second Lien Collateral Trustee or the Third Lien
Collateral Trustee, the specific assets included in the Priority Lien
Collateral, the Second Lien Collateral and the Third Lien Collateral, the steps
taken to perfect the Priority Liens, the Second Liens and the Third Liens
thereon and the identity of the respective parties obligated under the Priority
Lien Documents, the Second Lien Documents and the Third Lien Documents in
respect of the Priority Lien Obligations, the Second Lien Obligations and the
Third Lien Obligations, respectively, (b) that the Second Lien Security
Documents creating Liens on the Collateral shall be in all material respects the
same forms of documents as the respective Priority Lien Security Documents
creating Liens on the Collateral other than (i) with respect to the priority
nature of the Liens created thereunder in such Collateral, (ii) other
modifications to the Second Lien Security Documents that are less restrictive
than the corresponding Priority Lien Security Documents, (iii) provisions in the
Second Lien Security Documents that are solely applicable to the rights and
duties of the Second Lien Secured Parties, and (iv) deletions or modifications
of representations, warranties and covenants that are customary with respect to
security documents establishing Liens securing publicly traded debt securities,
(c) that the Third Lien Security Documents creating Liens on the Collateral
shall be in all material respects the same forms of documents as the respective
Priority Lien Security Documents and Second Lien Security Documents creating
Liens on the Collateral other than (i) with respect to the priority nature of
the Liens created thereunder in such Collateral, (ii) other modifications to
such Third Lien Security Documents that are less restrictive than the
corresponding Priority Lien Security Documents and Second Lien Security
Documents, (iii) provisions in the Third Lien Security Documents that are solely
applicable to the rights and duties of the Third Lien Secured Parties, (iv)
deletions or modifications of representations, warranties and covenants that are
customary with respect to security documents establishing Liens securing
publicly traded debt securities, and (v) deletions or modifications necessary to
exclude the Third Lien Excluded Property from the Third Lien Collateral, (d)
that at no time shall there be any Grantor that is an obligor in respect of the
Second Lien Obligations that is not also an obligor in respect of the Priority
Lien Obligations, (e) that at no time shall there be any Grantor that is an
obligor in respect of the Third Lien Obligations that is not also an obligor in
respect of the Priority Lien Obligations and the Second Lien




21

--------------------------------------------------------------------------------





Obligations (except to the extent otherwise permitted by the Second Lien
Documents), and (f) that at no time shall there be a Grantor that is an obligor
in respect of the Priority Lien Obligations that is not also an obligor in
respect of the Second Lien Obligations and, if required by the Third Lien
Documents, the Third Lien Obligations (except to the extent otherwise permitted
by the Second Lien Documents).


Section 2.05No Duties of Priority Lien Agent. Each of the Second Lien Collateral
Trustee, for itself and on behalf of each Second Lien Secured Party, and the
Third Lien Collateral Trustee, for itself and on behalf of each Third Lien
Secured Party, acknowledges and agrees that neither the Priority Lien Agent nor
any other Priority Lien Secured Party shall have any duties or other obligations
to any such Second Lien Secured Party or Third Lien Secured Party with respect
to any Collateral, other than to transfer to the Second Lien Collateral Trustee
any remaining Collateral and any proceeds of the sale or other Disposition of
any such Collateral remaining in its possession following the associated
Discharge of Priority Lien Obligations, in each case without representation or
warranty on the part of the Priority Lien Agent or any Priority Lien Secured
Party. In furtherance of the foregoing, each Second Lien Secured Party and Third
Lien Secured Party acknowledges and agrees that until the Discharge of Priority
Lien Obligations (subject to the terms of Section 3.02, including the rights of
the Second Lien Secured Parties and the Third Lien Secured Parties following the
expiration of any applicable Standstill Period), the Priority Lien Agent shall
be entitled, for the benefit of the Priority Lien Secured Parties, to sell,
transfer or otherwise Dispose of or deal with such Collateral, as provided
herein and in the Priority Lien Documents, without regard to (a) any Second Lien
or any rights to which the Second Lien Collateral Trustee or any Second Lien
Secured Party would otherwise be entitled as a result of such Second Lien or (b)
any Third Lien or any rights to which the Third Lien Collateral Trustee or any
Third Lien Secured Party would otherwise be entitled as a result of such Third
Lien. Without limiting the foregoing, each Second Lien Secured Party and Third
Lien Secured Party agrees that neither the Priority Lien Agent nor any other
Priority Lien Secured Party shall have any duty or obligation first to marshal
or realize upon any type of Collateral, or to sell, Dispose of or otherwise
liquidate all or any portion of such Collateral, in any manner that would
maximize the return to the Second Lien Secured Parties or the Third Lien Secured
Parties, notwithstanding that the order and timing of any such realization,
sale, Disposition or liquidation may affect the amount of proceeds actually
received by the Second Lien Secured Parties or the Third Lien Secured Parties,
as applicable, from such realization, sale, Disposition or liquidation. Each of
the Second Lien Secured Parties and Third Lien Secured Parties waives any claim
such Second Lien Secured Party or Third Lien Secured Party may now or hereafter
have against the Priority Lien Agent or any other Priority Lien Secured Party
arising out of any actions which the Priority Lien Agent or the Priority Lien
Secured Parties take or omit to take (including actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, sale, release or depreciation of, or failure to
realize upon, any of the Collateral, and actions with respect to the collection
of any claim for all or any part of the Priority Lien Obligations from any
account debtor, guarantor or any other party) in accordance with this Agreement
and the Priority Lien Documents or the valuation, use, protection or release of
any security for the Priority Lien Obligations.


Section 2.06No Duties of Second Lien Collateral Trustee. The Third Lien
Collateral Trustee, for itself and on behalf of each Third Lien Secured Party,
acknowledges and agrees that neither the Second Lien Collateral Trustee nor any
other Second Lien Secured Party shall have any duties or other obligations to
such Third Lien Secured Party with respect to any Collateral, other than to
transfer to the Third Lien Collateral Trustee any remaining Collateral and any
proceeds of the sale or other Disposition of any such Collateral remaining in
its possession following the associated Discharge of Second Lien Obligations
(provided such Discharge of Second Lien Obligations occurs after the Discharge
of Priority Lien Obligations), in each case without representation or warranty
on the part of the Second Lien Collateral Trustee or any Second Lien Secured
Party. In furtherance of the foregoing, each Third Lien Secured Party
acknowledges and agrees that after the Discharge of Priority Lien Obligations
and until the Discharge of Second Lien Obligations (subject to the terms of
Section 3.02, including the rights of the




22

--------------------------------------------------------------------------------





Third Lien Secured Parties following expiration of the Third Lien Second
Standstill Period), the Second Lien Collateral Trustee shall be entitled, for
the benefit of the Second Lien Secured Parties, to sell, transfer or otherwise
Dispose of or deal with such Collateral, as provided herein and in the Second
Lien Documents, without regard to any Third Lien or any rights to which the
Third Lien Collateral Trustee or any Third Lien Secured Party would otherwise be
entitled as a result of such Third Lien. Without limiting the foregoing, each
Third Lien Secured Party agrees that neither the Second Lien Collateral Trustee
nor any other Second Lien Secured Party shall have any duty or obligation first
to marshal or realize upon any type of Collateral, or to sell, Dispose of or
otherwise liquidate all or any portion of such Collateral in any manner that
would maximize the return to the Third Lien Secured Parties, notwithstanding
that the order and timing of any such realization, sale, Disposition or
liquidation may affect the amount of proceeds actually received by the Third
Lien Secured Parties from such realization, sale, Disposition or liquidation.
Following the Discharge of Priority Lien Obligations and the Discharge of Second
Lien Obligations, the Third Lien Collateral Trustee and the other Third Lien
Secured Parties may, subject to any other agreements binding on the Third Lien
Collateral Trustee or such other Third Lien Secured Parties, assert their rights
under the New York UCC or otherwise to any proceeds remaining following a sale,
Disposition or other liquidation of Collateral by, or on behalf of the Third
Lien Secured Parties. Each of the Third Lien Secured Parties waives any claim
such Third Lien Secured Party may now or hereafter have against the Second Lien
Collateral Trustee or any other Second Lien Secured Party arising out of any
actions which the Second Lien Collateral Trustee or the Second Lien Secured
Parties take or omit to take (including actions with respect to the creation,
perfection or continuation of Liens on any Collateral, actions with respect to
the foreclosure upon, sale, release or depreciation of, or failure to realize
upon, any of the Collateral, and actions with respect to the collection of any
claim for all or any part of the Second Lien Obligations from any account
debtor, guarantor or any other party) in accordance with this Agreement and the
Second Lien Documents or the valuation, use, protection or release of any
security for the Second Lien Obligations.


ARTICLE III
ENFORCEMENT RIGHTS; PURCHASE OPTION


Section 3.01Limitation on Enforcement Action.


(a)Prior to the Discharge of Priority Lien Obligations, each of the Second Lien
Collateral Trustee, for itself and on behalf of each Second Lien Secured Party,
and the Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, hereby agrees that, subject to Sections 3.02, 3.05(b) and
4.07, none of the Second Lien Collateral Trustee, any other Second Lien Secured
Party, the Third Lien Collateral Trustee or any other Third Lien Secured Party
shall commence any judicial or nonjudicial foreclosure proceedings with respect
to, seek to have a trustee, receiver, liquidator or similar official appointed
for or over, attempt any action to take possession of, exercise any right,
remedy or power with respect to, or otherwise take any action to enforce its
interest in or realize upon, or take any other action available to it in respect
of, any Collateral under any Second Lien Security Document or Third Lien
Security Document, as applicable, applicable law or otherwise (including but not
limited to any right of setoff), it being agreed that only the Priority Lien
Agent, acting in accordance with the applicable Priority Lien Documents, shall
have the exclusive right (whether or not any Insolvency or Liquidation
Proceeding has been commenced), to take any such actions or exercise any such
remedies, in each case without any consultation with or the consent of the
Second Lien Collateral Trustee, any other Second Lien Secured Party, the Third
Lien Collateral Trustee or any other Third Lien Secured Party. In exercising
rights and remedies with respect to the Collateral, the Priority Lien Agent and
the other Priority Lien Secured Parties may enforce the provisions of the
Priority Lien Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in their sole discretion and regardless of
whether such exercise and enforcement is adverse to the interest of any Second
Lien Secured Party or Third Lien Secured Party. Such exercise and enforcement
shall include the rights of an




23

--------------------------------------------------------------------------------





agent appointed by them to Dispose of Collateral upon foreclosure, to incur
expenses in connection with any such Disposition and to exercise all the rights
and remedies of a secured creditor under the Uniform Commercial Code, the
Bankruptcy Code or any other Bankruptcy Law. Without limiting the generality of
the foregoing, prior to the Discharge of Priority Lien Obligations, the Priority
Lien Agent will have the exclusive right to deal with that portion of the
Collateral consisting of deposit accounts and securities accounts (collectively,
“Accounts”), including exercising rights under control agreements with respect
to such Accounts. Each of the Second Lien Collateral Trustee, for itself and on
behalf of the other Second Lien Secured Parties, and the Third Lien Collateral
Trustee, for itself and on behalf of the other Third Lien Secured Parties,
hereby acknowledges and agrees that no covenant, agreement or restriction
contained in any Second Lien Security Document, any other Second Lien Document,
any Third Lien Security Document or any other Third Lien Document, as
applicable, shall be deemed to restrict in any way the rights and remedies of
the Priority Lien Agent or the other Priority Lien Secured Parties with respect
to the Collateral as set forth in this Agreement. Notwithstanding the foregoing,
subject to Section 3.05, the Second Lien Collateral Trustee, on behalf of the
Second Lien Secured Parties, may, but will have no obligation to, take all such
actions (not adverse to the Priority Liens or the rights of the Priority Lien
Agent and the Priority Lien Secured Parties) it deems necessary to perfect or
continue the perfection of the Second Liens in the Collateral or to create,
preserve or protect (but not enforce) the Second Liens in the Collateral, and
the Third Lien Collateral Trustee, on behalf of the Third Lien Secured Parties,
may, but will have no obligation to, take all such actions (not adverse to the
Priority Liens or Second Liens or the rights of the Priority Lien Agent, the
Priority Lien Secured Parties, the Second Lien Collateral Trustee or the Second
Lien Secured Parties) it deems necessary to perfect or continue the perfection
of the Third Liens in the Collateral or to create, preserve or protect (but not
enforce) the Third Liens in the Collateral.


(b)Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Third Lien Collateral Trustee, for
itself and on behalf of each Third Lien Secured Party, hereby agrees that,
subject to Sections 3.02, 3.05(b) and 4.07, neither the Third Lien Collateral
Trustee nor any other Third Lien Secured Party shall commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its interest in or realize upon, or
take any other action available to it in respect of, any Collateral under any
Third Lien Security Document, applicable law or otherwise (including but not
limited to any right of setoff), it being agreed that the Second Lien Collateral
Trustee, acting in accordance with the applicable Second Lien Documents, shall
have the exclusive right (but shall not be obligated to, whether or not any
Insolvency or Liquidation Proceeding has been commenced), to take any such
actions or exercise any such remedies, in each case without any consultation
with or the consent of the Third Lien Collateral Trustee or any other Third Lien
Secured Party. In exercising rights and remedies with respect to the Collateral,
the Second Lien Collateral Trustee and the other Second Lien Secured Parties may
(but shall not be obligated to) enforce the provisions of the Second Lien
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in their sole discretion and regardless of whether such
exercise and enforcement is adverse to the interest of any Third Lien Secured
Party. Such exercise and enforcement shall include the rights of an agent
appointed by them to Dispose of Collateral upon foreclosure, to incur expenses
in connection with any such Disposition and to exercise all the rights and
remedies of a secured creditor under the Uniform Commercial Code, the Bankruptcy
Code or any other Bankruptcy Law. Without limiting the generality of the
foregoing, following the Discharge of Priority Lien Obligations and until the
Discharge of Second Lien Obligations, the Second Lien Collateral Trustee will
have the exclusive right but shall not be obligated to deal with the Accounts,
including exercising rights under control agreements with respect to such
Accounts. The Third Lien Collateral Trustee, for itself and on behalf of the
other Third Lien Secured Parties, hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Third Lien Security Document
or any other Third Lien Document shall be deemed to restrict in any way the
rights and remedies of the Second Lien Collateral Trustee or the other Second
Lien




24

--------------------------------------------------------------------------------





Secured Parties with respect to the Collateral as set forth in this Agreement.
Notwithstanding the foregoing, subject to Section 3.05, the Third Lien
Collateral Trustee may, but will have no obligation to, on behalf of the Third
Lien Secured Parties, take all such actions (not adverse to the Second Liens or
the rights of the Second Lien Collateral Trustee and the Second Lien Secured
Parties) it deems necessary to perfect or continue the perfection of the Third
Liens in the Collateral or to create, preserve or protect (but not enforce) the
Third Liens in the Collateral.


(c)Nothing herein shall limit the right or ability of the Second Lien Secured
Parties or any Third Lien Secured Parties to (i) purchase (by credit bid or
otherwise) all or any portion of the Collateral in connection with any
enforcement of remedies by the Priority Lien Agent (or, to the extent permitted
hereunder, by the Second Lien Collateral Trustee) to the extent that, and so
long as, the Priority Lien Secured Parties (and, in the case of a purchase by
any Third Lien Secured Parties, the Second Lien Secured Parties) receive payment
in full in cash of all Priority Lien Obligations other than, in the case of a
purchase by the Second Lien Secured Parties, the Excess Priority Lien
Obligations (and, in the case of a purchase by any Third Lien Secured Parties,
the Second Lien Obligations) after giving effect thereto, (ii) file a proof of
claim with respect to the Second Lien Obligations or the Third Lien Obligations,
as applicable or (iii) file any responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading objecting to or
otherwise seeking the disallowance of the claims or Liens of any holders of
Second Lien Obligations or Third Lien Obligations, as applicable.


Section 3.02Standstill Periods; Permitted Enforcement Action.


(a)Prior to the Discharge of Priority Lien Obligations and notwithstanding
Section 3.01, both before and during an Insolvency or Liquidation Proceeding:


(i)after a period of 180 days has elapsed (which period will be tolled during
any period in which the Priority Lien Agent is not entitled, on behalf of the
Priority Lien Secured Parties, to enforce or exercise any rights or remedies
with respect to any Collateral as a result of (A) any injunction issued by a
court of competent jurisdiction or (B) the automatic stay or any other stay or
prohibition in any Insolvency or Liquidation Proceeding) since the later of (1)
the date on which the Second Lien Debt is accelerated and (2) the date on which
the Second Lien Collateral Trustee has delivered to the Priority Lien Agent
written notice of the acceleration of any Second Lien Debt (the “Second Lien
Standstill Period”), the Second Lien Collateral Trustee and the other Second
Lien Secured Parties may but shall not be obligated to enforce or exercise any
rights or remedies with respect to any Collateral; provided, however, that
notwithstanding the expiration of the Second Lien Standstill Period or anything
in the Second Lien Collateral Trust Agreement or the Second Lien Documents to
the contrary, in no event may the Second Lien Collateral Trustee or any other
Second Lien Secured Party enforce or exercise any rights or remedies with
respect to any Collateral, or commence, join with any Person at any time in
commencing, or petition for or vote in favor of any resolution for, any such
action or proceeding, if the Priority Lien Agent on behalf of the Priority Lien
Secured Parties or any other Priority Lien Secured Party shall have commenced,
and shall be diligently pursuing (or, if necessary to permit the commencement
and pursuit thereof, shall have sought or requested relief from, or modification
of, the automatic stay or any other stay or other prohibition in any Insolvency
or Liquidation Proceeding to enable the commencement and pursuit thereof), the
enforcement or exercise of any rights or remedies with respect to the Collateral
or any such action or proceeding (prompt written notice thereof to be given to
the Second Lien Representatives by the Priority Lien Agent); provided, further,
that, at any time after the expiration of the Second Lien Standstill Period, if
neither the Priority Lien Agent nor any other Priority Lien Secured Party shall
have commenced and be diligently pursuing (or shall have sought or requested
relief from, or modification of, the automatic stay or any other stay or other
prohibition in any Insolvency or Liquidation Proceeding to enable the
commencement and pursuit thereof) the enforcement or exercise of any rights or
remedies with respect to any material portion of the Collateral, or any such




25

--------------------------------------------------------------------------------





action or proceeding in respect of such rights or remedies, then the Second Lien
Collateral Trustee shall be free to commence (or refrain from commencing) the
enforcement or exercise of any rights or remedies with respect to any material
portion of the Collateral, or any such action or proceeding in respect of such
rights and remedies, and for so long as the Second Lien Collateral Trustee is
diligently pursuing such rights or remedies, none of any Priority Lien Secured
Party, the Priority Lien Agent, any Third Lien Secured Party or the Third Lien
Collateral Trustee shall take any action of a similar nature with respect to
such Collateral or commence, join with any Person at any time in commencing, or
petition for or vote in favor of any resolution for, any such action or
proceeding; provided, further, that, if the Second Lien Collateral Trustee or
any Second Lien Secured Party exercises rights or remedies in accordance with
the terms of this Section 3.02(a)(i), then such Person shall promptly give
written notice thereof to the Priority Lien Agent; and


(ii)after a period of 270 days has elapsed (which period will be tolled during
any period in which the Priority Lien Agent is not entitled, on behalf of the
Priority Lien Secured Parties, to enforce or exercise any rights or remedies
with respect to any Collateral as a result of (A) any injunction issued by a
court of competent jurisdiction or (B) the automatic stay or any other stay or
prohibition in any Insolvency or Liquidation Proceeding) since the later of (1)
the date on which the Third Lien Debt is accelerated or (2) the date on which
the Third Lien Collateral Trustee has delivered to the Priority Lien Agent and
the Second Lien Collateral Trustee written notice of the acceleration of any
Third Lien Debt (the “Third Lien First Standstill Period”), the Third Lien
Collateral Trustee and the other Third Lien Secured Parties may but shall not be
obligated to enforce or exercise any rights or remedies with respect to any
Collateral; provided, however, that notwithstanding the expiration of the Third
Lien First Standstill Period or anything in the Third Lien Collateral Trust
Agreement or the Third Lien Documents to the contrary, in no event may the Third
Lien Collateral Trustee or any other Third Lien Secured Party enforce or
exercise any rights or remedies with respect to any Collateral, or commence,
join with any Person at any time in commencing, or petition for or vote in favor
of any resolution for, any such action or proceeding, if (I) the Priority Lien
Agent on behalf of the Priority Lien Secured Parties or any other Priority Lien
Secured Party or (II) the Second Lien Collateral Trustee on behalf of the Second
Lien Secured Parties or any other Second Lien Secured Party shall have
commenced, and shall be diligently pursuing (or, if necessary to permit the
commencement and pursuit thereof, shall have sought or requested relief from, or
modification of, the automatic stay or any other stay or other prohibition in
any Insolvency or Liquidation Proceeding to enable the commencement and pursuit
thereof), the enforcement or exercise of any rights or remedies with respect to
the Collateral or any such action or proceeding (prompt written notice thereof
to be given to the Third Lien Representatives by the Priority Lien Agent or the
Second Lien Collateral Trustee, as applicable); provided, further, that, at any
time after the expiration of the Third Lien First Standstill Period, if none of
any Priority Lien Secured Party, the Priority Lien Agent, any Second Lien
Secured Party or the Second Lien Collateral Trustee shall have commenced and be
diligently pursuing the enforcement or exercise of any rights or remedies with
respect to any material portion of the Collateral or any such action or
proceeding, and the Third Lien Collateral Trustee shall have commenced the
enforcement or exercise of any rights or remedies with respect to any material
portion of the Collateral or any such action or proceeding, then for so long as
the Third Lien Collateral Trustee is diligently pursuing such rights or
remedies, none of any Priority Lien Secured Party, the Priority Lien Agent, any
Second Lien Secured Party or the Second Lien Collateral Trustee shall take any
action of a similar nature with respect to such Collateral, or commence, join
with any Person at any time in commencing, or petition for or vote in favor of
any resolution for, any such action or proceeding; provided, further, that, if
the Third Lien Collateral Trustee or any Third Lien Secured Party exercises
rights or remedies in accordance with the terms of this Section 3.02(a)(ii),
then such Person shall promptly give written notice thereof to the Priority Lien
Agent and the Second Lien Collateral Trustee.


(b)Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations and notwithstanding Section 3.01, both
before and during an Insolvency or




26

--------------------------------------------------------------------------------





Liquidation Proceeding, after a period of 180 days has elapsed (which period
will be tolled during any period in which the Second Lien Collateral Trustee is
not entitled, on behalf of the Second Lien Secured Parties, to enforce or
exercise any rights or remedies with respect to any Collateral as a result of
(A) any injunction issued by a court of competent jurisdiction or (B) the
automatic stay or any other stay or prohibition in any Insolvency or Liquidation
Proceeding) since the later of (1) the date on which the Third Lien Debt is
accelerated and (2) the date on which the Third Lien Collateral Trustee has
delivered to the Second Lien Collateral Trustee written notice of the
acceleration of any Third Lien Debt (the “Third Lien Second Standstill Period”),
the Third Lien Collateral Trustee and the other Third Lien Secured Parties may
but shall not be obligated to enforce or exercise any rights or remedies with
respect to any Collateral; provided, however, that notwithstanding the
expiration of the Third Lien Second Standstill Period or anything in the Third
Lien Collateral Trust Agreement or the Third Lien Documents to the contrary, in
no event may the Third Lien Collateral Trustee or any other Third Lien Secured
Party enforce or exercise any rights or remedies with respect to any Collateral,
or commence, join with any Person at any time in commencing, or petition for or
vote in favor of any resolution for, any such action or proceeding, if the
Second Lien Collateral Trustee on behalf of the Second Lien Secured Parties or
any other Second Lien Secured Party shall have commenced, and shall be
diligently pursuing (or, if necessary to permit the commencement and pursuit
thereof, shall have sought or requested relief from, or modification of, the
automatic stay or any other stay or other prohibition in any Insolvency or
Liquidation Proceeding to enable the commencement and pursuit thereof), the
enforcement or exercise of any rights or remedies with respect to the Collateral
or any such action or proceeding (prompt written notice thereof to be given to
the Third Lien Representatives by the Second Lien Collateral Trustee); provided,
further, that, at any time after the expiration of the Third Lien Second
Standstill Period, if neither the Second Lien Collateral Trustee nor any other
Second Lien Secured Party shall have commenced and be diligently pursuing the
enforcement or exercise of any rights or remedies with respect to any material
portion of the Collateral or any such action or proceeding, and the Third Lien
Collateral Trustee shall have commenced the enforcement or exercise of any
rights or remedies with respect to any material portion of the Collateral or any
such action or proceeding, then for so long as the Third Lien Collateral Trustee
is diligently pursuing such rights or remedies, neither any Second Lien Secured
Party nor the Second Lien Collateral Trustee shall take any action of a similar
nature with respect to such Collateral, or commence, join with any Person at any
time in commencing, or petition for or vote in favor of any resolution for, any
such action or proceeding; provided, further, that, if the Third Lien Collateral
Trustee or any Third Lien Secured Party exercises rights or remedies in
accordance with the terms of this Section 3.02(b), then such Person shall
promptly give written notice thereof to the Second Lien Collateral Trustee.


Section 3.03Insurance.


(a)Unless and until the Discharge of Priority Lien Obligations has occurred,
(subject to the terms of Section 3.02, including the rights of the Second Lien
Secured Parties and the Third Lien Secured Parties following expiration of any
applicable Standstill Period), the Priority Lien Agent shall have the sole and
exclusive right, subject to the rights of the Grantors under the Priority Lien
Documents, to adjust and settle claims in respect of Collateral under any
insurance policy in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting the Collateral. If the Second Lien Collateral Trustee,
any Second Lien Secured Party, the Third Lien Collateral Trustee or any Third
Lien Secured Party shall, at any time prior to the Discharge of Priority Lien
Obligations, receive any proceeds of any such insurance policy or any such award
or payment in contravention of the foregoing, it shall forthwith pay such
proceeds over to the Priority Lien Agent. In addition, if by virtue of being
named as an additional insured or loss payee of any insurance policy of any
Grantor covering any of the Collateral, the Second Lien Collateral Trustee, any
other Second Lien Secured Party, the Third Lien Collateral Trustee or any other
Third Lien Secured Party shall have the right to adjust or settle any claim
under any such insurance policy, then unless and until the Discharge of Priority
Lien Obligations has occurred, the Second Lien Collateral Trustee, any such
Second




27

--------------------------------------------------------------------------------





Lien Secured Party, the Third Lien Collateral Trustee and any such Third Lien
Secured Party shall promptly, without delay or hindrance, follow the
instructions of the Priority Lien Agent, or of the Grantors under the Priority
Lien Documents to the extent the Priority Lien Documents grant such Grantors the
right to adjust or settle such claims, with respect to such adjustment or
settlement (subject to the terms of Section 3.02, including the rights of the
Second Lien Secured Parties and the Third Lien Secured Parties following
expiration of any applicable Standstill Period).


(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations (subject to the terms of Section 3.02,
including the rights of the Third Lien Secured Parties following expiration of
the Third Lien Second Standstill Period), the Second Lien Collateral Trustee
shall have the sole and exclusive right (but not the obligation), subject to the
rights of the Grantors under the Second Lien Documents, to adjust and settle
claims in respect of Collateral under any insurance policy in the event of any
loss thereunder and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting the Collateral. If
the Third Lien Collateral Trustee or any Third Lien Secured Party shall, at any
time following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, receive any proceeds of any such insurance
policy or any such award or payment in contravention of the foregoing, it shall
forthwith pay such proceeds over to the Second Lien Collateral Trustee. In
addition, if by virtue of being named as an additional insured or loss payee of
any insurance policy of any Grantor covering any of the Collateral, the Third
Lien Collateral Trustee or any other Third Lien Secured Party shall have the
right to adjust or settle any claim under any such insurance policy, then unless
and until the Discharge of Second Lien Obligations has occurred, the Third Lien
Collateral Trustee and any such Third Lien Secured Party shall promptly, without
delay or hindrance, follow the instructions of the Second Lien Collateral
Trustee, or of the Grantors under the Second Lien Documents to the extent the
Second Lien Documents grant such Grantors the right to adjust or settle such
claims, with respect to such adjustment or settlement (subject to the terms of
Section 3.02, including the rights of the Third Lien Secured Parties following
expiration of the Third Lien Second Standstill Period).
(c) All proceeds of any insurance policy or any award or payment granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation) in
respect of the Collateral shall (i) first, prior to the Discharge of Priority
Lien Obligations, be paid to the Priority Lien Agent pursuant to the terms of
the Priority Lien Documents (including for purposes of cash collateralization of
commitments, letters of credit and Hedging Obligations, but excluding for the
payment of any Excess Priority Lien Obligations), (ii) second, after the
Discharge of Priority Lien Obligations, be paid to the Second Lien Collateral
Trustee pursuant to the terms of the Second Lien Documents, (iii) third, after
the Discharge of Second Lien Obligations, if any Excess Priority Lien
Obligations are outstanding, be paid to the Priority Lien Collateral Agent
pursuant to the Priority Lien Documents (except as otherwise agreed in a writing
executed by the Priority Lien Agent, on behalf of the Priority Lien Secured
Parties, and any Third Lien Collateral Trustee), (iv) fourth, to the extent no
Excess Priority Lien Obligations are outstanding (unless otherwise agreed in a
writing executed by the Priority Lien Agent, on behalf of the Priority Lien
Secured Parties, and any Third Lien Collateral Trustee), to the Third Lien
Collateral Trustee pursuant to the Third Lien Documents, and (v) fifth, to the
extent no Excess Priority Lien Obligations or Third Lien Obligations are
outstanding, to the owner of the subject property or to such other Person as may
be entitled thereto or as a court of competent jurisdiction may otherwise
direct.
Section 3.04Notification of Release of Collateral. Each of the Priority Lien
Agent, the Second Lien Collateral Trustee and the Third Lien Collateral Trustee
shall give the other Secured Debt Representatives prompt written notice of the
Disposition by it of, and release by it of the Lien on, any Collateral. Such
notice shall describe in reasonable detail the subject Collateral, the parties
involved in such Disposition or release, the place, time, manner and method
thereof, and the consideration, if any,




28

--------------------------------------------------------------------------------





received therefor; provided, however, that the failure to give any such notice
shall not in and of itself in any way impair the effectiveness of any such
Disposition or release.


Section 3.05No Interference; Payment Over.


(a)No Interference.


(i)The Second Lien Collateral Trustee, for itself and on behalf of each Second
Lien Secured Party, agrees that each Second Lien Secured Party (A) prior to the
Discharge of Priority Lien Obligations, will not take or cause to be taken any
action the purpose or effect of which is, or could be, to make any Second Lien
pari passu with, or to give such Second Lien Secured Party any preference or
priority relative to, any Priority Lien with respect to the Collateral or any
part thereof, (B) will not challenge or question in any proceeding the validity
or enforceability of any Priority Lien Obligations or Priority Lien Document, or
the validity, attachment, perfection or, subject to the Priority Lien Cap,
priority of any Priority Lien, or the validity or enforceability of the
priorities, rights or duties established by the provisions of this Agreement,
(C) will not take or cause to be taken any action the purpose or effect of which
is, or could be, to interfere, hinder or delay, in any manner, whether by
judicial proceedings or otherwise, any sale, transfer or other Disposition of
the Collateral by any Priority Lien Secured Party or the Priority Lien Agent in
any enforcement action, (D) shall have no right to (1) direct the Priority Lien
Agent or any other Priority Lien Secured Party to exercise any right, remedy or
power with respect to any Collateral or (2) consent to the exercise by the
Priority Lien Agent or any other Priority Lien Secured Party of any right,
remedy or power with respect to any Collateral, (E) will not institute any suit
or assert in any suit or Insolvency or Liquidation Proceeding any claim against
the Priority Lien Agent or other Priority Lien Secured Party seeking damages
from or other relief by way of specific performance, instructions or otherwise
with respect to, and neither the Priority Lien Agent nor any other Priority Lien
Secured Party shall be liable for, any action taken or omitted to be taken by
the Priority Lien Agent or other Priority Lien Secured Party with respect to any
Priority Lien Collateral, (F) prior to the Discharge of Priority Lien
Obligations, will not seek, and hereby waives any right, to have any Collateral
or any part thereof marshaled upon any foreclosure or other Disposition of such
Collateral, (G) will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement, (H) will not object to forbearance by the Priority Lien Agent or
any Priority Lien Secured Party, and (I) prior to the Discharge of Priority Lien
Obligations will not assert, and hereby waives, to the fullest extent permitted
by law, any right to demand, request, plead or otherwise assert or claim the
benefit of any marshalling, appraisal, valuation or other similar right that may
be available under applicable law with respect to the Collateral or any similar
rights a junior secured creditor may have under applicable law with respect to
the Collateral; and


(ii)The Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, agrees that each Third Lien Secured Party (A) will not take
or cause to be taken any action the purpose or effect of which is, or could be,
to make any Third Lien pari passu with, or to give such Third Lien Secured Party
any preference or priority relative to, any Priority Lien or Second Lien with
respect to the Collateral or any part thereof, (B) will not challenge or
question in any proceeding the validity or enforceability of any Priority Lien
Obligations, Priority Lien Document, Second Lien Obligations or Second Lien
Document, or the validity, attachment, perfection or priority of any Priority
Lien or Second Lien, or the validity or enforceability of the priorities, rights
or duties established by the provisions of this Agreement, (C) will not take or
cause to be taken any action the purpose or effect of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other Disposition of the Collateral by any
Priority Lien Secured Party, the Priority Lien Agent, any Second Lien Secured
Party or the Second Lien Collateral Trustee, in each case in any enforcement
action, (D) shall have no right to (1) direct the Priority Lien Agent, any other
Priority Lien Secured Party, the Second Lien Collateral Trustee or any other
Second Lien Secured Party to




29

--------------------------------------------------------------------------------





exercise any right, remedy or power with respect to any Collateral or (2)
consent to the exercise by the Priority Lien Agent, any other Priority Lien
Secured Party, the Second Lien Collateral Trustee or any other Second Lien
Secured Party of any right, remedy or power with respect to any Collateral, (E)
will not institute any suit or assert in any suit or Insolvency or Liquidation
Proceeding any claim against the Priority Lien Agent, any other Priority Lien
Secured Party, the Second Lien Collateral Trustee or any other Second Lien
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to, and none of the Priority
Lien Agent, any other Priority Lien Secured Party, the Second Lien Collateral
Trustee or any other Second Lien Secured Party shall be liable for, any action
taken or omitted to be taken by the Priority Lien Agent, any other Priority Lien
Secured Party, the Second Lien Collateral Trustee or any other Second Lien
Secured Party with respect to any Priority Lien Collateral or Second Lien
Collateral, as applicable, (F) prior to the Discharge of Priority Lien
Obligations and Discharge of Second Lien Obligations, will not seek, and hereby
waives any right, to have any Collateral or any part thereof marshaled upon any
foreclosure or other Disposition of such Collateral, (G) will not attempt,
directly or indirectly, whether by judicial proceedings or otherwise, to
challenge the enforceability of any provision of this Agreement, (H) will not
object to forbearance by the Priority Lien Agent, any Priority Lien Secured
Party, the Second Lien Collateral Trustee or any Second Lien Secured Party and
(I) prior to the Discharge of Priority Lien Obligations and Discharge of Second
Lien Obligations will not assert, and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law
with respect to the Collateral.


(b)Payment Over.


(i)Each of the Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party, and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, hereby agrees that
if any Second Lien Secured Party or Third Lien Secured Party, as applicable,
shall obtain possession of any Collateral or shall realize any proceeds or
payment in respect of any Collateral, pursuant to the exercise of any rights or
remedies with respect to the Collateral under any Second Lien Security Document
or Third Lien Security Document, as applicable, or by the exercise of any rights
available to it under applicable law or in any Insolvency or Liquidation
Proceeding, at any time prior to the Discharge of Priority Lien Obligations, to
the extent such Priority Liens Obligations are secured, or intended to be
secured, by such Collateral, then it shall hold such Collateral, proceeds or
payment in trust for the Priority Lien Agent and the other Priority Lien Secured
Parties and transfer such Collateral, proceeds or payment, as the case may be,
to the Priority Lien Agent as promptly as practicable. Furthermore, each of the
Second Lien Collateral Trustee and the Third Lien Collateral Trustee, as
applicable, shall, at the Grantors’ expense, promptly send written notice to the
Priority Lien Agent upon receipt of such Collateral, proceeds or payment by any
Second Lien Secured Party or Third Lien Secured Party, as applicable, and within
three (3) Business Days after receipt of such Collateral, proceeds or payment
(or such later date as consented to by the Priority Lien Agent), shall deliver
such Collateral, proceeds or payment to the Priority Lien Agent, in the same
form as received, with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. The Priority Lien Agent is hereby authorized
to make any such endorsements as agent for the Second Lien Collateral Trustee,
any other Second Lien Secured Party, the Third Lien Collateral Trustee or any
other Third Lien Secured Party, as applicable. Each of the Second Lien
Collateral Trustee, for itself and on behalf of each other Second Lien Secured
Party, and the Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, agrees that if, at any time, it obtains written
notice that all or part of any payment with respect to any Priority Lien
Obligations previously made shall be rescinded for any reason whatsoever, it
will promptly pay over to the Priority Lien Agent any payment received by it and
then in its possession or under its direct control in respect of any such
Collateral securing Priority Liens and shall promptly turn any such Collateral
then held by it over to the Priority Lien Agent, in each




30

--------------------------------------------------------------------------------





case, for application in accordance with Section 6.01 to the extent such
application is required by Section 6.01, and the provisions set forth in this
Agreement will be reinstated as if such payment had not been made, until the
Discharge of Priority Lien Obligations. All Second Liens and Third Liens will
remain attached to and enforceable against all proceeds so held or remitted,
subject to the priorities set forth in this Agreement. Notwithstanding anything
contained herein to the contrary, this Section 3.05(b) shall not apply to any
proceeds of Collateral realized in a transaction not prohibited by the Priority
Lien Documents and as to which the possession or receipt thereof by the Second
Lien Collateral Trustee, any other Second Lien Secured Party, the Third Lien
Collateral Trustee or any other Third Lien Secured Party, as applicable, is
otherwise permitted by the Priority Lien Documents.


(ii)The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, hereby agrees that if any Third Lien Secured Party
shall obtain possession of any Collateral or shall realize any proceeds or
payment in respect of any Collateral, pursuant to the exercise of any rights or
remedies with respect to the Collateral under any Third Lien Security Document
or by the exercise of any rights available to it under applicable law or in any
Insolvency or Liquidation Proceeding, at any time following the Discharge of
Priority Lien Obligations but prior to the Discharge of Second Lien Obligations,
to the extent Second Lien Obligations are secured, or intended to be secured, by
such Collateral, then it shall hold such Collateral, proceeds or payment in
trust for the Second Lien Collateral Trustee and the other Second Lien Secured
Parties and transfer such Collateral, proceeds or payment, as the case may be,
to the Second Lien Collateral Trustee as promptly as practicable. Furthermore,
at any time following the Discharge of Priority Lien Obligations but prior to
the Discharge of Second Lien Obligations, the Third Lien Collateral Trustee,
shall, at the Grantors’ expense, promptly send written notice to the Second Lien
Collateral Trustee upon receipt of such Collateral, proceeds or payment by any
Third Lien Secured Party, and, within three (3) Business Days after receipt of
such Collateral, proceeds or payment (or such later date as consented to by the
Second Lien Agent), shall deliver such Collateral, proceeds or payment to the
Second Lien Collateral Trustee, in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct. The
Second Lien Collateral Trustee is hereby authorized to make any such
endorsements as agent for the Third Lien Collateral Trustee or any other Third
Lien Secured Party. The Third Lien Collateral Trustee, for itself and on behalf
of each other Third Lien Secured Party, agrees that if, at any time, it obtains
written notice that all or part of any payment with respect to any Second Lien
Obligations previously made shall be rescinded for any reason whatsoever, it
will promptly pay over to the Second Lien Collateral Trustee any payment
received by it and then in its possession or under its direct control in respect
of any such Collateral securing Second Lien Obligations and shall promptly turn
any such Collateral then held by it over to the Second Lien Collateral Trustee,
in each case, for application in accordance with Section 6.01 to the extent such
application is required by Section 6.01, and the provisions set forth in this
Agreement will be reinstated as if such payment had not been made, until the
Discharge of Second Lien Obligations. All Third Liens will remain attached to
and enforceable against all proceeds so held or remitted, subject to the
priorities set forth in this Agreement. Notwithstanding anything contained
herein to the contrary, this Section 3.05(b) shall not apply to any proceeds of
Collateral realized in a transaction not prohibited by the Second Lien Documents
and as to which the possession or receipt thereof by the Third Lien Collateral
Trustee or any other Third Lien Secured Party is otherwise permitted by the
Second Lien Documents.


Section 3.06Purchase Option.


(a)Notwithstanding anything in this Agreement to the contrary, on or at any time
after (i) the commencement of an Insolvency or Liquidation Proceeding, (ii) the
acceleration of the Priority Lien Obligations, (iii) the exercise or undertaking
of any rights of set-off in respect of any Collateral by any holders of Priority
Lien Obligations under any Priority Lien Document, (iv) the occurrence of any
event of default based on non-payment of principal under any Priority Lien
Document,




31

--------------------------------------------------------------------------------





or (v) any sale or disposition consented to by the requisite holders of Priority
Lien Obligations of any Collateral under Section 363 of the Bankruptcy Code or
any other provision of the Bankruptcy Code or the delivery of any notice of such
a sale, each of the Second Lien Secured Parties and each of their respective
designated Affiliates (the “Second Lien Purchasers”) will have the right, at its
sole option and election (but will not be obligated), at any time upon prior
written notice to the Priority Lien Agent (the “Initial Purchase Option
Notice”), to purchase (in the manner set forth in Section 3.06(b) below) from
the Priority Lien Secured Parties both of the following in whole but not in
part: (x) all (but not less than all) Priority Lien Obligations (including
unfunded commitments), other than any Priority Lien Obligations constituting
Excess Priority Lien Obligations, and (y) all (but not less than all) of any
loans provided by any of the Priority Lien Secured Parties in connection with a
DIP Financing that are outstanding on the date of such purchase (the
“Purchasable Obligations”). Promptly following the receipt of such notice, the
Priority Lien Agent will deliver to the Second Lien Collateral Trustee and the
Second Lien Purchaser Representative a statement (the “Initial Purchase Option
Statement”) of the respective amounts of Priority Lien Debt and other Priority
Lien Obligations (other than any Priority Lien Obligations constituting Excess
Priority Lien Obligations) and DIP Financing provided by any of the Priority
Lien Secured Parties, if any, then outstanding and the amount of the cash
collateral requested by the Priority Lien Agent to be delivered pursuant to
Section 3.06(b)(ii) below. The Second Lien Collateral Trustee shall promptly
forward such Initial Purchase Option Statement to the Second Lien Secured
Parties or to each Second Lien Representative. The right to purchase provided
for in this Section 3.06 will expire unless, within 10 Business Days after the
receipt by the Second Lien Purchaser Representative of such notice from the
Priority Lien Agent, the Second Lien Purchaser Representative delivers to the
Priority Lien Agent an irrevocable commitment of the Second Lien Purchasers to
purchase the Purchasable Obligations in their entirety, and to otherwise
complete such purchase on the terms set forth under this Section 3.06.


(b)On the date specified by the Second Lien Purchaser Representative (on behalf
of the Second Lien Purchasers) in such irrevocable commitment (which shall not
be less than five Business Days, nor more than 20 Business Days, after the
receipt by the Priority Lien Agent of such irrevocable commitment), the Priority
Lien Secured Parties shall sell to the Second Lien Purchasers the entirety of
the Purchasable Obligations subject to any required approval of any Governmental
Authority then in effect, if any, and only if on the date of such sale, the
Priority Lien Agent receives the following:


(i)payment in cash, as the purchase price for all Purchasable Obligations sold
in such sale, of an amount equal to the full par value amount of the Purchasable
Obligations (other than outstanding letters of credit as referred to in clause
(ii) below) (including principal, interest, fees, reasonable attorneys’ fees and
legal expenses, but excluding contingent indemnification obligations for which
no claim or demand for payment has been made at or prior to such time); provided
that, in the case of Hedging Obligations that constitute Priority Lien
Obligations, the Second Lien Purchasers shall cause the applicable agreements
governing such Hedging Obligations to be assigned and novated or, if such
agreements have been terminated, such purchase price shall include an amount
equal to the sum of any unpaid amounts then due in respect of such Hedging
Obligations, calculated in accordance with the terms of the applicable Hedging
Agreement and after giving effect to any netting arrangements;


(ii)a cash collateral deposit in such amount as the Priority Lien Agent
determines is reasonably necessary to secure the payment of any outstanding
letters of credit constituting Priority Lien Obligations that may become due and
payable after such sale (but not in any event in an amount greater than one
hundred five percent (105%) of the amount then reasonably estimated by the
Priority Lien Agent to be the aggregate outstanding amount of such letters of
credit at such time), which cash collateral shall be (A) held by the issuer of
such letters of credit as security solely to reimburse the issuers of such
letters of credit that become due and payable after such sale and any fees and
expenses incurred in connection with such letters of credit and (B) returned to
the Second Lien Purchaser Representative (except as may otherwise be required by
applicable law or any order of any court or other




32

--------------------------------------------------------------------------------





Governmental Authority) promptly after the expiration or termination from time
to time of all payment contingencies affecting such letters of credit; and


(iii)any agreements, documents or instruments which the Priority Lien Agent may
reasonably request pursuant to which the Second Lien Purchaser Representative
and the Second Lien Purchasers in such sale expressly waive any and all claims
against the Priority Lien Agent and the other Priority Lien Secured Parties
(other than for breach of the representation referred to in Section 3.06(d))
arising out of this Agreement and the transactions contemplated hereby with
respect to the Purchasable Obligations as a result of exercising the purchase
option provided for by this Section 3.06, and the Second Lien Purchasers assume
and adopt all of the obligations of the Priority Lien Agent and the Priority
Lien Secured Parties under the Priority Lien Documents and all obligations in
connection with loans provided by any of the Priority Lien Secured Parties in
connection with a DIP Financing on and after the date of the purchase and sale,
and the Second Lien Purchaser Representative (or any other representative
appointed by the holders of a majority in aggregate principal amount of the
Second Lien Debt then outstanding owned by such Second Lien Purchasers) becomes
a successor agent thereunder.


(c)Such purchase of the Purchasable Obligations shall be made on a pro rata
basis among the Second Lien Purchasers (or on such other basis as such Second
Lien Purchasers may determine) giving notice to the Priority Lien Agent of their
interest to exercise the purchase option hereunder according to each such Second
Lien Purchaser’s portion of the Second Lien Debt outstanding on the date of
purchase or such portion as such Second Lien Purchasers may otherwise agree
among themselves. Such purchase price and cash collateral shall be remitted by
wire transfer in federal funds to such bank account of the Priority Lien Agent
as the Priority Lien Agent may designate in writing to the Second Lien Purchaser
Representative for such purpose. Interest shall be calculated to but excluding
the Business Day on which such sale occurs if the amounts so paid by the Second
Lien Purchasers to the bank account designated by the Priority Lien Agent are
received in such bank account prior to 12:00 noon, New York City time, and
interest shall be calculated to and including such Business Day if the amounts
so paid by the Second Lien Purchasers to the bank account designated by the
Priority Lien Agent are received in such bank account later than 12:00 noon, New
York City time.


(d)Such sale shall be expressly made without representation or warranty of any
kind by the Priority Lien Secured Parties as to the Purchasable Obligations, the
Collateral or otherwise and without recourse to any Priority Lien Secured Party,
except that the applicable Priority Lien Secured Parties shall represent and
warrant severally as to the Purchasable Obligations: (i) that such applicable
Priority Lien Secured Party owns such Purchasable Obligations; and (ii) that
such applicable Priority Lien Secured Party has the necessary corporate or other
governing authority to assign such interests.


(e)After such sale becomes effective, the outstanding letters of credit will
remain enforceable against the issuers thereof and will remain secured by the
Priority Liens upon the Collateral in accordance with the applicable provisions
of the Priority Lien Documents as in effect at the time of such sale, and the
issuers of letters of credit will remain entitled to the benefit of the Priority
Liens upon the Collateral and sharing rights in the proceeds thereof in
accordance with the provisions of the Priority Lien Documents as in effect at
the time of such sale, as fully as if the sale of the Priority Lien Debt had not
been made, except with respect to cash Collateral held by the issuer(s) of such
letters of credit, but only the Person or successor agent to whom the Priority
Liens are transferred in such sale will have the right to foreclose upon or
otherwise enforce the Priority Liens and only the Second Lien Purchasers in the
sale will have the right to direct such Person or successor as to matters
relating to the foreclosure or other enforcement of the Priority Liens.








33

--------------------------------------------------------------------------------





(f)The Second Lien Collateral Trustee’s sole responsibility in connection with
the purchase option set forth in this Section 3.06 is to forward the Initial
Purchase Option Statement to the holders of Second Lien Debt or to each
applicable Second Lien Representative.


ARTICLE IV
OTHER AGREEMENTS


Section 4.01Release of Liens; Automatic Release of Second Liens and Third Liens.


(a)Prior to the Discharge of Priority Lien Obligations, each of the Second Lien
Collateral Trustee, for itself and on behalf of each other Second Lien Secured
Party, and the Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, agrees that, in the event the Priority Lien
Secured Parties release their Lien on any Collateral, each of the Second Lien
and the Third Lien on such Collateral shall terminate and be released
automatically and without further action if (i) (A) in the case of the Second
Liens, such release is effected in connection with a sale, transfer or other
Disposition of Collateral (other than to Denbury or a Subsidiary) in a
transaction or under a circumstance that is not prohibited by the Second Lien
Documents and (B) in the case of the Third Liens, such release is effected in
connection with a sale, transfer or other Disposition of Collateral (other than
to Denbury or a Subsidiary) in a transaction or under a circumstance that is not
prohibited by the Third Lien Documents, (ii) such release is effected in
connection with the Priority Lien Agent’s foreclosure upon, or other exercise of
rights or remedies with respect to, such Collateral, or (iii) such release is
effected in connection with a sale or other Disposition of any Collateral (or
any portion thereof) under Section 363 of the Bankruptcy Code or any other
provision of the Bankruptcy Code if the Priority Lien Secured Parties shall have
consented to such sale or Disposition of such Collateral; provided that, in the
case of each of clauses (i), (ii) and (iii), (I) the Second Liens on such
Collateral shall attach to or remain in place with respect to (and shall remain
subject and subordinate to all Priority Liens securing Priority Lien
Obligations, subject to the Priority Lien Cap, with respect to) any proceeds of
a sale, transfer or other Disposition of Collateral not paid to the holders of
Priority Lien Obligations (other than Excess Priority Lien Obligations) or that
remain after the Discharge of Priority Lien Obligations and (II) the Third Liens
on such Collateral shall remain in place (and shall remain subject and
subordinate to all Priority Liens securing Priority Lien Obligations (including
for the avoidance of doubt, the Excess Priority Lien Obligations) and all Second
Liens securing Second Lien Obligations) with respect to any proceeds of a sale,
transfer or other Disposition of Collateral not paid to the holders of Priority
Lien Obligations or Second Lien Obligations or that remain after the Discharge
of Priority Lien Obligations or Discharge of Second Lien Obligations.
Notwithstanding the foregoing, if the holders of Second Lien Obligations have
exercised their purchase option (or irrevocably committed to purchase the
Purchasable Obligations in accordance with the provisions of Section 3.06), no
release pursuant to the preceding clauses (ii) and (iii) shall be permitted to
the extent (and only to the extent) that the holders of Second Lien Obligations
shall not have defaulted on their obligations to consummate the purchase of the
Priority Lien Debt.


(b)Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that, in the
event the Second Lien Secured Parties release their Lien on any Collateral, the
Third Lien on such Collateral shall terminate and be released automatically and
without further action if (i) such release is in connection with a sale,
transfer or other Disposition of Collateral (other than to Denbury or a
Subsidiary) in a transaction or under a circumstance that does not violate the
applicable provisions of the Third Lien Documents, (ii) such release is effected
in connection with the Second Lien Collateral Trustee’s foreclosure upon, or
other exercise of rights or remedies with respect to, such Collateral, or (iii)
such release is effected in connection with a sale or other Disposition of any
Collateral (or any portion thereof) under Section 363 of the Bankruptcy Code or
any other provision of the Bankruptcy Code if the Second Lien Secured Parties
shall have consented to such sale or Disposition




34

--------------------------------------------------------------------------------





of such Collateral; provided that, in the case of each of clauses (i), (ii) and
(iii), the Third Liens on such Collateral shall attach to or remain in place
with respect to (and shall remain subject and subordinate to all Second Liens
securing Second Lien Obligations with respect to) any proceeds of a sale,
transfer or other Disposition of Collateral not paid to the holders of Second
Lien Obligations or that remain after the Discharge of Second Lien Obligations.


(c)Each of the Second Lien Collateral Trustee and the Third Lien Collateral
Trustee agrees to execute and deliver (at the sole cost and expense of the
Grantors) all such releases and other instruments as shall reasonably be
requested by the Priority Lien Agent or the Second Lien Collateral Trustee, as
applicable, to evidence and confirm any release of Collateral provided for in
this Section 4.01.


Section 4.02Certain Agreements with Respect to Insolvency or Liquidation
Proceedings.


(a)The parties hereto acknowledge that this Agreement is a “subordination
agreement” under Section 510(a) of the Bankruptcy Code and shall continue in
full force and effect, notwithstanding the commencement of any Insolvency or
Liquidation Proceeding by or against Denbury or any other Grantor. All
references in this Agreement to Denbury, any other Grantor or any subsidiary of
any other Grantor will include such Person or Persons as a debtor-in-possession
and any receiver or trustee for such Person or Persons in an Insolvency or
Liquidation Proceeding. For the purposes of this Section 4.02, unless otherwise
provided herein, clauses (b) through and including (o) shall be in full force
and effect prior to the Discharge of Priority Lien Obligations and clauses (p)
through and including (cc) shall be in full force and effect following the
Discharge of Priority Lien Obligations but prior to the Discharge of Second Lien
Obligations.


(b)If Denbury or any other Grantor shall become subject to any Insolvency or
Liquidation Proceeding and shall, as debtor(s)-in-possession, or if any receiver
or trustee for such Person or Persons shall, move for approval of financing
(“DIP Financing”) to be provided by one or more lenders (the “DIP Lenders”)
under Section 364 of the Bankruptcy Code and/or the use of cash collateral that
constitutes Collateral under Section 363 of the Bankruptcy Code, (i) the Second
Lien Collateral Trustee, for itself and on behalf of each Second Lien Secured
Party, agrees that neither it nor any other Second Lien Secured Party and (ii)
the Third Lien Collateral Trustee, for itself and on behalf of each Third Lien
Secured Party, agrees that neither it nor any other Third Lien Secured Party,
will raise any objection, contest or oppose, and each Second Lien Secured Party
and Third Lien Secured Party will waive any claim such Person may now or
hereafter have, to any such financing or to the Liens on the Collateral securing
the same (“DIP Financing Liens”), or to any use, sale or lease of cash
collateral that constitutes Collateral or to any grant of administrative expense
priority under Section 364 of the Bankruptcy Code, unless (A) the Priority Lien
Agent or the Priority Lien Secured Parties oppose or object to such DIP
Financing or such DIP Financing Liens or such use of cash collateral, (B) the
maximum principal amount of Debt permitted under such DIP Financing (not
including any Priority Lien Obligations (other than Excess Priority Lien
Obligations) refinanced with the proceeds of, or “rolled up” into, such DIP
Financing) exceeds the greater of (I) $150,000,000 and (II) 15% of the sum of
(X) the aggregate amount of indebtedness for borrowed money constituting
principal outstanding under the Priority Lien Documents (other than amounts
constituting Excess Priority Lien Obligations) plus (Y) the aggregate face
amount of any letters of credit issued and outstanding under Priority Lien
Documents, in each case on the date of the commencement of such Insolvency or
Liquidation Proceeding, or (C) the terms of such DIP Financing provide for the
sale of a substantial part of the Collateral or require the confirmation of a
plan of reorganization containing specific terms or provisions (other than
repayment in cash of such DIP Financing on the effective date thereof or the
subordination of Liens on Collateral in accordance with the immediately
following sentence and the other provisions of this Agreement). To the extent
such DIP Financing Liens are senior to, or rank pari passu with, the Priority
Liens, (1) the Second Lien Collateral Trustee will, for itself and on behalf of
the other Second Lien Secured Parties, subordinate the Second




35

--------------------------------------------------------------------------------





Liens on the Collateral to the Priority Liens, subject to the Priority Lien Cap,
and to such DIP Financing Liens, so long as the Second Lien Collateral Trustee,
on behalf of the Second Lien Secured Parties, retains Liens on all the
Collateral, including proceeds thereof arising after the commencement of any
Insolvency or Liquidation Proceeding, with the same priority relative to the
Priority Liens and the Third Liens as existed prior to the commencement of the
case under the Bankruptcy Code and (2) the Third Lien Collateral Trustee will,
for itself and on behalf of the other Third Lien Secured Parties, subordinate
the Third Liens on the Collateral to the Priority Liens, the Second Liens and to
such DIP Financing Liens, so long as the Third Lien Collateral Trustee, on
behalf of the Third Lien Secured Parties, retains Liens on all the Collateral,
including proceeds thereof arising after the commencement of any Insolvency or
Liquidation Proceeding, with the same priority relative to the Priority Liens
and the Second Liens as existed prior to the commencement of the case under the
Bankruptcy Code.


(c)Prior to the Discharge of Priority Lien Obligations, without the consent of
the Priority Lien Agent, in its sole discretion, each of the Second Lien
Collateral Trustee, for itself and on behalf of each Second Lien Secured Party,
and the Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, agrees not to propose or enter into any DIP Financing or
support any DIP Financing except as permitted by clause (b) above.


(d)Each of the Second Lien Collateral Trustee, for itself and on behalf of each
Second Lien Secured Party, and the Third Lien Collateral Trustee, for itself and
on behalf of each Third Lien Secured Party, agrees that it will not object to,
oppose or contest (or join with or support any third party objecting to,
opposing or contesting) a sale or other Disposition, a motion to sell or Dispose
or the bidding procedure for such sale or Disposition of any Collateral (or any
portion thereof) under Section 363 of the Bankruptcy Code or any other provision
of the Bankruptcy Code if (1) the Priority Lien Agent or the requisite holders
of Priority Lien Obligations shall have consented to such sale or Disposition,
such motion to sell or Dispose or such bidding procedure for such sale or
Disposition of such Collateral and (2) all Second Liens and Third Liens on the
Collateral securing the Second Lien Obligations and the Third Lien Obligations,
as applicable, shall attach to the proceeds of such sale in the same respective
priorities as set forth in this Agreement with respect to the Collateral.


(e)Each of the Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party, and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, waives any claim
that may be had against the Priority Lien Agent or any other Priority Lien
Secured Party arising out of any DIP Financing Liens (that are granted in a
manner that is consistent with this Agreement), request for adequate protection
or administrative expense priority under Section 364 of the Bankruptcy Code.


(f)The Second Lien Collateral Trustee, for itself and on behalf of each other
Second Lien Secured Party, agrees that neither the Second Lien Collateral
Trustee nor any other Second Lien Secured Party and the Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, agrees
that neither the Third Lien Collateral Trustee nor any other Third Lien Secured
Party will file or prosecute in any Insolvency or Liquidation Proceeding any
motion for adequate protection (or any comparable request for relief) based upon
their interest in the Collateral, nor object to, oppose or contest (or join with
or support any third party objecting to, opposing or contesting) (i) any request
by the Priority Lien Agent or any other Priority Lien Secured Party for adequate
protection or (ii) any objection by the Priority Lien Agent or any other
Priority Lien Secured Party to any motion, relief, action or proceeding based on
the Priority Lien Agent or Priority Lien Secured Parties claiming a lack of
adequate protection, except that


(A)the Second Lien Secured Parties may:








36

--------------------------------------------------------------------------------





(I)freely seek and obtain relief granting adequate protection in the form of a
replacement lien co-extensive in all respects with, but subordinated (as set
forth in Section 2.01) to, and with the same relative priority to the Priority
Liens and the Third Liens as existed prior to the commencement of the Insolvency
or Liquidation Proceeding, all Liens granted in the Insolvency or Liquidation
Proceeding to, or for the benefit of, the Priority Lien Secured Parties; and


(II)freely seek and obtain any relief upon a motion for adequate protection (or
any comparable relief), without any condition or restriction whatsoever, at any
time after the Discharge of Priority Lien Obligations; and


(B)the Third Lien Secured Parties may:


(I)freely seek and obtain relief granting adequate protection in the form of a
replacement lien co-extensive in all respects with, but subordinated (as set
forth in Section 2.01) to, and with the same relative priority to the Priority
Liens and the Second Liens as existed prior to the commencement of the
Insolvency or Liquidation Proceeding, all Liens granted in the Insolvency or
Liquidation Proceeding to, or for the benefit of, the Priority Lien Secured
Parties and the Second Lien Secured Parties; and


(II)freely seek and obtain any relief upon a motion for adequate protection (or
any comparable relief), without any condition or restriction whatsoever, at any
time after the Discharge of Priority Lien Obligations and the Discharge of
Second Lien Obligations.


(g)Each of the Second Lien Collateral Trustee, for itself and on behalf of each
of the other of the Second Lien Secured Parties, and the Third Lien Collateral
Trustee, for itself and on behalf of each of the other Third Lien Secured
Parties, waives any claim it or any such other Second Lien Secured Party or
Third Lien Secured Party, as applicable, may now or hereafter have against the
Priority Lien Agent or any other Priority Lien Secured Party (or their
representatives) arising out of any election by the Priority Lien Agent or any
Priority Lien Secured Parties, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b) of the Bankruptcy Code.


(h)The Second Lien Collateral Trustee, for itself and on behalf of each other
Second Lien Secured Party, agrees that in any Insolvency or Liquidation
Proceeding, without the prior consent of the Priority Lien Agent, neither the
Second Lien Collateral Trustee nor any other Second Lien Secured Party, and the
Third Lien Collateral Trustee, for itself and on behalf of each other Third Lien
Secured Party, agrees that in any Insolvency or Liquidation Proceeding, without
the prior consent of the Priority Lien Agent, neither the Third Lien Collateral
Trustee nor any other Third Lien Secured Party, shall, prior to the Discharge of
Priority Lien Obligations, support or vote to accept any plan of reorganization
or disclosure statement of Denbury or any other Grantor unless (i) such plan is
accepted by the Class of Priority Lien Secured Parties in accordance with
Section 1126(c) of the Bankruptcy Code or otherwise provides for the payment in
full in cash of all Priority Lien Obligations (including all post-petition
interest approved by the bankruptcy court, fees and expenses and cash
collateralization of all letters of credit) on the effective date of such plan
of reorganization, or (ii) such plan provides on account of the Priority Lien
Secured Parties for the retention by the Priority Lien Agent, for the benefit of
the Priority Lien Secured Parties, of the Liens on the Collateral securing the
Priority Lien Obligations, and on all proceeds thereof whenever received, and
such plan also provides that any Liens retained by, or granted to, the Second
Lien Collateral Trustee and the Third Lien Collateral Trustee are only on
property securing the Priority Lien Obligations and shall have the same relative
priority with respect to the Collateral or other property, respectively, as
provided in this Agreement with respect to the Collateral. Except as provided
herein,




37

--------------------------------------------------------------------------------





each of the Second Lien Secured Parties and the Third Lien Secured Parties shall
remain entitled to vote their claims in any such Insolvency or Liquidation
Proceeding.


(i)The Second Lien Collateral Trustee, for itself and on behalf of each other
Second Lien Secured Party, agrees that neither the Second Lien Collateral
Trustee nor any other Second Lien Secured Party shall, and the Third Lien
Collateral Trustee, for itself and on behalf of each other Third Lien Secured
Party, agrees that neither the Third Lien Collateral Trustee nor any other Third
Lien Secured Party shall, seek relief, pursuant to Section 362(d) of the
Bankruptcy Code or otherwise, from the automatic stay of Section 362(a) of the
Bankruptcy Code or from any other stay or other prohibition in any Insolvency or
Liquidation Proceeding in respect of the Collateral without the prior written
consent of the Priority Lien Agent.


(j)The Second Lien Collateral Trustee, for itself and on behalf of each other
Second Lien Secured Party, agrees that neither the Second Lien Collateral
Trustee nor any other Second Lien Secured Party shall, and the Third Lien
Collateral Trustee, for itself and on behalf of each other Third Lien Secured
Party, agrees that neither the Third Lien Collateral Trustee nor any other Third
Lien Secured Party shall, oppose or seek to challenge any claim by the Priority
Lien Agent or any other Priority Lien Secured Party for allowance or payment in
any Insolvency or Liquidation Proceeding of Priority Lien Obligations consisting
of post-petition interest, fees or expenses or cash collateralization of all
letters of credit to the extent of the value of the Priority Liens (it being
understood that such value will be determined without regard to the existence of
the Second Liens or the Third Liens on the Collateral). Neither the Priority
Lien Agent nor any other Priority Lien Secured Party shall oppose or seek to
challenge any claim by the Second Lien Collateral Trustee, any other Second Lien
Secured Party, the Third Lien Collateral Trustee or any other Third Lien Secured
Party for allowance or payment in any Insolvency or Liquidation Proceeding of
Second Lien Obligations or Third Lien Obligations, as applicable, consisting of
post-petition interest, fees or expenses to the extent of the value of the
Second Liens or the Third Liens, as applicable, on the Collateral; provided that
if the Priority Lien Agent or any other Priority Lien Secured Party shall have
made any claim for post-petition interest, fees or expenses in respect of
Priority Lien Obligations, such claim (i) shall have been approved or (ii) will
be approved contemporaneously with the approval of any such claim by the Second
Lien Collateral Trustee or any Second Lien Secured Party or the Third Lien
Collateral Trustee or any Third Lien Secured Party, as applicable.


(k)Without the express written consent of the Priority Lien Agent, none of the
Second Lien Collateral Trustee, any other Second Lien Secured Party, the Third
Lien Collateral Trustee or any other Third Lien Secured Party shall (or shall
join with or support any third party in opposing, objecting to or contesting, as
the case may be), in any Insolvency or Liquidation Proceeding involving any
Grantor, (i) oppose, object to or contest the determination of the extent of any
Liens held by any Priority Lien Secured Party or the value of any claims of any
such holder under Section 506(a) of the Bankruptcy Code or (ii) oppose, object
to or contest the payment to the Priority Lien Secured Party of interest, fees
or expenses under Section 506(b) of the Bankruptcy Code, other than, in the case
of the Second Lien Collateral Trustee or any other Second Lien Secured Party, in
respect of any Excess Priority Lien Obligations and subject to the Priority Lien
Cap.


(l)Until the Discharge of Priority Lien Obligations has occurred,
notwithstanding anything to the contrary contained herein, if in any Insolvency
or Liquidation Proceeding a determination by a court of competent jurisdiction
is made that any Priority Lien encumbering any Collateral is not enforceable for
any reason, then each of the Second Lien Collateral Trustee for itself and on
behalf of each other Second Lien Secured Party, and the Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, agrees
that, any distribution or recovery they may receive in respect of such
Collateral shall be segregated and held in trust and forthwith paid over to the
Priority Lien Agent




38

--------------------------------------------------------------------------------





for the benefit of the Priority Lien Secured Parties, to be applied in
accordance with Article VI, in the same form as received without recourse,
representation or warranty (other than a representation of the Second Lien
Collateral Trustee or the Third Lien Collateral Trustee, as applicable, that it
has not otherwise sold, assigned, transferred or pledged any right, title or
interest in and to such distribution or recovery) but with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. Until
Discharge of Priority Lien Obligations has occurred, each of the Second Lien
Collateral Trustee, for itself and on behalf of each other Second Lien Secured
Party, and the Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, hereby appoints the Priority Lien Agent, and any
officer or agent of the Priority Lien Agent, with full power of substitution,
the attorney-in-fact of each Second Lien Secured Party and Third Lien Secured
Party for the limited purpose of carrying out the provisions of this Section
4.02(l) and taking any action and executing any instrument that the Priority
Lien Agent may deem necessary or advisable to accomplish the purposes of this
Section 4.02(l), which appointment is irrevocable and coupled with an interest.


(m)Each of the Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party, and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, hereby agrees that
the Priority Lien Agent shall have the exclusive right to credit bid the
Priority Lien Obligations and further that none of the Second Lien Collateral
Trustee, any other Second Lien Secured Party, the Third Lien Collateral Trustee
or any other Third Lien Secured Party shall (or shall join with or support any
third party in opposing, objecting to or contesting, as the case may be) oppose,
object to or contest such credit bid by the Priority Lien Agent (except to the
extent such credit bid includes amounts constituting Excess Priority Lien
Obligations).


(n)Without the consent of the Priority Lien Agent to be granted or withheld in
its sole discretion, each of the Second Lien Collateral Trustee, for itself and
on behalf of each other Second Lien Secured Party, and the Third Lien Collateral
Trustee, for itself and on behalf of each other Third Lien Secured Party, agrees
it will not file or join an involuntary bankruptcy petition or claim against
Denbury or any other Grantor or seek the appointment of an examiner or a trustee
for Denbury or any other Grantor.


(o)Each of the Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party, and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, waives any right to
assert or enforce any claim under Section 506(c) or 552 of the Bankruptcy Code
as against any Priority Lien Secured Party or any of the Collateral except as
expressly permitted by this Agreement.


(p)If Denbury or any other Grantor shall become subject to any Insolvency or
Liquidation Proceeding and shall, as debtor(s)-in-possession, or if any receiver
or trustee for such Person or Persons shall, move for approval of DIP Financing
to be provided by one or more DIP Lenders under Section 364 of the Bankruptcy
Code or the use of cash collateral under Section 363 of the Bankruptcy Code, the
Third Lien Collateral Trustee, for itself and on behalf of each Third Lien
Secured Party, agrees that neither it nor any other Third Lien Secured Party
will raise any objection, contest or oppose, and each Third Lien Secured Party
will waive any claim such Person may now or hereafter have, to any such
financing or to the DIP Financing Liens on the Collateral securing the same, or
to any use, sale or lease of cash collateral that constitutes Collateral or to
any grant of administrative expense priority under Section 364 of the Bankruptcy
Code, unless (A) the Second Lien Collateral Trustee or the Second Lien Secured
Parties oppose or object to such DIP Financing or such DIP Financing Liens or
such use of cash collateral, (B) the maximum principal amount of Debt permitted
under such DIP Financing (not including any Priority Lien Obligations or Second
Lien Obligations refinanced with the proceeds of, or “rolled up” into, such DIP
Financing) exceeds the greater of (I) $150,000,000 and (II) 15% of the aggregate
amount of indebtedness for borrowed money constituting principal outstanding
under the Second Lien Documents




39

--------------------------------------------------------------------------------





on the date of the commencement of such Insolvency or Liquidation Proceeding, or
(C) the terms of such DIP Financing provide for the sale of a substantial part
of the Collateral or require the confirmation of a plan of reorganization
containing specific terms or provisions (other than repayment in cash of such
DIP Financing on the effective date thereof or the subordination of Liens on
Collateral in accordance with the immediately following sentence and the other
provisions of this Agreement). To the extent such DIP Financing Liens are senior
to, or rank pari passu with, the Second Liens, the Third Lien Collateral Trustee
will, for itself and on behalf of the other Third Lien Secured Parties,
subordinate the Third Liens on the Collateral to the Second Liens and to such
DIP Financing Liens, so long as the Third Lien Collateral Trustee, on behalf of
the Third Lien Secured Parties, retains Liens on all the Collateral, including
proceeds thereof arising after the commencement of any Insolvency or Liquidation
Proceeding, with the same priority relative to the Priority Liens and the Second
Liens as existed prior to the commencement of the case under the Bankruptcy
Code.


(q)Without the consent of the Second Lien Collateral Trustee in its sole
discretion, the Third Lien Collateral Trustee, for itself and on behalf of each
Third Lien Secured Party, agrees not to propose, support or enter into any DIP
Financing except as permitted by clause (p) above.


(r)The Third Lien Collateral Trustee, for itself and on behalf of each Third
Lien Secured Party, agrees that it will not object to, oppose or contest (or
join with or support any third party objecting to, opposing or contesting) a
sale or other Disposition, a motion to sell or Dispose or the bidding procedure
for such sale or Disposition of any Collateral (or any portion thereof) under
Section 363 of the Bankruptcy Code or any other provision of the Bankruptcy Code
if (1) the Second Lien Collateral Trustee or the requisite holders of Second
Lien Obligations shall have consented to such sale or Disposition, such motion
to sell or Dispose or such bidding procedure for such sale or Disposition of
such Collateral and (2) the Third Liens will attach to the proceeds of such sale
subject to the priorities set forth in this Agreement.


(s)The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, waives any claim that may be had against the Second
Lien Collateral Trustee or any other Second Lien Secured Party arising out of
any DIP Financing Liens (that is granted in a manner that is consistent with
this Agreement), request for adequate protection or administrative expense
priority under Section 364 of the Bankruptcy Code.


(t)The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, agrees that neither the Third Lien Collateral Trustee
nor any other Third Lien Secured Party will file or prosecute in any Insolvency
or Liquidation Proceeding any motion for adequate protection (or any comparable
request for relief) based upon their interest in the Collateral, nor object to,
oppose or contest (or join with or support any third party objecting to,
opposing or contesting) (i) any request by the Second Lien Collateral Trustee or
any other Second Lien Secured Party for adequate protection or (ii) any
objection by the Second Lien Collateral Trustee or any other Second Lien Secured
Party to any motion, relief, action or proceeding based on the Second Lien
Collateral Trustee or Second Lien Secured Parties claiming a lack of adequate
protection, except that the Third Lien Secured Parties may:


(A)freely seek and obtain relief granting adequate protection in the form of a
replacement lien co-extensive in all respects with, but subordinated (as set
forth in Section 2.01) to, and with the same relative priority to the Second
Liens as existed prior to the commencement of the Insolvency or Liquidation
Proceeding, all Liens granted in the Insolvency or Liquidation Proceeding to, or
for the benefit of, the Second Lien Secured Parties; and








40

--------------------------------------------------------------------------------





(B)freely seek and obtain any relief upon a motion for adequate protection (or
any comparable relief), without any condition or restriction whatsoever, at any
time after the Discharge of Second Lien Obligations.


(u)The Third Lien Collateral Trustee, for itself and on behalf of each of the
other of the Third Lien Secured Parties, waives any claim the Third Lien
Collateral Trustee or any such other Third Lien Secured Party may now or
hereafter have against the Second Lien Collateral Trustee or any other Second
Lien Secured Party (or their representatives) arising out of any election by the
Second Lien Collateral Trustee or any Second Lien Secured Parties, in any
proceeding instituted under the Bankruptcy Code, of the application of Section
1111(b) of the Bankruptcy Code.


(v)The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, agrees that in any Insolvency or Liquidation
Proceeding, without the prior consent of the Second Lien Collateral Trustee,
neither the Third Lien Collateral Trustee nor any other Third Lien Secured Party
shall, prior to the Discharge of Second Lien Obligations, support or vote for
any plan of reorganization or disclosure statement of Denbury or any other
Grantor unless (i) such plan is accepted by the Class of Second Lien Secured
Parties in accordance with Section 1126(c) of the Bankruptcy Code or otherwise
provides for the payment in full in cash of all Second Lien Obligations
(including all post-petition interest, fees and expenses) on the effective date
of such plan of reorganization, or (ii) such plan provides on account of the
Second Lien Secured Parties for the retention by the Second Lien Collateral
Trustee, for the benefit of the Second Lien Secured Parties, of the Liens on the
Collateral securing the Second Lien Obligations, and on all proceeds thereof
whenever received, and such plan also provides that any Liens retained by, or
granted to, the Third Lien Collateral Trustee are only on property securing the
Second Lien Obligations and shall have the same relative priority with respect
to the Collateral or other property, respectively, as provided in this Agreement
with respect to the Collateral. Except as provided herein, the Third Lien
Secured Parties shall remain entitled to vote their claims in any such
Insolvency or Liquidation Proceeding.


(w)The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, hereby agrees that until the Discharge of Second Lien
Obligations has occurred, neither the Third Lien Collateral Trustee nor any
Third Lien Secured Party shall seek relief, pursuant to Section 362(d) of the
Bankruptcy Code or otherwise, from the automatic stay of Section 362(a) of the
Bankruptcy Code or from any other stay or other prohibition in any Insolvency or
Liquidation Proceeding in respect of the Collateral, without the prior written
consent of the Second Lien Collateral Trustee.


(x)The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, agrees that neither the Third Lien Collateral Trustee
nor any other Third Lien Secured Party shall oppose or seek to challenge any
claim by the Second Lien Collateral Trustee or any other Second Lien Secured
Party for allowance or payment in any Insolvency or Liquidation Proceeding of
Second Lien Obligations consisting of post-petition interest, fees or expenses
to the extent of the value of the Second Liens (it being understood that such
value will be determined without regard to the existence of the Third Liens on
the Collateral). Neither the Second Lien Collateral Trustee nor any other Second
Lien Secured Party shall oppose or seek to challenge any claim by the Third Lien
Collateral Trustee or any other Third Lien Secured Party for allowance or
payment in any Insolvency or Liquidation Proceeding of Third Lien Obligations
consisting of post-petition interest, fees or expenses to the extent of the
value of the Third Liens on the Collateral; provided that if the Second Lien
Collateral Trustee or any other Second Lien Secured Party shall have made any
claim for post-petition interest, fees or expenses in respect of Second Lien
Obligations, such claim (i) shall have been approved or (ii) will be approved
contemporaneously with the approval of any such claim by the Third Lien
Collateral Trustee or any Third Lien Secured Party.








41

--------------------------------------------------------------------------------





(y)Without the express written consent of the Second Lien Collateral Trustee,
neither the Third Lien Collateral Trustee nor any other Third Lien Secured Party
shall (or shall join with or support any third party in opposing, objecting to
or contesting, as the case may be), in any Insolvency or Liquidation Proceeding
involving any Grantor, (i) oppose, object to or contest the determination of the
extent of any Liens held by any of Second Lien Secured Party or the value of any
claims of any such holder under Section 506(a) of the Bankruptcy Code or (ii)
oppose, object to or contest the payment to the Second Lien Secured Party of
interest, fees or expenses under Section 506(b) of the Bankruptcy Code.


(z)Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, notwithstanding anything to the contrary
contained herein, if in any Insolvency or Liquidation Proceeding a determination
is made by a court of competent jurisdiction that any Second Lien encumbering
any Collateral is not enforceable for any reason, then the Third Lien Collateral
Trustee for itself and on behalf of each other Third Lien Secured Party, agrees
that any distribution or recovery they may receive in respect of such Collateral
shall be segregated and held in trust and forthwith paid over to the Second Lien
Collateral Trustee for the benefit of the Second Lien Secured Parties, to be
applied in accordance with Article VI, in the same form as received without
recourse, representation or warranty (other than a representation of the Third
Lien Collateral Trustee that it has not otherwise sold, assigned, transferred or
pledged any right, title or interest in and to such distribution or recovery)
but with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct. The Third Lien Collateral Trustee, for itself and on behalf of
each other Third Lien Secured Party, hereby appoints the Second Lien Collateral
Trustee, and any officer or agent of the Second Lien Collateral Trustee, with
full power of substitution, the attorney-in-fact of each Third Lien Secured
Party for the limited purpose of carrying out the provisions of this Section
4.02(z) and taking any action and executing any instrument that the Second Lien
Collateral Trustee may deem necessary or advisable to accomplish the purposes of
this Section 4.02(z), in each case following the Discharge of Priority Lien
Obligations but prior to the occurrence of the Discharge of Second Lien
Obligations, which appointment is irrevocable and coupled with an interest.


(aa)The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, hereby agrees that the Second Lien Collateral Trustee
shall have the exclusive right (but not the obligation) after the Discharge of
Priority Lien Obligations to credit bid the Second Lien Obligations and further
that neither the Third Lien Collateral Trustee nor any other Third Lien Secured
Party shall (or shall join with or support any third party in opposing,
objecting to or contesting, as the case may be) oppose, object to or contest
such credit bid by the Second Lien Collateral Trustee.


(bb)Without the consent of the Second Lien Collateral Trustee to be granted or
withheld in its sole discretion, the Third Lien Collateral Trustee, for itself
and on behalf of each other Third Lien Secured Party, agrees it will not file or
join an involuntary bankruptcy petition or claim against Denbury or any other
Grantor or seek the appointment of an examiner or a trustee for Denbury or any
other Grantor.


(cc)The Third Lien Collateral Trustee, for itself and on behalf of each other
Third Lien Secured Party, waives any right to assert or enforce any claim under
Section 506(c) or 552 of the Bankruptcy Code as against any Second Lien Secured
Party or any of the Collateral, except as expressly permitted by this Agreement.


Section 4.03Reinstatement.


(a)If any Priority Lien Secured Party is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of any Grantor any amount (a “Recovery”) for any reason whatsoever, then the
Priority Lien Obligations shall be reinstated to the extent




42

--------------------------------------------------------------------------------





of such Recovery and the Priority Lien Secured Parties shall be entitled to a
reinstatement of Priority Lien Obligations with respect to all such recovered
amounts. Each of the Second Lien Collateral Trustee, for itself and on behalf of
each other Second Lien Secured Party, and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that if, at
any time, a Second Lien Secured Party or a Third Lien Secured Party, as
applicable, receives notice of any Recovery, the Second Lien Collateral Trustee,
any other Second Lien Secured Party, the Third Lien Collateral Trustee or any
other Third Lien Secured Party, as applicable, shall promptly pay over to the
Priority Lien Agent any payment received by it and then in its possession or
under its control in respect of any Collateral subject to any Priority Lien
securing such Priority Lien Obligations and shall promptly turn any Collateral
subject to any such Priority Lien then held by it over to the Priority Lien
Agent, and the provisions set forth in this Agreement shall be reinstated as if
such payment had not been made. If this Agreement shall have been terminated
prior to any such Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement. Any amounts received by the Second Lien Collateral Trustee,
any other Second Lien Secured Party, the Third Lien Collateral Trustee or any
other Third Lien Secured Party and then in its possession or under its control
on account of the Second Lien Obligations or Third Lien Obligations, as
applicable, after the termination of this Agreement shall, in the event of a
reinstatement of this Agreement pursuant to this Section 4.03(a), be held in
trust for and paid over to the Priority Lien Agent for the benefit of the
Priority Lien Secured Parties for application to the reinstated Priority Lien
Obligations until the discharge thereof.


(b)If any Second Lien Secured Party is required in any Insolvency or Liquidation
Proceeding or otherwise to turn over or otherwise pay to the estate of any
Grantor any amount (a “Second Lien Recovery”) for any reason whatsoever, then
the Second Lien Obligations shall be reinstated to the extent of such Second
Lien Recovery and the Second Lien Secured Parties shall be entitled to a
reinstatement of Second Lien Obligations with respect to all such recovered
amounts. The Third Lien Collateral Trustee, for itself and on behalf of each
other Third Lien Secured Party, agrees that if, at any time, a Third Lien
Secured Party receives notice of any Second Lien Recovery, the Third Lien
Collateral Trustee or any other Third Lien Secured Party, as applicable, shall
promptly pay over to the Second Lien Collateral Trustee any payment received by
it and then in its possession or under its control in respect of any Collateral
subject to any Second Lien securing such Second Lien Obligations and shall
promptly turn any Collateral subject to any such Second Lien then held by it
over to the Second Lien Collateral Trustee, and the provisions set forth in this
Agreement shall be reinstated as if such payment had not been made. If this
Agreement shall have been terminated prior to any such Second Lien Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement. Any
amounts received by the Third Lien Collateral Trustee or any other Third Lien
Secured Party and then in its possession or under its control on account of the
Third Lien Obligations after the termination of this Agreement shall, in the
event of a reinstatement of this Agreement pursuant to this Section 4.03(b), be
held in trust for and paid over to the Second Lien Collateral Trustee for the
benefit of the Second Lien Secured Parties for application to the reinstated
Second Lien Obligations until the discharge thereof.


(c)This Section 4.03 shall survive termination of this Agreement.


Section 4.04Refinancings; Additional Second Lien Debt; Initial Third Lien Debt;
Additional Third Lien Debt.


(a)The Priority Lien Obligations, the Second Lien Obligations and the Third Lien
Obligations may be Replaced, by any Priority Lien Substitute Facility, Second
Lien Substitute Facility or Third Lien Substitute Facility, as the case may be,
in each case, without notice to, or the consent of any Secured Party, all
without affecting the Lien priorities provided for herein or the other
provisions hereof;




43

--------------------------------------------------------------------------------





provided, that (i) the Priority Lien Agent, the Second Lien Collateral Trustee
and the Third Lien Collateral Trustee shall receive on or prior to incurrence of
a Priority Lien Substitute Facility, Second Lien Substitute Facility or Third
Lien Substitute Facility (A) an Officers’ Certificate from Denbury stating that
(I) the incurrence thereof is permitted by each applicable Secured Debt
Document, to be incurred and (II) the requirements of Section 4.05 have been
satisfied, and (B) a Priority Confirmation Joinder from the holders or lenders
of any Debt that Replaces the Priority Lien Obligations, the Second Lien
Obligations or the Third Lien Obligations (or an authorized agent, trustee or
other representative on their behalf), (ii) the aggregate outstanding principal
amount of the Priority Lien Obligations, after giving effect to such Priority
Lien Substitute Facility, shall not exceed the Priority Lien Cap and (iii) on or
before the date of such incurrence, such Priority Lien Substitute Facility,
Second Lien Substitute Facility or Third Lien Substitute Facility is designated
by Denbury, in an Officers’ Certificate delivered to the Priority Lien Agent,
the Second Lien Collateral Trustee and the Third Lien Collateral Trustee, as
“Priority Lien Debt”, “Second Lien Debt” or “Third Lien Debt”, as applicable,
for the purposes of the Secured Debt Documents and this Agreement; provided that
no Series of Secured Debt may be designated as more than one of Priority Lien
Debt, Second Lien Debt or Third Lien Debt.


(b)Denbury will be permitted to designate as an additional holder of Second Lien
Obligations or Third Lien Obligations hereunder each Person who is, or who
becomes, the registered holder of Second Lien Debt or Third Lien Debt, as
applicable, incurred by Denbury after the date of this Agreement in accordance
with the terms of all applicable Secured Debt Documents. Denbury may effect such
designation by delivering to the Priority Lien Agent, the Second Lien Collateral
Trustee and the Third Lien Collateral Trustee, each of the following:


(i)an Officers’ Certificate stating that Denbury intends to incur (A) Additional
Second Lien Obligations which will be Second Lien Debt, (B) Initial Third Lien
Obligations which will be Third Lien Debt or (C) Additional Third Lien
Obligations which will be Third Lien Debt, which in each case is permitted by
each applicable Secured Debt Document to be incurred and secured by a Second
Lien or Third Lien, as applicable, equally and ratably with all previously
existing and future Second Lien Debt or Third Lien Debt, as applicable;


(ii)an authorized agent, trustee or other representative on behalf of the
holders or lenders of any Additional Second Lien Obligations, Initial Third Lien
Obligations or Additional Third Lien Obligations, as applicable, must be
designated as an additional holder of Secured Obligations hereunder and must,
prior to such designation, sign and deliver on behalf of the holders or lenders
of such Additional Second Lien Obligations, Initial Third Lien Obligations or
Additional Third Lien Obligations, as applicable, a Priority Confirmation
Joinder, in the case of any Additional Second Lien Obligation, a joinder to the
Second Lien Collateral Trust Agreement or in the case of any Additional Third
Lien Obligation, a joinder to the Third Lien Collateral Trust Agreement; and


(iii)evidence that Denbury has duly authorized, executed (if applicable) and
recorded (or caused to be recorded) in each appropriate governmental office all
relevant filings and recordations deemed necessary by Denbury and the holder of
such Additional Second Lien Obligations, Initial Third Lien Obligations or
Additional Third Lien Obligations, as applicable, or its Secured Debt
Representative, to ensure that the Additional Second Lien Obligations, Initial
Third Lien Obligations or Additional Third Lien Obligations are secured by the
Collateral in accordance with the Second Lien Security Documents or the Third
Lien Security Documents, as applicable (provided that such filings and
recordings may be authorized, executed and recorded following any incurrence on
a post-closing basis if permitted by the Priority Lien Agent, Second Lien
Representative or Third Lien Representative for such Additional Second Lien
Obligations, Initial Third Lien Obligations or Additional Third Lien
Obligations, as applicable).






44

--------------------------------------------------------------------------------





The deliveries set forth in clauses (i) through (iii) of this Section 4.04(b)
shall not be required (and shall be deemed satisfied) in connection with any
issuance of Additional Notes.
(c)Denbury will be permitted to enter into an Initial Third Lien Debt Facility
to the extent such Initial Third Lien Debt Facility is permitted by the Priority
Lien Credit Agreement, the other Priority Lien Documents, the Second Lien
Indenture and the other Second Lien Documents. Any Third Lien Debt incurred
pursuant to such Initial Third Lien Debt Facility may be secured by a Third Lien
under and pursuant to the Initial Third Lien Security Documents, provided that
the Third Lien Collateral Trustee, acting for itself and on behalf of the
Initial Third Lien Secured Parties, becomes a party to this Agreement by
satisfying the relevant conditions set forth in Section 4.04(b) and in this
Section 4.04(c).


In order for the Third Lien Collateral Trustee to become a party to this
Agreement,
(i)the Priority Lien Agent, the Second Lien Collateral Trustee and the Third
Lien Collateral Trustee shall have executed and delivered a Priority
Confirmation Joinder pursuant to which (a) such Third Lien Collateral Trustee
becomes a Secured Debt Representative hereunder and (b) the Third Lien Debt and
the related Initial Third Lien Secured Parties become subject hereto and bound
hereby;


(ii)Denbury shall have delivered to the Priority Lien Agent and the Second Lien
Collateral Trustee (A) true and complete copies of each Initial Third Lien
Document and (B) an Officers’ Certificate certifying such copies as being true
and correct and identifying the obligations to be designated as Initial Third
Lien Obligations and the initial aggregate principal amount thereof; and


(iii)without limiting Section 4.06, the Initial Third Lien Documents relating to
such Third Lien Debt shall provide, in a manner satisfactory to the Priority
Lien Agent and the Second Lien Collateral Trustee, that each Initial Third Lien
Secured Party shall be subject to and bound by the provisions of this Agreement
in its capacity as a holder of such Third Lien Debt.


Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow Denbury or any other Grantor to incur additional Debt unless otherwise
permitted by the terms of each applicable Secured Debt Document.
Each of the then-existing Priority Lien Agent, the Second Lien Collateral
Trustee and the Third Lien Collateral Trustee shall be authorized to execute and
deliver such documents and agreements (including amendments or supplements to
this Agreement) as such holders, lenders, agent, trustee or other representative
may reasonably request to give effect to any such Replacement or any incurrence
of Additional Notes, Additional Second Lien Obligations, Initial Third Lien
Obligations or Additional Third Lien Obligations, it being understood that the
Priority Lien Agent, the Second Lien Collateral Trustee and the Third Lien
Collateral Trustee or (if permitted by the terms of the applicable Secured Debt
Documents) the Grantors, without the consent of any other Secured Party or (in
the case of the Grantors) one or more Secured Debt Representatives, may amend,
supplement, modify or restate this Agreement to the extent necessary or
appropriate to facilitate such amendments or supplements to effect such
Replacement or incurrence all at the expense of the Grantors. Upon the
consummation of such Replacement or incurrence and the execution and delivery of
the documents and agreements contemplated in the preceding sentence, the holders
or lenders of such Debt and any authorized agent, trustee or other
representative thereof shall be entitled to the benefits of this Agreement.
Section 4.05Amendments to Second Lien Documents and Third Lien Documents.
 






45

--------------------------------------------------------------------------------





(a)Prior to the Discharge of Priority Lien Obligations, without the prior
written consent of the Priority Lien Agent (unless such consent is not required
by the terms of any Priority Lien Substitute Facility then in effect), no Second
Lien Document or Third Lien Document may be amended, supplemented, restated or
otherwise modified and/or refinanced or entered into to the extent such
amendment, supplement, restatement or modification and/or refinancing, or the
terms of any new Second Lien Document or Third Lien Document, as applicable,
would (i) adversely affect the lien priority rights of the Priority Lien Secured
Parties or the rights of the Priority Lien Secured Parties to receive payments
owing pursuant to the Priority Lien Documents, (ii) except as otherwise provided
for in this Agreement, add any Liens on any additional property granted under
the Second Lien Security Documents or the Third Lien Security Documents, unless
such additional property is added as Collateral under the Priority Lien
Documents, (iii) confer any additional rights on the Second Lien Collateral
Trustee, any other Second Lien Secured Party, the Third Lien Collateral Trustee
or any other Third Lien Secured Party in a manner adverse to the Priority Lien
Secured Parties or (iv) contravene the provisions of this Agreement or the
Priority Lien Documents then in effect.


(b)Prior to the Discharge of Second Lien Obligations, and except as permitted by
the Second Lien Documents, without the prior written consent of the Second Lien
Collateral Trustee as directed by the Required Parity Lien Debtholders (as
defined in the Second Lien Collateral Trust Agreement), no Third Lien Document
may be amended, supplemented, restated or otherwise modified and/or refinanced
or entered into to the extent such amendment, supplement, restatement or
modification and/or refinancing, or the terms of any new Third Lien Document,
would (i) adversely affect the lien priority rights of the Second Lien Secured
Parties or the rights of the Second Lien Secured Parties to receive payments
owing pursuant to the Second Lien Documents, (ii) except as otherwise provided
for in this Agreement, add any Liens on any additional property granted under
the Third Lien Security Documents, unless such additional property is added as
Collateral under the Second Lien Documents, (iii) confer any additional rights
on the Third Lien Collateral Trustee or any other Third Lien Secured Party in a
manner adverse to the Second Lien Secured Parties, or (iv) contravene the
provisions of this Agreement or the Second Lien Documents then in effect.


(c)For the avoidance of doubt and subject to Sections 4.05(a) and (b), (1) any
Second Lien Security Document may be amended or supplemented in accordance with
Section 7.1 of the Second Lien Collateral Trust Agreement and (2) any Third Lien
Security Document may be amended or supplemented with the applicable provisions
of the Third Lien Collateral Trust Agreement.


Section 4.06Legends. Each of:


(a)the Second Lien Collateral Trustee acknowledges with respect to (i) the
Second Lien Indenture and the Second Lien Indenture Security Documents, and (ii)
the Additional Second Lien Debt Facility and the Additional Second Lien Security
Documents, if any, and


(b)the Third Lien Collateral Trustee acknowledges with respect to (i) the
Initial Third Lien Debt Facility and the Initial Third Lien Security Documents,
if any, and (ii) the Additional Third Lien Debt Facility and the Additional
Third Lien Security Documents, if any, that


the Grantors shall cause the Second Lien Indenture, the Initial Third Lien Debt
Facility (if any), the Additional Second Lien Debt Facility (if any), the
Additional Third Lien Debt Facility (if any), the Second Lien Documents (other
than control agreements to which both the Priority Lien Agent and the Second
Lien Collateral Trustee are parties), the Third Lien Documents (other than
control agreements to which the Priority Lien Agent or the Second Lien
Collateral Trustee, as applicable, and the Third Lien Collateral Trustee are
parties) and each associated Security Document (other than control agreements to
which both the Priority Lien Agent and the Second Lien Collateral Trustee are
parties or, in the case of




46

--------------------------------------------------------------------------------





Third Lien Security Documents, other than control agreements to which the
Priority Lien Agent or the Second Lien Collateral Trustee, as applicable, and
the Third Lien Collateral Trustee are parties) granting any security interest in
the Collateral to contain a legend to the effect set forth on Annex I.
Section 4.07Second Lien Secured Parties and Third Lien Secured Parties Rights as
Unsecured Creditors; Judgment Lien Creditor. Both before and during an
Insolvency or Liquidation Proceeding and whether before or after the Discharge
of Priority Lien Obligations, any of the Second Lien Secured Parties and the
Third Lien Secured Parties may take any actions and exercise any and all rights
that would be available to a holder of unsecured claims; provided, however, that
the Second Lien Secured Parties and the Third Lien Secured Parties may not take
any of the actions prohibited by Section 3.05(a) or Section 4.02 or any other
provisions in this Agreement; provided, further, that in the event that any of
the Second Lien Secured Parties or Third Lien Secured Parties becomes a judgment
lien creditor in respect of any Collateral as a result of its enforcement of its
rights as an unsecured creditor with respect to the Second Lien Obligations or
the Third Lien Obligations, as applicable, such judgment lien shall be subject
to the terms of this Agreement for all purposes (including in relation to the
Priority Lien Obligations, the Second Lien Obligations and the Third Lien
Obligations, as applicable) as the Second Liens and Third Liens, as applicable,
are subject to this Agreement.


Section 4.08Postponement of Subrogation.


(a)Each of the Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party, and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, hereby agrees that
no payment or distribution to any Priority Lien Secured Party pursuant to the
provisions of this Agreement shall entitle any Second Lien Secured Party or
Third Lien Secured Party to exercise any rights of subrogation in respect
thereof until, in the case of the Second Lien Secured Parties, the Discharge of
Priority Lien Obligations shall each have occurred and, in the case of the Third
Lien Secured Parties, the Discharge of Priority Lien Obligations and the
Discharge of Second Lien Obligations shall each have occurred. Following the
Discharge of Priority Lien Obligations, but subject to the reinstatement
provided for in Section 4.03, each Priority Lien Secured Party will execute such
documents, agreements, and instruments as any Second Lien Secured Party may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the Priority Lien Obligations resulting from payments or
distributions to such Priority Lien Secured Party by such Person, so long as all
costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such Priority Lien Secured Party are paid by
such Person upon request for payment thereof.


(b)Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, agrees that no
payment or distribution to any Second Lien Secured Party pursuant to the
provisions of this Agreement shall entitle any Third Lien Secured Party to
exercise any rights of subrogation in respect thereof. Following the Discharge
of Second Lien Obligations, but subject to the reinstatement provided for in
Section 4.03, each Second Lien Secured Party will execute such documents,
agreements, and instruments as any Third Lien Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the Second Lien Obligations resulting from payments or distributions
to such Second Lien Secured Party by such Person, so long as all costs and
expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by such Second Lien Secured Party are paid by such Person
upon request for payment thereof.


Section 4.09Acknowledgment by the Secured Debt Representatives. Each of the
Priority Lien Agent, for itself and on behalf of the other Priority Lien Secured
Parties, the Second Lien Collateral Trustee, for itself and on behalf of the
other Second Lien Secured Parties, and the Third Lien Collateral Trustee, for
itself and on behalf of the other Third Lien Secured Parties, hereby
acknowledges that this




47

--------------------------------------------------------------------------------





Agreement is a material inducement to enter into a business relationship, that
each has relied on this Agreement to enter into the Priority Lien Documents, the
Second Lien Documents and the Third Lien Documents, as applicable, and all
documentation related thereto, and that each will continue to rely on this
Agreement in their related future dealings.


ARTICLE V
GRATUITOUS BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS


Section 5.01General. (a) Prior to the Discharge of Priority Lien Obligations,
the Priority Lien Agent agrees that if it shall at any time hold a Priority Lien
on any Collateral that can be perfected by the possession or control of such
Collateral, and if such Collateral is in fact in the possession or under the
control of the Priority Lien Agent, the Priority Lien Agent will serve as
gratuitous bailee for (i) the Second Lien Collateral Trustee for the sole
purpose of perfecting the Second Lien of the Second Lien Collateral Trustee on
such Collateral and (ii) the Third Lien Collateral Trustee for the sole purpose
of perfecting the Third Lien of the Third Lien Collateral Trustee on such
Collateral. It is agreed that the obligations of the Priority Lien Agent and the
rights of the Second Lien Collateral Trustee, the other Second Lien Secured
Parties, the Third Lien Collateral Trustee and the other Third Lien Secured
Parties in connection with any such bailment arrangement will be in all respects
subject to the provisions of Article II. Notwithstanding anything to the
contrary herein, the Priority Lien Agent will be deemed to make no
representation as to the adequacy of the steps taken by it to perfect the Second
Lien or Third Lien on any such Collateral and shall have no responsibility,
duty, obligation or liability to the Second Lien Collateral Trustee, any other
Second Lien Secured Party, the Third Lien Collateral Trustee or any other Third
Lien Secured Party or any other Person for such perfection or failure to
perfect, it being understood that the sole purpose of this Article is to enable
the Second Lien Secured Parties to obtain a perfected Second Lien and the Third
Lien Secured Parties to obtain a perfected Third Lien in such Collateral to the
extent, if any, that such perfection results from the possession or control of
such Collateral by the Priority Lien Agent. The Priority Lien Agent acting
pursuant to this Section 5.01(a) shall not have by reason of the Priority Lien
Security Documents, the Second Lien Security Documents, the Third Lien Security
Documents, this Agreement or any other document or theory, a fiduciary
relationship in respect of any Priority Lien Secured Party, the Second Lien
Collateral Trustee, any Second Lien Secured Party, the Third Lien Collateral
Trustee or any Third Lien Secured Party. Subject to Section 4.03, from and after
the Discharge of Priority Lien Obligations, the Priority Lien Agent shall take
all such actions in its power as shall reasonably be requested by the Second
Lien Collateral Trustee (at the sole cost and expense of the Grantors) to
transfer possession or control of such Collateral (in each case to the extent
the Second Lien Collateral Trustee has a Lien on such Collateral after giving
effect to any prior or concurrent releases of Liens) to the Second Lien
Collateral Trustee for the benefit of all Second Lien Secured Parties.


(b)Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, the Second Lien Collateral Trustee agrees
that if it shall at any time hold a Second Lien on any Collateral that can be
perfected by the possession or control of such Collateral or of an Account in
which such Collateral is held, and if such Collateral or any such Account is in
fact in the possession or under the control of the Second Lien Collateral
Trustee, the Second Lien Collateral Trustee will serve as gratuitous bailee for
(and hereby acknowledges that it shall have “control” (as defined in Section
9-104 of the New York UCC) over such Account for the benefit of) the Third Lien
Collateral Trustee for the sole purpose of perfecting the Third Lien of the
Third Lien Collateral Trustee on such Collateral. It is agreed that the
obligations of the Second Lien Collateral Trustee and the rights of the Third
Lien Collateral Trustee and the other Third Lien Secured Parties in connection
with any such bailment arrangement will be in all respects subject to the
provisions of Article II. Notwithstanding anything to the contrary herein, the
Second Lien Collateral Trustee will be deemed to make no representation as to
the adequacy of the steps taken by it to perfect the Third Lien on any such
Collateral




48

--------------------------------------------------------------------------------





and shall have no responsibility, duty, obligation or liability to the Third
Lien Collateral Trustee or any other Third Lien Secured Party or any other
Person for such perfection or failure to perfect, it being understood that the
sole purpose of this Article is to enable the Third Lien Secured Parties to
obtain a perfected Third Lien in such Collateral to the extent, if any, that
such perfection results from the possession or control of such Collateral or any
such Account by the Second Lien Collateral Trustee. The Second Lien Collateral
Trustee acting pursuant to this Section 5.01(b) shall not have by reason of the
Second Lien Security Documents, the Third Lien Security Documents, this
Agreement or any other document or theory, a fiduciary relationship in respect
of any Second Lien Secured Party, the Third Lien Collateral Trustee or any Third
Lien Secured Party. Subject to Section 4.03, from and after the Discharge of
Second Lien Obligations, the Second Lien Collateral Trustee shall take all such
actions in its power as shall reasonably be requested by the Third Lien
Collateral Trustee (at the sole cost and expense of the Grantors) to transfer
possession or control of such Collateral or any such Account (in each case to
the extent the Third Lien Collateral Trustee has a Lien on such Collateral or
Account after giving effect to any prior or concurrent releases of Liens) to the
Third Lien Collateral Trustee for the benefit of all Third Lien Secured Parties.


Section 5.02Deposit Accounts.  (a) Prior to the Discharge of Priority Lien
Obligations, to the extent that any Account is under the control of the Priority
Lien Agent at any time, the Priority Lien Agent will act as gratuitous bailee
for (and hereby acknowledges that it shall have “control” (as defined in Section
9-104 of the New York UCC) over such Account for the benefit of) (i) the Second
Lien Collateral Trustee for the purpose of perfecting the Liens of the Second
Lien Secured Parties and (ii) the Third Lien Collateral Trustee for the purpose
of perfecting the Liens of the Third Lien Secured Parties in such Accounts and
the cash and other assets therein as provided in Section 5.01 (but will have no
duty, responsibility or obligation to the Second Lien Secured Parties or the
Third Lien Secured Parties (including, without limitation, any duty,
responsibility or obligation as to the maintenance of such control, the effect
of such arrangement or the establishment of such perfection) except as set forth
in the last sentence of this Section 5.02(a)). Unless the Second Liens on such
Collateral shall have been or concurrently are released, after the occurrence of
Discharge of Priority Lien Obligations, the Priority Lien Agent shall, at the
request of the Second Lien Collateral Trustee, cooperate with the Grantors and
the Second Lien Collateral Trustee (at the expense of the Grantors) in
permitting control of any Accounts to be transferred to the Second Lien
Collateral Trustee (or for other arrangements with respect to each such Account
satisfactory to the Second Lien Collateral Trustee to be made).


(b) Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, to the extent that any Account is under
the control of the Second Lien Collateral Trustee at any time, the Second Lien
Collateral Trustee will act as gratuitous bailee for (and hereby acknowledges
that it shall have “control” (as defined in Section 9-104 of the New York UCC)
over such Account for the benefit of) the Third Lien Collateral Trustee for the
purpose of perfecting the Liens of the Third Lien Secured Parties in such
Accounts and the cash and other assets therein as provided in Section 5.01 (but
will have no duty, responsibility or obligation to the Third Lien Secured
Parties (including, without limitation, any duty, responsibility or obligation
as to the maintenance of such control, the effect of such arrangement or the
establishment of such perfection) except as set forth in the last sentence of
this Section 5.02(b)). Unless the Third Liens on such Collateral shall have been
or concurrently are released, after the occurrence of Discharge of Second Lien
Obligations, the Second Lien Collateral Trustee shall, at the request of the
Third Lien Collateral Trustee, cooperate with the Grantors and the Third Lien
Collateral Trustee (at the expense of the Grantors) in permitting control of any
Accounts to be transferred to the Third Lien Collateral Trustee (or for other
arrangements with respect to each such Account satisfactory to the Third Lien
Collateral Trustee to be made).






49

--------------------------------------------------------------------------------





ARTICLE VI
APPLICATION OF PROCEEDS; DETERMINATION OF AMOUNTS


Section 6.01Application of Proceeds. (a) Prior to the Discharge of Priority Lien
Obligations, and regardless of whether an Insolvency or Liquidation Proceeding
has been commenced, Collateral or proceeds received in connection with the
enforcement or exercise of any rights or remedies with respect to any portion of
the Collateral will be applied:


(i)first, to the payment in full in cash of all Priority Lien Obligations that
are not Excess Priority Lien Obligations;


(ii)second, to the payment in full in cash of all Second Lien Obligations;


(iii)third, to the payment in full in cash of all Excess Priority Lien
Obligations;


(iv)fourth, to the payment in full in cash of all Third Lien Obligations; and


(v)fifth, to Denbury or as otherwise required by applicable law.


(b)Following the Discharge of Priority Lien Obligations but prior to the
Discharge of Second Lien Obligations, and regardless of whether an Insolvency or
Liquidation Proceeding has been commenced, Collateral or proceeds received in
connection with the enforcement or exercise of any rights or remedies with
respect to any portion of the Collateral will be applied:


(i)first, to the payment in full in cash of all Second Lien Obligations;


(ii)second, to the payment in full in cash of all Excess Priority Lien
Obligations;


(iii)third, to the payment in full in cash of all Third Lien Obligations; and


(iv)fourth, to Denbury or as otherwise required by applicable law.


Payments made on account of Secured Obligations under this Section 6.01 shall be
made to the applicable Secured Debt Representative for application in accordance
with its applicable Secured Debt Documents
Section 6.02Determination of Amounts. Whenever a Secured Debt Representative
shall be required, in connection with the exercise of its rights or the
performance of its obligations hereunder, to determine the existence or amount
of any Priority Lien Obligations, Second Lien Obligations or Third Lien
Obligations (or the existence of any commitment to extend credit that would
constitute any such obligations), or the existence of any Lien securing any such
obligations, or the Collateral subject to any such Lien, it may request that
such information be furnished to it in writing by the other Secured Debt
Representatives and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that if a Secured Debt
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Secured Debt Representative shall be entitled to
make any such determination by such method as it may, in the exercise of its
good faith judgment, determine, including by reliance upon a certificate of
Denbury. Each Secured Debt Representative may rely conclusively, and shall be
fully protected in so relying, on any determination made by it in accordance
with the provisions of the preceding sentence (or as otherwise directed by a




50

--------------------------------------------------------------------------------





court of competent jurisdiction) and shall have no liability to Denbury or any
of its subsidiaries, any Secured Party or any other Person as a result of such
determination.


ARTICLE VII
NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE;
CONSENT OF GRANTORS, ETC.


Section 7.01No Reliance; Information. The Priority Lien Secured Parties, the
Second Lien Secured Parties and the Third Lien Secured Parties shall have no
duty to disclose to any Secured Party any information relating to Denbury or any
of the other Grantors, or any other circumstance bearing upon the risk of
non-payment of any of the Priority Lien Obligations, the Second Lien Obligations
or the Third Lien Obligations, as the case may be, that is known or becomes
known to any of them or any of their Affiliates. In the event any Priority Lien
Secured Party, any Second Lien Secured Party or any Third Lien Secured Party, in
its sole discretion, undertakes at any time or from time to time to provide any
such information, to any Third Lien Secured Party, any Second Lien Secured Party
or any Priority Lien Secured Party, as the case may be, it shall be under no
obligation (a) to make, and shall not make or be deemed to have made, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of the information so provided,
(b) to provide any additional information or to provide any such information on
any subsequent occasion or (c) to undertake any investigation.


Section 7.02No Warranties or Liability.


(a)The Priority Lien Agent, for itself and on behalf of the other Priority Lien
Secured Parties, acknowledges and agrees that, except for the representations
and warranties set forth in Article VIII, (i) neither the Second Lien Collateral
Trustee nor any other Second Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Second
Lien Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon and (ii) neither the Third Lien Collateral Trustee nor any
other Third Lien Secured Party has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Third Lien
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon.


(b)The Second Lien Collateral Trustee, for itself and on behalf of the other
Second Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, (i) neither the
Priority Lien Agent nor any other Priority Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Priority Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon and (ii) neither the Third Lien
Collateral Trustee nor any other Third Lien Secured Party has made any express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Third Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.


(c)The Third Lien Collateral Trustee, for itself and on behalf of the other
Third Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, (i) neither the
Priority Lien Agent nor any other Priority Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the Priority Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon and (ii) neither the Second Lien
Collateral




51

--------------------------------------------------------------------------------





Trustee nor any other Second Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Second
Lien Documents, the ownership of any Collateral or the perfection or priority of
any Liens thereon.


(d)(i) The Priority Lien Agent and the other Priority Lien Secured Parties shall
have no express or implied duty to the Second Lien Collateral Trustee, any other
Second Lien Secured Party, the Third Lien Collateral Trustee or any other Third
Lien Secured Party, (ii) the Second Lien Collateral Trustee and the other Second
Lien Secured Parties shall have no express or implied duty to the Priority Lien
Agent, any other Priority Lien Secured Party, the Third Lien Collateral Trustee
or any other Third Lien Secured Party, and (iii) the Third Lien Collateral
Trustee shall have no express or implied duty to the Priority Lien Agent, any
other Priority Lien Secured Party, the Second Lien Collateral Trustee or any
other Second Lien Secured Party, in each case to act or refrain from acting in a
manner which allows, or results in, the occurrence or continuance of a default
or an event of default under any Priority Lien Document, any Second Lien
Document and any Third Lien Document (other than, in each case, this Agreement),
regardless of any knowledge thereof which they may have or be charged with.


(e)Each of the Second Lien Collateral Trustee, for itself and on behalf of each
other Second Lien Secured Party, and the Third Lien Collateral Trustee, for
itself and on behalf of each other Third Lien Secured Party, hereby waives any
claim that may be had against the Priority Lien Agent or any other Priority Lien
Secured Party arising out of any actions which the Priority Lien Agent or such
Priority Lien Secured Party takes or omits to take (including actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, sale, release or depreciation of,
or failure to realize upon, any Collateral, and actions with respect to the
collection of any claim for all or only part of the Priority Lien Obligations
from any account debtor, guarantor or any other party) in accordance with this
Agreement and the Priority Lien Documents or the valuation, use, protection or
release of any security for such Priority Lien Obligations. The Third Lien
Collateral Trustee, for itself and on behalf each other Third Lien Secured
Party, hereby waives any claim that may be had against the Second Lien
Collateral Trustee or any other Second Lien Secured Party arising out of any
actions which the Second Lien Collateral Trustee or such Second Lien Secured
Party takes or omits to take following the Discharge of Priority Lien
Obligations but prior to the Discharge of Second Lien Obligations (including
actions with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any Collateral, and actions with
respect to the collection of any claim for all or only part of the Second Lien
Obligations from any account debtor, guarantor or any other party) in accordance
with this Agreement and the Second Lien Documents or the valuation, use,
protection or release of any security for such Second Lien Obligations.


Section 7.03Obligations Absolute. The Lien priorities provided for herein and
the respective rights, interests, agreements and obligations hereunder of the
Priority Lien Agent and the other Priority Lien Secured Parties, the Second Lien
Collateral Trustee and the other Second Lien Secured Parties, and the Third Lien
Collateral Trustee and the other Third Lien Secured Parties shall remain in full
force and effect irrespective of:


(a)any lack of validity or enforceability of any Secured Debt Document;


(b)any change in the time, place or manner of payment of, or in any other term
of (including the Replacing of), all or any portion of the Priority Lien
Obligations or the Second Lien Obligations, it being specifically acknowledged
that a portion of the Priority Lien Obligations or the Second Lien Obligations
consist or may consist of Debt that is revolving in nature, and the amount




52

--------------------------------------------------------------------------------





thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed;


(c)any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Secured Debt Document;


(d)the securing of any Priority Lien Obligations, Second Lien Obligations or
Third Lien Obligations with any additional collateral or guarantees, or any
exchange, release, voiding, avoidance or non-perfection of any security interest
in any Collateral or any other collateral or any release of any guarantee
securing any Priority Lien Obligations, Second Lien Obligations or Third Lien
Obligations;


(e)the commencement of any Insolvency or Liquidation Proceeding in respect of
Denbury or any other Grantor; or


(f)any other circumstances that otherwise might constitute a defense available
to, or a discharge of, Denbury or any other Grantor in respect of the Priority
Lien Obligations, the Second Lien Obligations or the Third Lien Obligations.


Section 7.04Grantors Consent. Each Grantor hereby consents to the provisions of
this Agreement and the intercreditor arrangements provided for herein and agrees
that the obligations of the Grantors under the Secured Debt Documents will in no
way be diminished or otherwise affected by such provisions or arrangements
(except as expressly provided herein).


ARTICLE VIII
REPRESENTATIONS AND WARRANTIES


Section 8.01Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:


(a)Such party is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and has all requisite power and
authority to enter into and perform its obligations under this Agreement.


(b)This Agreement has been duly executed and delivered by such party.


(c)The execution, delivery and performance by such party of this Agreement (i)
do not require any consent or approval of, registration or filing with or any
other action by any Governmental Authority, (ii) will not violate any applicable
law or regulation or any order of any Governmental Authority or any indenture,
agreement or other instrument binding upon such party and (iii) will not violate
the charter, by-laws or other organizational documents of such party.


Section 8.02Representations and Warranties of Each Representative. Each of the
Priority Lien Agent, the Second Lien Collateral Trustee and the Third Lien
Collateral Trustee represents and warrants to the other parties hereto that it
is authorized under the Priority Lien Credit Agreement, the Second Lien
Collateral Trust Agreement and the Third Lien Collateral Trust Agreement, as the
case may be, to enter into this Agreement.






53

--------------------------------------------------------------------------------





ARTICLE IX
MISCELLANEOUS


Section 9.01Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:


(a)if to the Original Priority Lien Agent, to it at:


JPMorgan Chase Bank, N.A.
Mail Code TX1-2911
2200 Ross Avenue, 3rd Floor
Dallas, Texas 75201
Facsimile: (214) 965-3280
Attention: Michele Jones


(b)if to the Original Second Lien Collateral Trustee, to it at:


Wilmington Trust, National Association
Global Capital Markets
15950 N. Dallas Parkway, Suite 550
Dallas, Texas 75248
Facsimile: 888-316-6238
Attention: Denbury Collateral Trust Administrator; and


(c)if to any other Secured Debt Representative, to such address as specified in
the applicable Priority Confirmation Joinder.


Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to in writing among Denbury, the Priority Lien Agent,
the Second Lien Collateral Trustee and the Third Lien Collateral Trustee from
time to time, notices and other communications may also be delivered by e-mail
to the e-mail address of a representative of the applicable person provided from
time to time by such person.
Section 9.02Waivers; Amendment. (a) No failure or delay on the part of any party
hereto in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the parties hereto are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 9.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any party hereto in any case shall entitle such
party to any other or further notice or demand in similar or other
circumstances.








54

--------------------------------------------------------------------------------





(b)Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by each Secured Debt Representative; provided, however, that this
Agreement may be amended from time to time as provided in the last paragraph of
Section 4.04; provided further, however, with respect to any amendment that
directly and adversely affects any express rights or obligations of Denbury or
any other Grantor hereunder, no such amendment or modification shall be
effective unless consented to by Denbury and any applicable Grantor in writing.
Any amendment of this Agreement that is proposed to be effected without the
consent of a Secured Debt Representative as permitted by the first proviso to
the preceding sentence shall be submitted to such Secured Debt Representative
for its review at least 5 Business Days prior to the proposed effectiveness of
such amendment.


Section 9.03Actions Upon Breach; Specific Performance. (a) (i) Prior to the
Discharge of Priority Lien Obligations, if any Second Lien Secured Party or
Third Lien Secured Party, contrary to this Agreement, commences or participates
in any action or proceeding against any Grantor or the Collateral, such Grantor,
with the prior written consent of the Priority Lien Agent, may interpose as a
defense or dilatory plea the making of this Agreement, and any Priority Lien
Secured Party may intervene and interpose such defense or plea in its or their
name or in the name of such Grantor and (ii) following the Discharge of Priority
Lien Obligations but prior to the Discharge of Second Lien Obligations, if any
Third Lien Secured Party, contrary to this Agreement, commences or participates
in any action or proceeding against any Grantor or the Collateral, such Grantor,
with the prior written consent of the Second Lien Collateral Trustee, may
interpose as a defense or dilatory plea the making of this Agreement, and any
Second Lien Secured Party may intervene and interpose such defense or plea in
its or their name or in the name of such Grantor.


(b)(i) Prior to the Discharge of Priority Lien Obligations, should any Second
Lien Secured Party or Third Lien Secured Party, contrary to this Agreement, in
any way take, attempt to or threaten to take any action with respect to the
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement), or take any other action in violation of this
Agreement or fail to take any action required by this Agreement, the Priority
Lien Agent or any other Priority Lien Secured Party (in its own name or in the
name of the relevant Grantor) or the relevant Grantor, with the prior written
consent of the Priority Lien Agent, (A) may obtain relief against such Second
Lien Secured Party or Third Lien Secured Party, as applicable, by injunction,
specific performance and/or other appropriate equitable relief, it being
understood and agreed by each of the Second Lien Collateral Trustee on behalf of
each Second Lien Secured Party and the Third Lien Collateral Trustee on behalf
of each Third Lien Secured Party that (I) the Priority Lien Secured Parties’
damages from its actions may at that time be difficult to ascertain and may be
irreparable, and (II) each Second Lien Secured Party and Third Lien Secured
Party waives any defense that the Grantors and/or the Priority Lien Secured
Parties cannot demonstrate damage and/or be made whole by the awarding of
damages, and (B) shall be entitled to damages, as well as reimbursement for all
reasonable and documented costs and expenses incurred in connection with any
action to enforce the provisions of this Agreement and (ii) following the
Discharge of Priority Lien Obligations but prior to the Discharge of Second Lien
Obligations, should any Third Lien Secured Party, contrary to this Agreement, in
any way take, attempt to or threaten to take any action with respect to the
Collateral (including any attempt to realize upon or enforce any remedy with
respect to this Agreement), or take any other action in violation of this
Agreement or fail to take any action required by this Agreement, the Second Lien
Collateral Trustee or any other Second Lien Secured Party (in its own name or in
the name of the relevant Grantor) or the relevant Grantor, with the prior
written consent of the Second Lien Collateral Trustee, (A) may obtain relief
against such Third Lien Secured Party by injunction, specific performance and/or
other appropriate equitable relief, it being understood and agreed by the Third
Lien Collateral Trustee on behalf of each Third Lien Secured Party that (I) the
Second Lien Secured Parties’ damages from its actions may at that time be
difficult to ascertain and may be irreparable, and (II) each Third Lien Secured
Party waives any defense that the Grantors and/or the




55

--------------------------------------------------------------------------------





Second Lien Secured Parties cannot demonstrate damage and/or be made whole by
the awarding of damages, and (B) shall be entitled to damages, as well as
reimbursement for all reasonable and documented costs and expenses incurred in
connection with any action to enforce the provisions of this Agreement.


Section 9.04Parties in Interest. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third-party beneficiaries of, this Agreement. No other
Person will be entitled to rely on, have the benefit of or enforce this
Agreement.


Section 9.05Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.


Section 9.06Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.


Section 9.07Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.


Section 9.08Governing Law; Jurisdiction; Consent to Service of Process. (a) THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE NEW
YORK GENERAL OBLIGATION LAW, BUT WITHOUT REFERENCE TO ANY OTHER CONFLICTS OF
CHOICE OF LAW PRINCIPLES THEREOF).


(b)Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party hereto may otherwise have to
bring any action or proceeding relating to this Agreement in the courts of any
jurisdiction.


(c)Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 9.08. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.








56

--------------------------------------------------------------------------------





(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.


Section 9.09WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Section 9.10Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.


Section 9.11Conflicts. In the event of any conflict or inconsistency between the
provisions of this Agreement and the provisions of any Secured Debt Documents,
the provisions of this Agreement shall control.


Section 9.12Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the distinct
and separate relative rights of the Priority Lien Secured Parties, the Second
Lien Secured Parties and the Third Lien Secured Parties with respect to the
Liens securing the Secured Obligations. None of Denbury, any other Grantor or
any other creditor thereof shall have any rights or obligations hereunder,
except as expressly provided in this Agreement (provided that nothing in this
Agreement (other than Section 4.01, 4.02, 4.04, or 4.05) is intended to or will
amend, waive or otherwise modify the provisions of the Priority Lien Documents,
the Second Lien Documents or the Third Lien Documents, as applicable), and
except as expressly provided in this Agreement neither Denbury nor any other
Grantor may rely on the terms hereof (other than Sections 4.01, 4.02, 4.04, or
4.05, Article VII and Article IX). Nothing in this Agreement is intended to or
shall impair the obligations of Denbury or any other Grantor to pay the
Obligations under the Secured Debt Documents as and when the same shall become
due and payable in accordance with their terms, which are absolute and
unconditional.


Section 9.13Certain Terms Concerning the Second Lien Collateral Trustee and the
Third Lien Collateral Trustee. (a) The Second Lien Collateral Trustee is
executing and delivering this Agreement solely in its capacity as such and
pursuant to direction set forth in the Second Lien Collateral Trust Agreement;
and in so doing, the Second Lien Collateral Trustee shall not be responsible for
the terms or sufficiency of this Agreement for any purpose. The Second Lien
Collateral Trustee shall have no duties or obligations under or pursuant to this
Agreement other than such duties and obligations as are expressly set forth in
this Agreement as duties and obligations on its part to be performed or
observed. In entering into this Agreement, or in taking (or forbearing from) any
action under or pursuant to the Agreement, the Second Lien Collateral Trustee
shall have and be protected by all of the rights, immunities, indemnities and
other protections granted to it under the Second Lien Indenture and the other
Second Lien Documents (including without limitation Article 5 and Section 7.8 of
the Second Lien Collateral Trust Agreement).


(b)The Third Lien Collateral Trustee is executing and delivering this Agreement
solely in its capacity as such and pursuant to direction set forth in the Third
Lien Collateral Trust




57

--------------------------------------------------------------------------------





Agreement; and in so doing, the Third Lien Collateral Trustee shall not be
responsible for the terms or sufficiency of this Agreement for any purpose. The
Third Lien Collateral Trustee shall have no duties or obligations under or
pursuant to this Agreement other than such duties and obligations as may be
expressly set forth in this Agreement as duties and obligations on its part to
be performed or observed. In entering into this Agreement, or in taking (or
forbearing from) any action under or pursuant to the Agreement, the Third Lien
Collateral Trustee shall have and be protected by all of the rights, immunities,
indemnities and other protections granted to it under any Third Lien Debt
Facility and the Third Lien Documents.


Section 9.14Certain Terms Concerning the Priority Lien Agent, the Second Lien
Collateral Trustee and the Third Lien Collateral Trustee. None of the Priority
Lien Agent, the Second Lien Collateral Trustee or the Third Lien Collateral
Trustee shall have any liability or responsibility for the actions or omissions
of any other Secured Party, or for any other Secured Party’s compliance with (or
failure to comply with) the terms of this Agreement. None of the Priority Lien
Agent, the Second Lien Collateral Trustee or the Third Lien Collateral Trustee
shall have individual liability to any Person if it shall mistakenly pay over or
distribute to any Secured Party (or Denbury) any amounts in violation of the
terms of this Agreement, so long as the Priority Lien Agent, the Second Lien
Collateral Trustee or the Third Lien Collateral Trustee, as the case may be, is
acting in good faith. Each party hereto hereby acknowledges and agrees that each
of the Priority Lien Agent, the Second Lien Collateral Trustee and the Third
Lien Collateral Trustee is entering into this Agreement solely in its capacity
as such under the Priority Lien Documents, the Second Lien Documents and the
Third Lien Documents, respectively, and not in its individual capacity.


(a)The Priority Lien Agent shall not be deemed to owe any fiduciary duty to (i)
the Second Lien Collateral Trustee or any other Second Lien Representative or
any other Second Lien Secured Party or (ii) the Third Lien Collateral Trustee or
any other Third Lien Representative or any other Third Lien Secured Party;


(b)the Second Lien Collateral Trustee shall not be deemed to owe any fiduciary
duty to (i) the Priority Lien Agent or any other Priority Lien Secured Party or
(ii) the Third Lien Collateral Trustee or any other Third Lien Representative or
any other Third Lien Secured Party; and


(c)the Third Lien Collateral Trustee shall not be deemed to owe any fiduciary
duty to (i) the Priority Lien Agent or any other Priority Lien Secured Party or
(ii) the Second Lien Collateral Trustee or any other Second Lien Representative
or any other Second Lien Secured Party.


Section 9.15Authorization of Secured Agents. By accepting the benefits of this
Agreement and the other Priority Lien Security Documents, each Priority Lien
Secured Party authorizes the Priority Lien Agent to enter into this Agreement
and to act on its behalf as collateral agent hereunder and in connection
herewith. By accepting the benefits of this Agreement and the other Second Lien
Security Documents, each Second Lien Secured Party authorizes the Second Lien
Collateral Trustee to enter into this Agreement and to act on its behalf as
collateral agent hereunder and in connection herewith. By accepting the benefits
of this Agreement and the other Third Lien Security Documents, each Third Lien
Secured Party authorizes the Third Lien Collateral Trustee to enter into this
Agreement and to act on its behalf as collateral agent hereunder and in
connection herewith.


Section 9.16Further Assurances. Each of the Priority Lien Agent, for itself and
on behalf of the other Priority Lien Secured Parties, the Second Lien Collateral
Trustee, for itself and on behalf of the other Second Lien Secured Parties, the
Third Lien Collateral Trustee, for itself and on behalf of the other Third Lien
Secured Parties, and each Grantor party hereto, for itself and on behalf of its
subsidiaries, agrees that it will execute, or will cause to be executed, any and
all further documents, agreements and




58

--------------------------------------------------------------------------------





instruments, and take all such further actions, as may be required under any
applicable law, or which the Priority Lien Agent, the Second Lien Collateral
Trustee or the Third Lien Collateral Trustee may reasonably request, to
effectuate the terms of this Agreement, including the relative Lien priorities
provided for herein.


Section 9.17Relationship of Secured Parties. Nothing set forth herein shall
create or evidence a joint venture, partnership or an agency or fiduciary
relationship among the Secured Parties. Neither any of the Secured Parties nor
any of their respective directors, officers, agents or employees shall be
responsible to any other Secured Party or to any other Person for any Grantor’s
solvency, financial condition or ability to repay the Priority Lien Obligations,
the Second Lien Obligations or the Third Lien Obligations, or for statements of
any Grantor, oral or written, or for the validity, sufficiency or enforceability
of the Priority Lien Documents, the Second Lien Documents or the Third Lien
Documents, or any security interests granted by any Grantor to any Secured Party
in connection therewith. Each Secured Party has entered into its respective
financing agreements with the Grantors based upon its own independent
investigation, and none of the Priority Lien Agent, the Second Lien Collateral
Trustee or the Third Lien Collateral Trustee makes any warranty or
representation to the other Secured Debt Representatives or the Secured Parties
for which it acts as agent nor does it rely upon any representation of the other
agents or the Secured Parties for which it acts as agent with respect to matters
identified or referred to in this Agreement; provided that, nothing herein shall
impose an obligation on the Second Lien Trustee or Second Lien Collateral
Trustee to undertake any investigation with respect to the Grantors beyond that
which may be required by the Second Lien Notes Indenture or the Second Lien
Collateral Trust Agreement.


Section 9.18Agreements with respect to Borrowing Base Cap and Borrowing Base Cap
Certificates.


(a)Denbury agrees, on behalf of itself and each other Grantor, in favor of the
Priority Lien Agent and Second Lien Collateral Trustee that:


(i)in connection with each initial determination, scheduled redetermination or
interim redetermination of the “Borrowing Base” under the Priority Lien Credit
Agreement, Denbury shall deliver, concurrently with the Reserve Report relating
to such initial determination, scheduled redetermination or interim
redetermination, a certificate setting forth the amount of the Borrowing Base
Cap and the calculation thereof (each, a “Borrowing Base Cap Certificate”);


(ii)the Borrowing Base Cap as set forth in any such Borrowing Base Cap
Certificate shall be in effect until Denbury delivers the next such Borrowing
Base Cap Certificate to the Priority Lien Agent in accordance with clause (a) of
this Section 9.18 and in determining the Borrowing Base Cap at any relevant
time, the Priority Lien Agent and the Priority Lien Secured Parties shall be
entitled to rely conclusively (without further investigation) upon the Borrowing
Base Cap then in effect as set forth in the most recently delivered Borrowing
Base Cap Certificate;


(iii)in connection with any transaction that would have the effect of reducing
the amount calculated pursuant to clause (a)(i) of the definition of “Priority
Lien Cap”, Denbury shall deliver notice to the Priority Lien Agent of such
transaction and such notice shall set forth the pro forma amount calculated
pursuant to clause (a)(i) of the definition of “Priority Lien Cap” after giving
effect to such transaction; and


(iv)notwithstanding anything to the contrary in the Priority Lien Documents, the
“Borrowing Base” under the Priority Lien Credit Agreement shall never exceed the
Borrowing Base Cap then in effect.








59

--------------------------------------------------------------------------------





(b)The Second Lien Collateral Trustee, on behalf of itself and each of the
Second Lien Secured Parties, and the Third Lien Collateral Trustee, on behalf of
itself and each of the Third Lien Secured Parties, each hereby acknowledges and
agrees that the Priority Lien Agent and the Priority Lien Secured Parties shall
be entitled to rely conclusively (without further investigation) upon the
Borrowing Base Cap then in effect as set forth in the Borrowing Base Cap
Certificate most recently delivered to the Priority Lien Agent by Denbury in
accordance with this Section 9.18.


Section 9.19Third Lien Provisions. Notwithstanding any of the foregoing
provisions, until such time as the Third Lien Collateral Trustee has, pursuant
to the terms hereof (including, but not limited to Section 4.04(c)), entered
into, and, for itself and on behalf of the Third Lien Secured Parties, agreed to
be bound by the terms of, this Agreement and executed a Priority Confirmation
Joinder, the provisions of this Agreement relating to the Third Lien Obligations
(including, but not limited to, the definitions of “Additional Third Lien Debt
Facility”, “Additional Third Lien Documents”, “Additional Third Lien
Obligations”, “Additional Third Lien Secured Parties”, “Additional Third Lien
Security Documents”, “Third Lien”, “Third Lien Collateral”, “Third Lien
Collateral Trust Agreement”, “Third Lien Collateral Trustee”, “Third Lien Debt”,
“Third Lien Documents”, “Third Lien First Standstill Period”, “Third Lien
Obligations”, “Third Lien Representative”, “Third Lien Second Standstill
Period”, “Third Lien Secured Parties”, “Third Lien Security Documents” and
“Third Lien Substitute Facility” and provisions, insofar as they relate to Third
Lien Obligations, Third Liens or Third Lien Documents, regarding priority,
enforcement actions, Standstill Periods, release, Insolvency or Liquidation
Proceedings, reinstatement, amendments and application of proceeds) shall not be
operative.


[SIGNATURES BEGIN NEXT PAGE]








60

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
JPMORGAN CHASE BANK, N.A., as Priority Lien Agent
 
 
 
 
By:
/s/ Elizabeth Schorman
 
Name:
Elizabeth Schorman
 
Title:
Vice President



Signature Page
Intercreditor Agreement



--------------------------------------------------------------------------------





 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Lien Collateral Trustee
 
 
 
 
By:
/s/ Shawn Goffinet
 
Name:
Shawn Goffinet
 
Title:
Assistant Vice President



Signature Page
Intercreditor Agreement



--------------------------------------------------------------------------------





 
ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:
 
 
 
 
DENBURY RESOURCES INC.
 
 
 
 
By:
/s/ Mark C. Allen
 
Name:
Mark C. Allen
 
Title:
Senior Vice President and Chief Financial Officer



Signature Page
Intercreditor Agreement



--------------------------------------------------------------------------------





OTHER GRANTORS:
DENBURY GATHERING & MARKETING, INC.
 
DENBURY HOLDINGS, INC.
 
DENBURY OPERATING COMPANY
 
DENBURY ONSHORE, LLC
 
DENBURY PIPELINE HOLDINGS, LLC
 
DENBURY AIR, LLC
 
DENBURY GREEN PIPELINE-TEXAS, LLC
 
DENBURY GULF COAST PIPELINES, LLC
 
GREENCORE PIPELINE COMPANY LLC
 
DENBURY GREEN PIPELINE-MONTANA, LLC
 
DENBURY GREEN PIPELINE-RILEY RIDGE, LLC
 
DENBURY THOMPSON PIPELINE, LLC
 
ENCORE PARTNERS GP HOLDINGS, LLC
 
PLAIN ENERGY HOLDINGS, LLC
 
 
 
 
By:
/s/ Mark C. Allen
 
Name:
Mark C. Allen
 
Title:
Senior Vice President and Chief Financial Officer





Signature Page
Intercreditor Agreement



--------------------------------------------------------------------------------








ANNEX I
Provision for the Second Lien Indenture, any Additional Second Lien Debt
Facility, the Second Lien Documents, the Initial Third Lien Debt Facility, any
Additional Third Lien Debt Facility and the Third Lien Documents
Reference is made to the Intercreditor Agreement dated as of May 10, 2016,
between JPMorgan Chase Bank, N.A., as Priority Lien Agent (as defined therein),
and Wilmington Trust, National Association, as Second Lien Collateral Trustee
(as defined therein) and acknowledged and agreed by Denbury Resources Inc. and
certain of its subsidiaries (as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, the “Intercreditor
Agreement”). Each holder of [Second Lien Indenture Notes][Additional Second Lien
Obligations][Initial Third Lien Obligations][Additional Third Lien Obligations]
(as defined therein), by its acceptance of such [Second Lien Indenture
Notes][Additional Second Lien Obligations][Initial Third Lien
Obligations][Additional Third Lien Obligations] (i) consents to the
subordination of Liens provided for in the Intercreditor Agreement, (ii) agrees
that it will be bound by, and will take no actions contrary to, the provisions
of the Intercreditor Agreement, (iii) authorizes and instructs the
[Second/Third] Lien Collateral Trustee (as defined therein) on behalf of each
[Second/Third] Lien Secured Party (as defined therein) to enter into the
Intercreditor Agreement as [Second/Third] Lien Collateral Trustee on behalf of
such [Second/Third] Lien Secured Parties and (iv) acknowledges (or is deemed to
acknowledge) that a copy of the Intercreditor Agreement was delivered, or made
available, to such Person. The foregoing provisions are intended as an
inducement to the lenders under the Priority Lien Documents (as defined in the
Intercreditor Agreement) to extend credit to Denbury Resources Inc., and such
lenders are intended third-party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement.
Provision for all Second Lien Indenture Security Documents, any Additional
Second Lien Security Documents, the Initial Third Lien Security Documents and
the Additional Third Lien Security Documents that Grant a Security Interest in
Collateral
Reference is made to the Intercreditor Agreement, dated as of May 10, 2016,
between JPMorgan Chase Bank, N.A., as Priority Lien Agent (as defined therein),
and Wilmington Trust, National Association, as Second Lien Collateral Trustee
(as defined therein) and acknowledged and agreed by Denbury Resources Inc. and
certain of its subsidiaries (as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, the “Intercreditor
Agreement”). Each Person that is secured hereunder, by accepting the benefits of
the security provided hereby, (i) consents (or is deemed to consent), to the
subordination of Liens provided for in the Intercreditor Agreement, (ii) agrees
(or is deemed to agree) that it will be bound by, and will take no actions
contrary to, the provisions of the Intercreditor Agreement, (iii) authorizes (or
is deemed to authorize) the [Second Lien Collateral Trustee] [Third Lien
Collateral Trustee] (as defined in the Intercreditor Agreement) on behalf of
such Person to enter into, and perform under, the Intercreditor Agreement and
(iv) acknowledges (or is deemed to acknowledge) that a copy of the Intercreditor
Agreement was delivered, or made available, to such Person.
Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Security Documents
(as defined in the Intercreditor Agreement). In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.








Annex I-1

--------------------------------------------------------------------------------






EXHIBIT A
to Intercreditor Agreement


[FORM OF]
PRIORITY CONFIRMATION JOINDER


Reference is made to the Intercreditor Agreement, dated as of May 10, 2016 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) between JPMorgan Chase Bank,
N.A., as Priority Lien Agent for the Priority Lien Secured Parties (as defined
therein), and Wilmington Trust, National Association, as Second Lien Collateral
Trustee for the Second Lien Secured Parties (as defined therein) and
acknowledged and agreed by Denbury Resources Inc. and certain of its
subsidiaries.
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Intercreditor Agreement. This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04 [(a)][(b)][(c)] of the
Intercreditor Agreement as a condition precedent to the debt for which the
undersigned is acting as representative being entitled to the rights and subject
to the obligations of being [Additional [Priority/Second/Third] Lien
Obligations][Initial Third Lien Obligations] under the Intercreditor Agreement.
1. Joinder. The undersigned, [_______________], a [_______________], (the “New
Representative”) as [trustee] [collateral trustee] [administrative agent]
[collateral agent] under that certain [describe applicable indenture, credit
agreement or other document governing the Second or [Initial/Additional] Third
Lien Obligations] hereby:
(a)    represents that the New Representative has been authorized to become a
party to the Intercreditor Agreement on behalf of the [Priority Lien Secured
Parties under a Priority Lien Substitute Facility] [Second Lien Indenture
Secured Parties under the Second Lien Substitute Facility] [Additional Second
Lien Secured Parties under the Additional Second Lien Debt Facility] [Initial
Third Lien Secured Parties under the Initial Third Lien Debt Facility]
[Additional Third Lien Secured Parties under the Additional Third Lien Debt
Facility] as [a Priority Lien Agent under a Priority Lien Substitute Facility]
[a Second Lien Collateral Trustee under a Second Lien Substitute Facility] [a
Third Lien Collateral Trustee under a Third Lien Substitute Facility] [Secured
Debt Representative] [Second Lien Representative] [Third Lien Representative]
under the Intercreditor Agreement for all purposes thereof on the terms set
forth therein, and to be bound by the terms of the Intercreditor Agreement as
fully as if the undersigned had executed and delivered the Intercreditor
Agreement as of the date thereof; and
(b)    agrees that its address for receiving notices pursuant to the
Intercreditor Agreement shall be as follows:
[Address];
2.    Priority Confirmation.
[Option A: to be used if additional debt constitutes a Priority Lien Debt] The
undersigned New Representative, on behalf of itself and each Priority Lien
Secured Party for which the undersigned is acting as [Administrative Agent]
hereby agrees, for the benefit of all Secured Parties and each future Secured
Debt Representative, and as a condition to being treated as Priority Lien
Obligations under the Intercreditor Agreement, that:




Exhibit A-1

--------------------------------------------------------------------------------





(b)    the New Representative is bound by the provisions of the Intercreditor
Agreement, including the provisions relating to the ranking of Priority Liens
(subject, in the case of Second Liens, to the Priority Lien Cap) Second Liens
and Third Liens and the order of application of proceeds from enforcement of
Priority Liens (subject, in the case of Second Liens, to the Priority Lien Cap)
Second Liens and Third Liens. [or]
[Option B: to be used if additional debt constitutes a Series of Second Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Second Lien Debt [that constitutes a
Second Lien Substitute Facility] [that constitutes an Additional Second Lien
Debt Facility] for which the undersigned is acting as [Second Lien
Representative] [Second Lien Collateral Trustee] hereby agrees, for the benefit
of all Secured Parties and each future Secured Debt Representative, and as a
condition to being treated as Secured Obligations under the Intercreditor
Agreement, that:
(a)    all Second Lien Obligations will be and are secured equally and ratably
by all Second Liens at any time granted by Denbury or any other Grantor to
secure any Obligations in respect of such Series of Second Lien Debt, whether or
not upon property otherwise constituting Collateral for such Series of Second
Lien Debt, and that all such Second Liens will be enforceable by the Second Lien
Collateral Trustee with respect to such Series of Second Lien Debt for the
benefit of all Second Lien Secured Parties equally and ratably;
(b)    the New Representative and each holder of Obligations in respect of the
Series of Second Lien Debt for which the undersigned is acting as [Second Lien
Representative] are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Priority Liens, Second Liens
and Third Liens and the order of application of proceeds from enforcement of
Priority Liens, Second Liens and Third Liens; and
(c)    the New Representative and each holder of Obligations in respect of the
Series of Second Lien Debt for which the undersigned is acting as [Second Lien
Representative] appoints the Second Lien Collateral Trustee and consents to the
terms of the Intercreditor Agreement and the performance by the Second Lien
Collateral Trustee of, and directs the Second Lien Collateral Trustee to
perform, its obligations under the Intercreditor Agreement and the Second Lien
Collateral Trust Agreement, together with all such powers as are reasonably
incidental thereto. [or]
[Option C: to be used if additional debt constitutes a Series of Third Lien
Debt] The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Third Lien Debt [that constitutes the
Initial Third Lien Debt Facility] [that constitutes a Third Lien Substitute
Facility] [that constitutes an Additional Third Lien Debt Facility] for which
the undersigned is acting as [Third Lien Representative] [Third Lien Collateral
Trustee] hereby agrees, for the benefit of all Secured Parties and each future
Secured Debt Representative, and as a condition to being treated as Secured
Obligations under the Intercreditor Agreement, that:
(a)    all Third Lien Obligations will be and are secured equally and ratably by
all Third Liens at any time granted by Denbury or any other Grantor to secure
any Obligations in respect of such Series of Third Lien Debt, whether or not
upon property otherwise constituting Collateral for such Series of Third Lien
Debt, and that all such Third Liens will be enforceable by the Third Lien
Collateral Trustee with respect to such Series of Third Lien Debt for the
benefit of all Third Lien Secured Parties equally and ratably;
(b)    the New Representative and each holder of Obligations in respect of the
Series of Third Lien Debt for which the undersigned is acting as [Third Lien
Representative] [Third Lien Collateral Trustee]






Exhibit A-2

--------------------------------------------------------------------------------






are bound by the provisions of the Intercreditor Agreement, including the
provisions relating to the ranking of Priority Liens, Second Liens and Third
Liens and the order of application of proceeds from enforcement of Priority
Liens, Second Liens and Third Liens; and
[(c)    the New Representative and each holder of Obligations in respect of the
Series of Third Lien Debt for which the undersigned is acting as [Third Lien
Representative] appoints the Third Lien Collateral Trustee and consents to the
terms of the Intercreditor Agreement and the performance by the Third Lien
Collateral Trustee of, and directs the Third Lien Collateral Trustee to perform,
its obligations under the Intercreditor Agreement and the Third Lien Collateral
Trust Agreement, together with all such powers as are reasonably incidental
thereto.]1  
3.    Full Force and Effect of Intercreditor Agreement. Except as expressly
supplemented hereby, the Intercreditor Agreement shall remain in full force and
effect.
4.    Governing Law and Miscellaneous Provisions. The provisions of Article IX
of the Intercreditor Agreement will apply with like effect to this Priority
Confirmation Joinder.
5.    Expenses. Denbury agrees to reimburse each Secured Debt Representative for
its reasonable out-of-pocket expenses in connection with this Priority
Confirmation Joinder, including the reasonable fees, other charges and
disbursements of counsel.


1 Necessary only in the case of an incurrence of Additional Third Lien
Obligations.
Exhibit A-3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
[______________, 20____].
 
[insert name of New Representative]
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

The Priority Lien Agent hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Priority Lien Agent for the New
Representative and the holders of the Obligations represented thereby]:
 
 
 
as Priority Lien Agent
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

The Second Lien Collateral Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Second Lien Collateral Trustee for
the New Representative and the holders of the Obligations represented thereby]:
 
 
 
as Second Lien Collateral Trustee
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

[The Third Lien Collateral Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder [and agrees to act as Third Lien Collateral Trustee for the
New Representative and the holders of the Obligations represented thereby]:
 
 
 
as Third Lien Collateral Trustee
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





Exhibit A-4

--------------------------------------------------------------------------------





 
Acknowledged and Agreed to by:
 
 
 
 
DENBURY RESOURCES INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 







Exhibit A-5

--------------------------------------------------------------------------------






EXHIBIT B
to Intercreditor Agreement


SECURITY DOCUMENTS
PART A.
List of Priority Lien Security Documents
Amended and Restated Pledge Agreement dated as of December 9, 2014 by Denbury
Resources Inc., a Delaware corporation, and the other Pledgors from time to time
party thereto, in favor of JPMorgan Chase Bank, N.A., as Administrative Agent.
First Amendment and Assumption Agreement to Amended and Restated Pledge
Agreement dated as of February 17, 2016 among Denbury Resources Inc., a Delaware
corporation, each of the Pledgors and Additional Pledgors party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.
Those certain Mortgages, Line of Credit Mortgages, Assignments of As-Extracted
Collateral, Security Agreements, Fixture Filings and Financing Statements dated
prior to the date hereof by Denbury Onshore, LLC, in favor of JPMorgan Chase
Bank, N.A., as Administrative Agent, recorded in the real estate records of the
following jurisdictions:
Adams County, Mississippi
Franklin County, Mississippi
Jasper County (1st District), Mississippi
Jasper County (2nd District), Mississippi
Jones County (2nd District), Mississippi
Lincoln County, Mississippi
Smith County, Mississippi
Wayne County, Mississippi
Yazoo County, Mississippi
Carter County, Montana
Fallon County, Montana
Powder River County, Montana
Bowman County, North Dakota
Slope County, North Dakota
Brazoria County, Texas
Chambers County, Texas
Fort Bend County, Texas
Galveston County, Texas
Harris County, Texas
Montgomery County, Texas
PART B.
List of Second Lien Indenture Security Documents
Second Lien Pledge Agreement dated as of May 10, 2016 among the Collateral
Trustee, Denbury and the other Grantors party thereto.




Exhibit B-1

--------------------------------------------------------------------------------





PART C.
List of Initial Third Lien Security Documents
None as of the date hereof.






Exhibit B-2